Exhibt 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

November 28, 2012,

among

WALTER INVESTMENT MANAGEMENT CORP.,

as Borrower,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and as Joint Bookrunners

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

BARCLAYS BANK PLC,

BANK OF AMERICA, N.A. and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Defined Terms

     1   

Section 1.02. Terms Generally

     52   

Section 1.03. Classification of Loans and Borrowings

     52   

Section 1.04. Designated Senior Indebtedness

     52   

Section 1.05. Letter of Credit Amounts

     52    ARTICLE 2    THE CREDITS   

Section 2.01. Commitments

     53   

Section 2.02. Loans

     53   

Section 2.03. Borrowing Procedure

     55   

Section 2.04. Evidence of Debt; Repayment of Loans

     55   

Section 2.05. Fees

     56   

Section 2.06. Interest on Loans

     57   

Section 2.07. Default Interest

     58   

Section 2.08. Alternate Rate of Interest

     58   

Section 2.09. Termination and Reduction of Commitments

     58   

Section 2.10. Conversion and Continuation of Borrowings

     59   

Section 2.11. Repayment of Term Borrowings

     60   

Section 2.12. Voluntary Prepayment

     61   

Section 2.13. Mandatory Prepayments

     62   

Section 2.14. Reserve Requirements; Change in Circumstances

     65   

Section 2.15. Change in Legality

     66   

Section 2.16. Breakage

     67   

Section 2.17. Pro Rata Treatment

     67   

Section 2.18. Sharing of Setoffs

     68   

Section 2.19. Payments

     68   

Section 2.20. Taxes

     69   

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

     73   

Section 2.22. Letters of Credit

     74   

Section 2.23. Cash Collateral

     80   

Section 2.24. Defaulting Lenders

     81   

Section 2.25. Incremental Facilities

     84   

Section 2.26. Amend and Extend Transactions

     86   

Section 2.27. Credit Agreement Refinancing Facilities.

     88   

 

i



--------------------------------------------------------------------------------

ARTICLE 3    REPRESENTATIONS AND WARRANTIES   

Section 3.01. Company Status

     90   

Section 3.02. Power and Authority

     90   

Section 3.03. No Violation

     90   

Section 3.04. Approvals

     91   

Section 3.05. Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections

     91   

Section 3.06. Litigation

     93   

Section 3.07. True and Complete Disclosure

     93   

Section 3.08. Use of Proceeds; Margin Regulations

     93   

Section 3.09. Tax Returns and Payments

     93   

Section 3.10. Compliance with ERISA

     94   

Section 3.11. Security Documents

     94   

Section 3.12. Properties

     95   

Section 3.13. Capitalization

     95   

Section 3.14. Subsidiaries

     95   

Section 3.15. Compliance with Statutes, Etc

     95   

Section 3.16. Investment Company Act

     95   

Section 3.17. Insurance

     96   

Section 3.18. Environmental Matters

     96   

Section 3.19. Employment and Labor Relations

     97   

Section 3.20. Intellectual Property, Etc

     97   

Section 3.21. Indebtedness

     97   

Section 3.22. Anti-Terrorism Law

     97   

Section 3.23. [Reserved]

     98   

Section 3.24. Agreements

     98   

Section 3.25. [Reserved]

     98   

Section 3.26. Foreign Corrupt Practices Act

     99   

Section 3.27. Subordination of Convertible Notes

     99    ARTICLE 4    CONDITIONS OF LENDING   

Section 4.01. All Credit Events

     99   

Section 4.02. First Credit Event

     100    ARTICLE 5    AFFIRMATIVE COVENANTS   

Section 5.01. Information Covenants

     103   

Section 5.02. Books, Records and Inspections

     106   

Section 5.03. Maintenance of Property; Insurance

     106   

Section 5.04. Existence; Franchises

     108   

 

ii



--------------------------------------------------------------------------------

Section 5.05. Compliance with Statutes, Etc

     108   

Section 5.06. Compliance with Environmental Laws

     108   

Section 5.07. ERISA

     109   

Section 5.08. End of Fiscal Years; Fiscal Quarters

     109   

Section 5.09. [Reserved]

     109   

Section 5.10. Payment of Taxes

     110   

Section 5.11. Use of Proceeds

     110   

Section 5.12. Additional Security; Further Assurances; Etc

     110   

Section 5.13. [Reserved]

     111   

Section 5.14. [Reserved]

     111   

Section 5.15. [Reserved]

     111   

Section 5.16. [Reserved]

     111   

Section 5.17. [Reserved]

     111   

Section 5.18. Maintenance of Company Separateness

     111   

Section 5.19. [Reserved]

     112   

Section 5.20. Maintenance of Ratings

     112   

Section 5.21. Designation of Subsidiaries

     112   

Section 5.22. Post-Closing Items

     112    ARTICLE 6    NEGATIVE COVENANTS   

Section 6.01. Liens

     113   

Section 6.02. Consolidation, Merger, Sale of Assets, Etc

     117   

Section 6.03. Dividends

     120   

Section 6.04. Indebtedness

     122   

Section 6.05. Advances, Investments and Loans

     125   

Section 6.06. Transactions with Affiliates

     130   

Section 6.07. [Reserved]

     130   

Section 6.08. Interest Expense Coverage Ratio

     130   

Section 6.09. Total Leverage Ratio

     131   

Section 6.10. Modifications of Certain Agreements

     131   

Section 6.11. Limitation on Certain Restrictions on Subsidiaries

     132   

Section 6.12. Limitation on Issuance of Equity Interests

     132   

Section 6.13. Business; Etc

     133   

Section 6.14. Limitation on Creation of Subsidiaries

     133   

Section 6.15. Prepayments of Other Indebtedness

     134    ARTICLE 7    EVENTS OF DEFAULT   

Section 7.01. Events of Default

     134   

 

iii



--------------------------------------------------------------------------------

ARTICLE 8    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT    ARTICLE 9   
MISCELLANEOUS   

Section 9.01. Notices; Electronic Communications

     141   

Section 9.02. Survival of Agreement

     144   

Section 9.03. Binding Effect

     144   

Section 9.04. Successors and Assigns

     145   

Section 9.05. Expenses; Indemnity

     151   

Section 9.06. Right of Setoff

     153   

Section 9.07. Applicable Law

     154   

Section 9.08. Waivers; Amendment

     154   

Section 9.09. Interest Rate Limitation

     156   

Section 9.10. Entire Agreement

     156   

Section 9.11. WAIVER OF JURY TRIAL

     156   

Section 9.12. Severability

     156   

Section 9.13. Counterparts

     157   

Section 9.14. Headings

     157   

Section 9.15. Jurisdiction; Consent to Service of Process

     157   

Section 9.16. Confidentiality

     158   

Section 9.17. Lender Action

     158   

Section 9.18. USA PATRIOT Act Notice

     159   

 

SCHEDULE 1.01(a)

  Lenders and Commitments  

SCHEDULE 1.01(b)

  Lender Addresses  

SCHEDULE 1.01(c)

  Continuing Letters of Credit  

SCHEDULE 1.01(e)

  Unrestricted Subsidiaries  

SCHEDULE 3.06

  Litigation  

SCHEDULE 3.09

  Certain Tax Matters  

SCHEDULE 3.11(c)

  Mortgage Filing Offices  

SCHEDULE 3.12

  Real Property  

SCHEDULE 3.14

  Subsidiaries  

SCHEDULE 3.17

  Insurance  

SCHEDULE 3.21

  Existing Indebtedness  

SCHEDULE 3.23

  Certain Servicing Agreements  

SCHEDULE 4.02(a)

  List of Counsel  

SCHEDULE 5.01

  Reporting  

SCHEDULE 5.22

  Post-Closing Items  

SCHEDULE 6.01

  Existing Liens  

SCHEDULE 6.04

  Existing Indebtedness  

SCHEDULE 6.05

  Existing Investments  

SCHEDULE 6.11

  Certain Restrictive Agreements  

 

iv



--------------------------------------------------------------------------------

EXHIBIT A   Form of Borrowing Request    EXHIBIT B   [Reserved]    EXHIBIT C  
Form of Subsidiaries Guaranty    EXHIBIT D   Form of Pledge Agreement   
EXHIBIT E   Form of Security Agreement    EXHIBIT F   Form of Intercompany
Subordination Agreement    EXHIBIT G   Form of Compliance Certificate    EXHIBIT
H   Form of Assignment and Acceptance    EXHIBIT I   Form of Intercompany Note
   EXHIBIT J   Form of Administrative Questionnaire    EXHIBIT K   Form of
Solvency Certificate    EXHIBIT L   Procedures for Dutch Auction   

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 28, 2012, among WALTER INVESTMENT
MANAGEMENT CORP., a Maryland corporation (the “Borrower”), the Lenders (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning given it in Article 1), and CREDIT SUISSE AG, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Lenders.

The Borrower has requested the Lenders to extend credit in the form of
(a) Tranche B Term Loans on the Closing Date, in an aggregate principal amount
not in excess of $700,000,000 and (b) Revolving Loans at any time and from time
to time after the Closing Date and prior to the Revolving Credit Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$125,000,000. The Borrower has requested the Issuing Banks to issue Letters of
Credit, in an aggregate face amount at any time outstanding not in excess of
$25,000,000, to support payment obligations incurred in the ordinary course of
business by the Borrower and its Restricted Subsidiaries. The proceeds of the
Tranche B Term Loans are to be used solely (i) to repay all amounts outstanding
under, and terminate, the Specified Credit Agreement, (ii) to pay fees and
expenses in connection with the Transactions and (iii) for working capital and
general corporate purposes of the Borrower and its Subsidiaries, including
Permitted Acquisitions. The proceeds of the Revolving Loans are to be used after
the Closing Date solely for working capital and general corporate purposes of
the Borrower and its Subsidiaries, including Permitted Acquisitions.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.05(xii).

 

1



--------------------------------------------------------------------------------

“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may, at the option of the Administrative Agent, be in the form
of an amendment and restatement of this Agreement) providing for any Incremental
Commitments pursuant to Section 2.25, Extended Term Loans and/or Extended
Revolving Credit Commitments pursuant to Section 2.26 or Refinancing Term Loans
pursuant to Section 2.27, which shall be consistent with the applicable
provisions of this Agreement and otherwise satisfactory to the parties thereto.
Each Additional Credit Extension Amendment shall be executed by the
Administrative Agent, the Issuing Bank (to the extent Section 9.08 would require
the consent of the Issuing Bank for the amendments effected in such Additional
Credit Extension Amendment), the Credit Parties and the other parties specified
in the applicable Section of this Agreement (but not any other Lender). Any
Additional Credit Extension Amendment may include conditions for delivery of
opinions of counsel and other documentation consistent with the conditions in
Section 4.01 or 4.02, all to the extent reasonably requested by the
Administrative Agent or the other parties to such Additional Credit Extension
Amendment.

“Additional Lender” shall mean, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any (a) Incremental Term Loans
or Incremental Commitments in accordance with Section 2.25 or (b) Refinancing
Term Loans pursuant to an Additional Credit Extension Amendment in accordance
with Section 2.27; provided that such Additional Lender shall be (x) with
respect to Incremental Term Loan Commitments or Refinancing Term Loans, an
Eligible Assignee with respect to Term Loans and (y) with respect to Incremental
Revolving Credit Commitments, an Eligible Assignee with respect to Revolving
Credit Commitments.

“Additional Security Documents” shall have the meaning assigned to such term in
Section 5.12.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus (a) the sum (without duplication) of:

(i) non-cash charges or non-cash losses (including, but not limited to
share-based non-cash compensation and non-cash fair value adjustments and
non-cash interest expense) which were included in arriving at Consolidated Net
Income for such period;

(ii) servicing income earned during such period for servicing of assets in any
Securitization Entity (other than any such income attributable to a Heritage
Walter Securitization Trust) to the extent consolidated on the balance sheet and
carried at fair value;

(iii) principal payments received during such period by any Heritage Walter
Securitization Trust from borrowers to the extent consolidated on the balance
sheet; and

(iv) net cash proceeds received during such period from sales of REO Assets by
any Heritage Walter Securitization Trust to the extent consolidated on the
balance sheet;

less (b) the sum of:

(i) non-cash gains and non-cash income, including but not limited to non-cash
fair value adjustments, which were included in arriving at Consolidated Net
Income for such period;

(ii) the amount of all cash gains on Asset Sales the Net Sale Proceeds of which
were applied as a mandatory repayment of Term Loans pursuant to Section 2.13(c)
or reinvested (or to be reinvested) as permitted by such Section 2.13(c) to the
extent that such cash gains were included in arriving at Consolidated Net Income
for such period; and

 

2



--------------------------------------------------------------------------------

(iii) principal payments during such period on Indebtedness of any Heritage
Walter Securitization Trust to the extent consolidated on the balance sheet.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that, in the case of the Tranche B Term Loans, if the Adjusted LIBO
Rate as so determined for any Interest Period is less than 1.25% per annum, then
Adjusted LIBO Rate with respect to the Tranche B Term Loans for such Interest
Period shall be deemed to be 1.25% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit J, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agents” shall have the meaning assigned to such term in Article 8.

“Aggregate Incremental Amount” shall mean, at any time, the sum of the aggregate
principal amount of Incremental Loans incurred at or prior to such time
(assuming all Incremental Commitments established at or prior to such time are
fully drawn).

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

3



--------------------------------------------------------------------------------

“All-in Yield” shall mean, as to any Indebtedness, the effective yield thereon
as determined in good faith by the Borrower and the Administrative Agent taking
into account the applicable interest rate, margin, original issue discount and
upfront fees; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity (or, if less, the
life of such Indebtedness); provided further that any eurodollar rate floor or
base rate floor (“new floor”) that is greater than the comparable eurodollar
rate floor or base rate floor applicable to the Tranche B Term Loans at such
time shall only be taken into account in determining the All-in-Yield with
respect to the Tranche B Term Loans to the extent an increase in any interest
rate floor applicable to the Tranche B Term Loans to the corresponding new floor
would cause an increase in the yield applicable to the Tranche B Term Loans then
in effect; provided further that “All-in Yield” shall not include arrangement,
commitment, underwriting, amendment, structuring or similar fees paid to any
agent, underwriter or arranger or fees that are not paid ratably to the market
with respect to such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (or the successor thereto as determined by the
Administrative Agent if the British Bankers’ Association is no longer making
such rate available) (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association (or such
successor) as an authorized vendor for the purpose of displaying such rates). If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“Amend and Extend Transaction” shall mean an extension of maturity transaction
described in and effected pursuant to Section 2.26.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22(a).

“Applicable Excess Cash Flow Prepayment Percentage” shall mean, at any time,
50%; provided that, so long as no Default or Event of Default is in existence on
the respective Excess Cash Flow Payment Date, if the Total Leverage Ratio (as
set forth in the officer’s certificate delivered pursuant to Section 5.01(f))
for the fiscal year of the Borrower then last ended is (x) less than or equal to
2.50:1.00 but greater than 2.00:1.00, the Applicable Excess Cash Flow Prepayment
Percentage shall instead be 25% and (y) less than or equal to 2.00:1.00, the
Applicable Excess Cash Flow Prepayment Percentage shall instead be 0%.

 

4



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (a) with respect to any Eurodollar Loan,
4.50% per annum and (b) with respect to any ABR Loan, 3.50% per annum.

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any Restricted Subsidiary to any Person (including by way of redemption by
such Person) other than to the Borrower or a Subsidiary Guarantor of any asset
(including, without limitation, any capital stock or other securities of, or
Equity Interests in, another Person), but excluding (x) sales, transfers or
other dispositions of assets permitted pursuant to Section 6.02 (other than
pursuant to Section 6.02(iv), Section 6.02(xiv) or Section 6.02(xxiii)) and
(y) any other sale, transfer or disposition (for such purpose, treating any
series of related sales, transfers or dispositions as a single such transaction)
that generates Net Sale Proceeds of less than $250,000.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit H or such other form as shall be approved
by the Administrative Agent.

“Authorized Officer” shall mean the chief executive officer, president, any
vice-president, chairman, vice chairman, secretary, any assistant secretary,
treasurer, any assistant treasurer, chief operating officer or chief financial
officer of the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.22(b)(iii).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.22(b)(iv).

“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:

(a) the sum, without duplication, of (I) (x) solely for calculating the
Available Amount for purposes of Section 6.03(vi) and clause (y) of
Section 6.15, $50,000,000 and (y) solely for calculating the Available Amount
for purposes of Section 6.05(xii) and Section 6.05(xxii), an amount equal to the
aggregate Net Equity Proceeds received by the Borrower as a result of the
issuance of common stock of the Borrower on October 23, 2012, plus (II) an
amount equal to the aggregate Net Equity Proceeds received by the Borrower after
the Closing Date pursuant to a Permitted Equity Issuance plus (III) the
cumulative amount equal to the remainder of (x) 100% of Excess Cash Flow for
each Excess Cash Flow Payment Period (commencing with the Excess Cash Flow
Payment Period ending December 31, 2013) less (y) in respect of each Excess Cash
Flow Payment Period, the Applicable Excess Cash Flow Prepayment Percentage of
the Excess Cash Flow for such Excess Cash Flow Payment Period; provided that, in
the case of clause (III), financial statements and a compliance certificate have
been delivered in accordance with Section 5.01(c) and Section 5.01(f),
respectively, with respect to such Excess Cash Flow Payment Period; minus

 

5



--------------------------------------------------------------------------------

(b) the portion of the amount calculated pursuant to clause (a) above that is
used after the Closing Date and prior to the respective Determination Date to
(i) effect any acquisitions of Persons that do not become Credit Parties or of
assets by Subsidiaries that are not or do not become Credit Parties pursuant to
clause (B) of the second proviso of Section 6.05(xii), (ii) make Investments
permitted pursuant to Section 6.05(xxii), (iii) pay Dividends permitted pursuant
to Section 6.03(vi) or (iv) make payments permitted pursuant to clause (y) of
Section 6.15.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrower Notice” shall have the meaning assigned to such term in
Section 5.12(c).

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit A, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to Section 4.02(l) or Section 5.01(b) or (c), as
applicable.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(without duplication) by such Person which should be capitalized in accordance
with GAAP and, without duplication, the amount of Capitalized Lease Obligations
incurred by such Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

6



--------------------------------------------------------------------------------

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Exposure or obligations of Lenders to fund
participations in respect of L/C Exposure, cash or deposit account balances or,
if the Collateral Agent and each applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Collateral Agent and each applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a combined capital and surplus of at least
$1,000,000,000 with maturities of not more than one year from the date of
acquisition by such Person, (iv) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change in Adjusted Consolidated Working Capital” shall mean, for a given
period, without duplication, the sum of the changes (plus or minus) during such
period in: (a) Servicing Advances net of the change in applicable borrowings
under Permitted Servicing Advance Facility Indebtedness, (b) finance receivable
purchases or repurchases of Residential Mortgage Loans net of collections and
liquidation proceeds on purchased receivables or repurchased Residential
Mortgage Loans, (c) new loan originations net of proceeds received from the sale
of new loans, collections on new loans and the change in related borrowings
under Permitted Warehouse Indebtedness, (d) cash and Cash Equivalents required
to be maintained (i) at any Restricted Subsidiary pursuant to bona fide legal or
regulatory requirements, (ii) by any Non-Recourse Entities related to
non-recourse financing or (iii) by the Borrower or any Restricted Subsidiary in
the ordinary course of business pursuant to any line of credit permitted to be
maintained hereunder, and (e) other assets (excluding cash and Cash Equivalents)
and liabilities (excluding the current portion of any Indebtedness under this
Agreement and the current portion of any other long term Indebtedness which
would otherwise be included therein), to the extent the impact of such changes
are reflected in the consolidated statement of cash flows of the Borrower and
the Restricted Subsidiaries, excluding for this purpose Securitization Entities
(other than Heritage Walter Securitization Trusts) to the extent consolidated.

 

7



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority or the
NAIC after the date of this Agreement or (c) compliance by any Lender or any
Issuing Bank (or, for purposes of Section 2.14, by any lending office of such
Lender or by such Lender’s or such Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the date
hereof) shall have obtained the power (whether or not exercised) to elect a
majority of the board of directors (or equivalent governing body) of the
Borrower, (ii) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act as in effect on the date hereof) is or shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act as in effect on the date hereof), directly or indirectly, of 35% or
more on a fully diluted basis of the voting interests in the Borrower’s Equity
Interests, (iii) the board of directors (or equivalent governing body) of the
Borrower shall cease to consist of a majority of Continuing Directors or (iv) a
“change of control” or similar event howsoever denominated shall occur as
provided in any Equity Interests of the Borrower (other than Qualified Equity
Interests of the Borrower) or any Indebtedness of the Borrower or any Restricted
Subsidiary with an aggregate principal amount of at least $5,000,000 (or the
documentation governing the same) and such “change of control” or similar event
shall not be waived in writing by the holders of such Equity Interests or
Indebtedness.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Claims” shall have the meaning assigned to such term in the definition of
“Environmental Claims”.

 

8



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans (of the same Extension Series), Tranche B Term Loans,
Incremental Term Loans, Extended Term Loans (of the same Extension Series) or
Refinancing Term Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment, an Extended Revolving
Credit Commitment (of the same Extension Series), a Tranche B Term Loan
Commitment, an Incremental Term Loan Commitment or a Refinancing Term Loan
Commitment, and when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to the applicable Class.

“Closing Date” shall mean the date of the first Credit Event.

“Co-Documentation Agents” shall mean Barclays Bank PLC, Bank of America, N.A.
and The Royal Bank of Scotland plc, each in their capacity as documentation
agents.

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests or liens have been granted (or purported to be
granted) pursuant to any Security Document, including all Pledge Agreement
Collateral, all Security Agreement Collateral, all Mortgaged Properties and all
cash and Cash Equivalents delivered as collateral pursuant to Section 2.22 or
Section 2.23.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Extended Revolving Credit Commitment, Tranche B Term Loan
Commitment, Incremental Term Loan Commitment or Refinancing Term Loan
Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated October 2012.

“Connection Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such Administrative Agent, Lender or Issuing Bank and the
jurisdiction imposing such Tax (other than connections arising solely from such
Administrative Agent, Lender or Issuing Bank having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to, or enforced, any Credit Document, or sold or assigned an interest
in any Loan or Credit Document).

 

9



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:

(a) deducting therefrom (to the extent included in determining Consolidated Net
Income for such period except for payments referred to in clause (a)(vi) and
(viii) below), without duplication, the amount (determined on a consolidated
basis for the Borrower and the Restricted Subsidiaries for such period) of:

(i) interest income with respect to Unrestricted cash and Cash Equivalents of
the Borrower and the Restricted Subsidiaries,

(ii) non-recurring or unusual gains or net after-tax extraordinary gains,

(iii) non-cash gains and other non-cash income, including but not limited to
non-cash fair value adjustments,

(iv) gains realized upon the disposition of assets outside of the ordinary
course of business,

(v) income (less all fees and expenses or charges relating thereto) attributable
to the early extinguishment of Indebtedness,

(vi) the amount of all cash payments or cash charges made (or incurred) on
account of a non-cash charge or non-cash loss added back to Consolidated EBITDA
pursuant to clause (b)(iv) or (b)(vii) below in a previous period,

(vii) net after-tax income attributable to discontinued operations, but only so
long as such discontinued operations meet the requirements therefor under GAAP
and such discontinued operations were actually disposed of as of the relevant
date of calculation of Consolidated EBITDA,

(viii) gains on non-recourse assets held by any Securitization Entity or
Heritage Walter Securitization Trust to the extent consolidated on the balance
sheet, and

(ix) principal payments on any Indebtedness of the Heritage Walter
Securitization Trust to the extent consolidated on the balance sheet; and

(b) adding thereto (to the extent deducted in determining Consolidated Net
Income for such period except for payments referred to in clause (b)(xiii)
below), without duplication, the amount (determined on a consolidated basis for
the Borrower and the Restricted Subsidiaries for such period) of:

 

10



--------------------------------------------------------------------------------

(i) total interest expense (inclusive of amortization of deferred financing fees
(other than arrangement, commitment, underwriting, amendment, structuring or
similar fees paid to any agent, underwriter or arranger or fees that are not
paid ratably to the market) and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees)),
excluding without duplication (x) interest expense attributable to Non-Recourse
Indebtedness, Excess Spread Sales and Permitted Securitization Indebtedness and
interest expense attributable to Permitted Funding Indebtedness other than MSR
Indebtedness and (y) interest expense related to non-recourse debt held by any
Heritage Walter Securitization Trust to the extent consolidated on the balance
sheet,

(ii) without duplication among periods, provision for taxes paid or accrued
based on income or capital, withholding, franchise and similar taxes,

(iii) all depreciation and amortization expense,

(iv) non-cash charges or non-cash losses (including but not limited to share
based non-cash compensation and non-cash fair value adjustments),

(v) fees and expenses incurred in connection with the Specified Transactions or
the Transactions on or prior to the first anniversary of the Closing Date,

(vi) fees and expenses incurred in connection with any Investment (including any
Permitted Acquisition), issuance of Equity Interests or incurrence of
Indebtedness (in each case, whether or not consummated), except to the extent
that such fees and expenses were financed with proceeds of equity or
Indebtedness,

(vii) non-recurring or unusual losses or charges or net after-tax extraordinary
losses or charges (including without limitation any such charges attributable to
the implementation of cost-savings initiatives, severance, restructuring
charges, relocation costs and one-time compensation charges (in each case
relating to any Permitted Acquisitions)),

(viii) losses realized upon the disposition of assets outside of the ordinary
course of business,

(ix) losses (less all fees and expenses or charges relating thereto)
attributable to the early extinguishment of Indebtedness,

(x) net after-tax losses attributable to discontinued operations, but only so
long as such discontinued operations meet the requirements therefor under GAAP
and such discontinued operations were actually disposed of as of the relevant
date of calculation of Consolidated EBITDA,

 

11



--------------------------------------------------------------------------------

(xi) the amount of all cash received on account of any non-cash gains on
non-cash income deducted from Consolidated EBITDA pursuant to clause (a)(iii)
above in a previous period;

(xii) servicing income earned for servicing of assets in any Securitization
Entity (other than any such income attributable to a Heritage Walter
Securitization Trust) to the extent consolidated on the balance sheet and
accounted for at fair value,

(xiii) principal payments received by any Heritage Walter Securitization Trust
from borrowers to the extent consolidated on the balance sheet,

(xiv) losses on non-recourse assets held by any Securitization Entity or
Heritage Walter Securitization Trust to the extent consolidated on the balance
sheet, and

(xiv) net cash proceeds received from sales of REO Assets owned by any Heritage
Walter Securitization Trust to the extent consolidated on the balance sheet.

For the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with the proviso to the definition of
Consolidated Net Income contained herein. Notwithstanding anything to the
contrary contained above, for purposes of determining Consolidated EBITDA for
any Test Period which ends prior to the first anniversary of the Closing Date,
Consolidated EBITDA for all portions of such period occurring prior to the
Closing Date shall be calculated in accordance with the definition of Test
Period contained herein.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and the Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries in accordance with GAAP, (ii) all
Indebtedness of the Borrower and the Restricted Subsidiaries of the type
described in clause (ii) of the definition of Indebtedness and (iii) all
Contingent Obligations of the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in preceding
clauses (i) and (ii); provided that no determination of “Consolidated
Indebtedness” shall include (x) the aggregate amount available to be drawn or
paid (i.e., unfunded amounts) under all letters of credit, bankers’ acceptances,
bank guaranties, surety and appeal bonds and similar obligations issued for the
account of the Borrower or any Restricted Subsidiary (but excluding, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations), (y) Non-Recourse
Indebtedness, Permitted Securitization Indebtedness of any Securitization
Entity, obligations under Excess Spread Sales or Permitted Funding Indebtedness
other than MSR Indebtedness or (z) Specified Contingent Liabilities (but only
until such time, if any, as the Borrower or any Restricted Subsidiary is
required to fund or otherwise honor any such Specified Contingent Liability, at
which time such liabilities shall be included in the determination of
Consolidated Indebtedness). For the avoidance of doubt, Consolidated
Indebtedness shall not include Indebtedness of the Borrower or any Restricted
Subsidiary to Government National Mortgage Association trusts.

 

12



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, (i) the total cash
consolidated interest expense of the Borrower and the Restricted Subsidiaries
(including, without limitation, all commissions and other commitment and banking
fees and charges (e.g., fees with respect to letters of credit, Interest Rate
Protection Agreements and Other Hedging Agreements, but excluding, to the extent
included therein, arrangement, commitment, underwriting, amendment, structuring,
original issue discounts or similar fees paid to any agent, underwriter or
arranger or fees that are not paid ratably to the market), but excluding, to the
extent included therein, cash interest expense attributable to Non-Recourse
Indebtedness, Excess Spread Sales, Permitted Securitization Indebtedness and
Permitted Funding Indebtedness other than MSR Indebtedness) for such period
(calculated without regard to any limitations on payment thereof), plus
(ii) without duplication, that portion of Capitalized Lease Obligations of the
Borrower and the Restricted Subsidiaries on a consolidated basis representing
the interest factor for such period. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any Restricted Subsidiary with respect to Interest
Rate Protection Agreements. Notwithstanding anything to the contrary contained
above, for purposes of determining the Interest Expense Coverage Ratio, to the
extent Consolidated Interest Expense is to be determined for any Test Period
which ends prior to the first anniversary of the Closing Date, Consolidated
Interest Expense for all portions of such period occurring prior to the Closing
Date shall be calculated in accordance with the definition of Test Period
contained herein.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and the Restricted Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP, provided that (A) the following items shall be excluded in computing
Consolidated Net Income (without duplication): (i) the net income of any Person
(other than Borrower) in which a Person or Persons other than the Borrower and
its Wholly-Owned Restricted Subsidiaries has an Equity Interest or Equity
Interests, except to the extent of the amount of cash dividends or other cash
distributions of net income actually paid to the Borrower or a Wholly-Owned
Restricted Subsidiary by such Person during such period, (ii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person prior to the date it becomes a Restricted
Subsidiary or all or substantially all of the property or the net income related
to assets of such Person are acquired by the Borrower or a Restricted Subsidiary
and (iii) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Restricted Subsidiary of such net income is not at the time permitted by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary, and (B) any interest expense on Permitted Servicing
Advance Facility Indebtedness and Permitted Warehouse Indebtedness for such
period shall reduce Consolidated Net Income for such period to the extent that
such amounts did not otherwise reduce Consolidated Net Income for such period.

 

13



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing, having the
economic effect of guaranteeing or intended to guarantee any Indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or any
property constituting direct or indirect security therefor or (y) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth, solvency or other financial statement condition of the
primary obligor, (iii) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or any customary carve-out
matters for which such Person acts as a guarantor, such as fraud,
misappropriation, breach of representation and warranty and misapplication,
unless and until a claim for payment or performance has been made in respect
thereof (which has not been satisfied). The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Continuing Directors” shall mean the directors (or equivalent governing body)
of the Borrower on the Closing Date and each other director (or equivalent
Person) if such director’s (or equivalent Person’s) nomination for election to
the board of directors (or equivalent governing body) of the Borrower is
recommended by a majority of the then Continuing Directors.

“Continuing Letters of Credit” shall mean each of the letters of credit listed
on Schedule 1.01(c).

“Convertible Notes” shall mean the Borrower’s 4.50% Convertible Senior
Subordinated Notes due 2019 issued pursuant to the First Supplemental Indenture
dated as of October 23, 2012 to Subordinated Indenture dated as of January 13,
2012.

“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement, the Intercompany Subordination
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each other Security Document and each Additional
Credit Extension Amendment.

 

14



--------------------------------------------------------------------------------

“Credit Enhancement Agreements” shall mean, collectively, any documents,
instruments, guarantees or agreements entered into by the Borrower, any
Restricted Subsidiary, or any Securitization Entity for the purpose of providing
credit support (that is reasonably customary as determined by the Borrower’s
senior management) with respect to any Permitted Funding Indebtedness or
Permitted Securitization Indebtedness.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, letter of credit and term
loan facilities provided for by this Agreement.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.24(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder, or (ii) pay to
the Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.24(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.

 

15



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean any non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with an
asset sale that is so designated as “Designated Non-Cash Consideration” pursuant
to an officer’s certificate delivered to the Administrative Agent, which
certificate shall set forth the Fair Market Value of such non-cash consideration
and the basis for determining such Fair Market Value.

“Determination Date” shall have the meaning assigned to such term in the
definition of “Available Amount”.

“Dividend” shall mean, with respect to any Person, that such Person has,
directly or indirectly, declared or paid a dividend, distribution or returned
any other amount with respect to any Equity Interests to its stockholders,
shareholders, partners or members or authorized or made any other distribution,
payment or delivery of property or cash to its stockholders, shareholders,
partners or members in their capacity as such, or redeemed, retired, purchased
or otherwise acquired or terminated or cancelled, directly or indirectly, for a
consideration (whether in cash, securities or other property) any shares of any
class of its capital stock or any other Equity Interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its capital stock or other Equity Interests), or set aside any funds for any
of the foregoing purposes, or shall have permitted any of the Restricted
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or any other Equity Interests of such Person
outstanding on or after the Closing Date (or any options or warrants issued by
such Person with respect to its capital stock or other Equity Interests).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.

“Dutch Auction” shall mean an auction conducted by the Borrower to purchase Term
Loans as contemplated by Section 9.04(l) substantially in accordance with the
procedures set forth in Exhibit L.

 

16



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean (a) in the case of Term Loans, (i) a Lender,
(ii) an Affiliate of a Lender, (iii) a Related Fund of a Lender and (iv) any
other Person (other than a natural person) approved by the Administrative Agent
and, unless an Event of Default has occurred and is continuing or in the case of
assignments during the initial syndication of the Commitments and Loans to
Persons identified in writing to the Borrower prior to the Closing Date and
acceptable to the Borrower, the Borrower and (b) in the case of any assignment
of a Revolving Credit Commitment, (i) a Revolving Credit Lender, (ii) an
Affiliate of a Revolving Credit Lender, (iii) a Related Fund of a Revolving
Credit Lender and (iv) any other Person (other than a natural person) approved
by the Administrative Agent, each Issuing Bank and, unless an Event of Default
has occurred and is continuing or in the case of assignments during the initial
syndication of the Commitments and Loans to Persons identified in writing to the
Borrower prior to the Closing Date and acceptable to the Borrower, the Borrower
(each such approval not to be unreasonably withheld or delayed and, in the case
of the Borrower, any such approval shall be deemed to have been given if the
Borrower has not responded within five Business Days of a request for such
approval); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) the Borrower or any of the Borrower’s Affiliates (it being
understood and agreed that assignments to the Borrower may be made pursuant to
Section 9.04(l)) or (y) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (y).

“Engagement Letter” shall mean the Engagement Letter dated October 24, 2012
among the Borrower, Credit Suisse Securities (USA) LLC, Morgan Stanley Senior
Funding, Inc., Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and The Royal Bank of Scotland plc.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, claims, liens, notices
of noncompliance, violation, or liability investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, including any judicial or administrative
order, consent decree or judgment, relating to the environment, natural
resources, human health and safety or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided that, for the avoidance
of doubt and without limitation, “Equity Interests” shall exclude the
Convertible Notes and any other Indebtedness convertible into or exchangeable
for Equity Interests.

 

17



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower or a Restricted Subsidiary of Borrower is treated
as a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” shall mean (a) any Reportable Event, (b) with respect to any Plan
or Multiemployer Plan, the failure to satisfy the minimum funding standard (as
defined in Section 412 or 430 of the Code or Section 302 of ERISA), whether or
not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 402(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan or Multiemployer Plan, (d) the filing of a
notice to terminate any Plan if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, (e) a determination that any Plan is in
“at-risk status” or any Multiemployer Plan is in “endangered status” or
“critical status” (as each is defined in Section 303 and 305 of ERISA,
respectively), (f) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (g) proceedings have been
instituted to terminate or appoint a trustee to administer any Plan which is
subject to Title IV of ERISA, (h) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or (i) the occurrence of a non-exempt “prohibited transaction”
with respect to which the Borrower or any ERISA Affiliate is a “disqualified
person” (each within the meaning of Section 4975 of the Code) that is reasonably
likely to result in material liability to the Borrower.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Evidence of Flood Insurance” shall have the meaning assigned to such term in
Section 5.12(c).

 

18



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) Change in Adjusted Consolidated Working Capital (if negative) for such
period, minus (b) the sum of, without duplication, (i) without duplication of
amounts deducted pursuant to clause (v) below, the aggregate amount of all
Capital Expenditures made by the Borrower and the Restricted Subsidiaries in
cash during such period and the aggregate amount of cash used to consummate
Permitted Acquisitions during such period or to acquire MSR during such period
(including, for this purpose, the aggregate amount of all principal prepayments
and repayments of Permitted MSR Indebtedness during such period the proceeds of
which were previously used to purchase MSR) (other than such Capital
Expenditures, Permitted Acquisitions and acquisitions of MSR to the extent
financed with equity proceeds, Equity Interests, asset sale proceeds (other than
from sales of inventory in the ordinary course of business), insurance or
condemnation proceeds or Indebtedness (other than Revolving Loans) or other
proceeds that would not be included in Adjusted Consolidated Net Income or
utilizing the Available Amount), (ii) the aggregate amount of permanent
principal payments in cash of Indebtedness of the types described in clauses
(i), (iii), (iv) and (vii) of the definition of Indebtedness of the Borrower and
the Restricted Subsidiaries during such period (other than (1) repayments of
Permitted Funding Indebtedness, Non-Recourse Indebtedness and Securitization
Indebtedness, (2) repayments of revolving loans unless such repayment is
accompanied by a corresponding permanent reduction in commitments in respect
thereof, (3) repayments made with the proceeds of asset sales (other than from
sales of inventory in the ordinary course of business), sales or issuances of
Equity Interests, capital contributions, insurance or condemnation events or
Indebtedness or other proceeds that would not be included in Adjusted
Consolidated Net Income or utilizing the Available Amount and (4) payments of
Loans and/or other Obligations, provided that repayments of Term Loans shall be
deducted in determining Excess Cash Flow to the extent such repayments were
required pursuant to Section 2.11(a)), (iii) Change in Adjusted Consolidated
Working Capital (if positive) for such period, (iv) the aggregate amount of
Investments made in cash in any Permitted Funds during such period (other than
such Investments to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds (other than from sales of inventory in the ordinary course
of business), insurance or condemnation proceeds or Indebtedness (other than
Revolving Loans) or other proceeds that would not be included in Adjusted
Consolidated Net Income or utilizing the Available Amount) and (v) without
duplication of amounts deducted from Excess Cash Flow in other periods, the
aggregate consideration required to be paid in cash by the Borrower or any of
the Restricted Subsidiaries pursuant to binding contracts with an entity that is
not an Affiliate (the “Contract Consideration”) entered into during such period
relating to Permitted Acquisitions, acquisitions of MSRs or Capital Expenditures
to be consummated or made during the period of 120 days following the end of
such period, provided that to the extent the aggregate amount of cash actually
utilized to finance such Permitted Acquisitions, acquisitions of MSRs or Capital
Expenditures during such 120-day period (other than to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds (other than from sales of
inventory in the ordinary course of business), insurance or condemnation
proceeds or Indebtedness (other than Revolving Loans) or other proceeds that
would not be included in Adjusted Consolidated Net Income or utilizing the
Available Amount) is less than the Contract Consideration, the Borrower shall
apply such shortfall as a mandatory prepayment of the Loans pursuant to
Section 2.13(d) no later than the earliest to occur of the (A) abandonment of
such planned expenditure, (B) making of such planned expenditure and (C) last
day of such 120-day period.

 

19



--------------------------------------------------------------------------------

“Excess Cash Flow Payment Date” shall mean the earlier of (a) the date occurring
90 days after the last day of each fiscal year of the Borrower (commencing with
the fiscal year of the Borrower ending December 31, 2013) and (b) the third
Business Day following the date on which financial statements with respect to
such period are delivered pursuant to Section 5.01(c).

“Excess Cash Flow Payment Period” shall mean with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of the Borrower.

“Excess Spread Sale” shall mean any sale in the ordinary course of business and
for Fair Market Value of any excess servicing fee spread under any MSR.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Excluded Subsidiary” shall mean each (a) Non-Recourse Entity,
(b) Securitization Entity, (c) Restricted Subsidiary that is prohibited by any
applicable law from guaranteeing the Obligations or that would require the
consent, approval, license or authorization of any Governmental Authority (other
than a Government Sponsored Entity) or any Regulatory Supervising Organization
to guarantee the Obligations (unless such consent, approval, license or
authorization has been received), (d) Unrestricted Subsidiary, (e) Immaterial
Subsidiary, (f) REIT Subsidiary, (g) MSR Facility Trust, (h) Foreign Subsidiary,
(i) Domestic Subsidiary substantially all of the direct assets of which consist
of Equity Interests in one or more Foreign Subsidiaries, (j) Domestic Subsidiary
of a Foreign Subsidiary, (k) Subsidiary that is not a Wholly-Owned Subsidiary of
the Borrower and (l) special purpose Subsidiary established for the purpose of
incurring Permitted Securitization Indebtedness or Permitted Servicing Advance
Facility Indebtedness so long as such Subsidiary continues to be utilized solely
for such purpose.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or any other Credit Party
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or that are Connection Taxes (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above or in which the Borrower is located,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.21(a)), any withholding tax that is imposed on amounts
payable to such Lender under applicable law in effect at the time such Lender
acquires any interest in a Loan or a Commitment or designates a new lending
office, except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of acquisition of such interest in a Loan or Commitment,
designation of a new lending office or assignment, to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to
Section 2.20(a), (d) any Tax attributable to such Lender’s failure to comply
with Section 2.20(e) and (e) any Taxes imposed pursuant to FATCA.

 

20



--------------------------------------------------------------------------------

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).

“Existing Indebtedness” shall have the meaning assigned to such term in
Section 3.21.

“Extended Revolving Credit Commitment” shall mean any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to
Section 2.26.

“Extended Revolving Loans” shall mean any Loans made pursuant to the Extended
Revolving Credit Commitments.

“Extended Term Loans” shall mean any Class of Term Loans the maturity of which
shall have been extended pursuant to Section 2.26.

“Extension” shall have the meaning assigned to such term in Section 2.26.

“Extension Offer” shall have the meaning assigned to such term in
Section 2.26(b).

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Additional Credit
Extension Amendment (or any subsequent Additional Credit Extension Amendment to
the extent such Additional Credit Extension Amendment expressly provides that
the Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
provided for therein are intended to be a part of any previously established
Extension Series) and that provide for the same interest margins, extension
fees, if any, and amortization schedule.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer that is not an
Affiliate of the seller, and a willing seller, would reasonably be expected to
agree to purchase and sell such asset, as determined in good faith by the
Borrower or the Restricted Subsidiary selling such asset.

“Fannie Mae” shall mean the Federal National Mortgage Association, in its
corporate capacity, and any majority owned and controlled affiliate thereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

21



--------------------------------------------------------------------------------

“Fee Letter” shall mean the Agent Fee Letter, dated October 24, 2012, among the
Borrower, Credit Suisse Securities (USA) LLC and the Administrative Agent.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Issuing Bank Fees and any fee payable in connection with
a Repricing Transaction.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. or any
other self-regulatory body which succeeds to the functions of the Financial
Industry Regulatory Authority, Inc.

“First Lien Indebtedness” shall mean Consolidated Indebtedness that is secured
by a Lien that is pari passu with (or not junior to) the Liens securing the
Tranche B Term Loans and the Revolving Loans (and any extension, renewal,
replacement or refinancing thereof that is pari passu therewith or any other
Indebtedness that is required to be pari passu therewith hereunder) (including,
for the avoidance of doubt, the Tranche B Term Loans and the Revolving Loans).

“First Lien Leverage Ratio” shall mean, on any date of determination, the ratio
of (x) First Lien Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that, for
purposes of any calculation of the First Lien Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with the definition of “Pro Forma Basis” contained herein.

“Flood Determination Form” shall have the meaning assigned to such term in
Section 5.12(c).

“Flood Documents” shall have the meaning assigned to such term in
Section 5.12(c).

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of the Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

22



--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Percentage of the
outstanding L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank other than L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Government Sponsored Entity” shall mean (i) Fannie Mae, the Federal Home Loan
Mortgage Corporation and the Government National Mortgage Association and
(ii) any other entity that is “sponsored”, chartered or controlled by the
federal government of the United States.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank, Government Sponsored Entity or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Green Tree Servicing LLC” shall mean Green Tree Servicing LLC, a Delaware
limited liability company and a Wholly-Owned Domestic Restricted Subsidiary.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
lead, mold, urea formaldehyde foam insulation, polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable environmental law; and (c) any
other chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any Governmental Authority.

“Heritage Walter Securitization Trust” shall mean any Securitization Entity of
the Borrower or the Restricted Subsidiaries and any installment sale contract,
chattel paper or loan contract and related promissory note and mortgage and any
REO Asset owned by the Borrower or the Restricted Subsidiaries, in each case in
existence immediately prior to the acquisition by the Borrower on July 1, 2011
of GTCS Holdings LLC, a Delaware limited liability company.

“Immaterial Subsidiary” shall mean, at any date of determination, a Restricted
Subsidiary of the Borrower that, together with all other Immaterial
Subsidiaries, does not have (i) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on the last day of the most recent fiscal
period for which financial statements have been delivered pursuant to
Section 5.01 that equal or exceed 5% of the Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for such period, (ii) any material intellectual
property or (iii) any material real property. The Borrower shall notify the
Administrative Agent quarterly as to all Immaterial Subsidiaries as provided in
Section 5.01(f). The Borrower may designate and re-designate a Restricted
Subsidiary as an Immaterial Subsidiary at any time, subject to the terms set
forth in this definition.

 

23



--------------------------------------------------------------------------------

“Incremental Commitment” shall mean an Incremental Revolving Credit Commitment
or an Incremental Term Loan Commitment.

“Incremental Lender” shall mean an Incremental Revolving Credit Lender or an
Incremental Term Loan Lender, as applicable.

“Incremental Loans” shall mean the Incremental Term Loans or the Incremental
Revolving Loans, as applicable.

“Incremental Pro Forma Basis” shall mean, with respect to any financial ratio
test hereunder, that compliance with such test at any time shall be determined
(a) on a Pro Forma Basis giving effect to any Permitted Incremental Equivalent
Debt or Incremental Loans incurred at or prior to such time, (b) assuming any
Incremental Commitments established at or prior to such time are fully drawn and
(c) without netting the proceeds of Permitted Incremental Equivalent Debt or
Incremental Loans to be incurred at such time in reliance upon such financial
ratio test.

“Incremental Revolver Cap” shall mean $75,000,000.

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.25, to make Incremental Revolving
Loans to the Borrower.

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” shall mean Revolving Loans made by one or more
Lenders to the Borrower pursuant to their Incremental Revolving Credit
Commitments. Incremental Revolving Loans may only be made in the form of
additional Revolving Loans.

“Incremental Term Loan Commitment” shall mean the commitment of any Incremental
Term Loan Lender, established pursuant to Section 2.25, to make Incremental Term
Loans to the Borrower.

“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loans” shall mean additional Term Loans made by one or more
Lenders to the Borrower pursuant to their Incremental Term Loan Commitment.

 

24



--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) the maximum amount
available to be drawn or paid under all letters of credit, bankers’ acceptances,
bank guaranties, surety and appeal bonds and similar obligations issued for the
account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates), (iv) all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person in
respect of indebtedness and other obligations described in another clause of
this definition, (vi) all obligations under any Interest Rate Protection
Agreement, any Other Hedging Agreement or under any similar type of agreement
and (vii) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

“Indemnified Taxes” shall mean Taxes imposed on or with respect to any payment
made by any Credit Party under any Credit Document other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary.

“Intercompany Loans” shall have the meaning assigned to such term in
Section 6.05(viii).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit I (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.

“Intercompany Subordination Agreement” shall have the meaning assigned to such
term in Section 4.02(f).

 

25



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall have the meaning assigned to such term in
Article 8.

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense
(reduced, to the extent included in such Consolidated Interest Expense, by the
amount of any cash interest income with respect to Unrestricted cash and Cash
Equivalents of the Borrower and the Restricted Subsidiaries) for such period;
provided that for purposes of any calculation of the Interest Expense Coverage
Ratio, Consolidated EBITDA and Consolidated Interest Expense shall be determined
on a Pro Forma Basis in accordance with the requirements of the definition of
“Pro Forma Basis” contained herein.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning assigned to such term in Section 6.05.

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

 

26



--------------------------------------------------------------------------------

“Issuing Bank” shall mean, as the context may require, (a) with respect of
Continuing Letters of Credit only, Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as the issuer of such Continuing Letters
of Credit hereunder (it being agreed that Credit Suisse AG shall have no
obligation to issue Letters of Credit hereunder unless otherwise agreed by
Credit Suisse AG), (b) Bank of America, N.A. and (c) any other Lender that may
become an Issuing Bank pursuant to Section 2.22(i) or Section 2.22(k), with
respect to Letters of Credit issued by such Lender. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Joint Bookrunners” shall mean Credit Suisse Securities (USA) LLC, Morgan
Stanley Senior Funding and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
each in their capacity as joint bookrunners of the Credit Facilities.

“Knowledge of the Borrower”, “Knowledge of the Borrower or any of its
Subsidiaries” or “Knowledge of the Borrower or each Credit Party” shall mean the
actual knowledge of any of the chief executive officer, president, any
vice-president, secretary, any assistant secretary, treasurer, chief operating
officer, chief financial officer, chief strategic officer, general counsel, any
assistant general counsel, chief information officer or chief human resources
officer, or any other Person performing functions that would customarily be
performed by a person holding any of the foregoing positions, in each case of
the Borrower.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment (or, if so
specified, applicable to the specified Loans or Commitments or Class thereof)
hereunder at such time, including the latest maturity or expiration date of any
Incremental Term Loan, any Extended Term Loan, any Refinancing Term Loan or any
Extended Revolving Credit Commitment, as applicable.

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit issued by such Issuing Bank.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

27



--------------------------------------------------------------------------------

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC, Morgan Stanley
Senior Funding and Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in
their capacity as joint lead arrangers and joint bookrunners of the Credit
Facilities.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lenders” shall mean (a) the Persons listed on Schedule 1.01(a) and (b) any
Person that has become a party hereto pursuant to an Additional Credit Extension
Amendment or Assignment and Acceptance, other than any such Person that has
ceased to be a party hereto pursuant to an Assignment and Acceptance.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.22.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Credit Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (or the
successor thereto as determined by the Administrative Agent if the British
Bankers’ Association is no longer making such rate available) (as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association (or such successor) as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, charge, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or a lessor
under any capital lease, conditional sale agreement or other title retention
agreement or any financing lease having substantially the same economic effect
as any of the foregoing).

 

28



--------------------------------------------------------------------------------

“Loans” shall mean any Revolving Loan, Tranche B Term Loan, Incremental Term
Loan, Extended Term Loan, Extended Revolving Loan or Refinancing Term Loan made
by any Lender hereunder.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, property, assets or financial condition of the Borrower
and its Restricted Subsidiaries taken as a whole, (ii) the rights or remedies of
or benefits available to the Lenders, the Administrative Agent or the Collateral
Agent hereunder or under any other material Credit Document or (iii) the ability
of the Borrower or the other Credit Parties, taken as a whole, to perform its or
their obligations to the Lenders, the Administrative Agent or the Collateral
Agent hereunder or under any other material Credit Document.

“Maturity Date” shall mean the Tranche B Term Loan Maturity Date (in the case of
Tranche B Term Loans), any maturity date related to any tranche of Incremental
Term Loans or Refinancing Term Loans, the Revolving Credit Maturity Date (in the
case of Revolving Loans) and, as applicable, any maturity date related to any
Extension Series of Extended Term Loans or Extended Revolving Credit
Commitments, in each case as such date may be extended pursuant to Section 2.26.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Collateral Agent and the Issuing Banks in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument made by any Credit Party in favor of, or for the benefit of,
the Collateral Agent for the benefit of the Secured Creditors in such form or
forms as are reasonably satisfactory to the Collateral Agent.

“Mortgage Policy” shall mean a lender’s title insurance policy (Form 2006).

“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
Restricted Subsidiary which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

 

29



--------------------------------------------------------------------------------

“MSR” of any Person shall mean any and all of the following: (a) all rights of
such Person to service Residential Mortgage Loans, (b) all rights of such Person
as “Servicer” (or similar designation) in such Person’s capacity as servicing
rights owner with respect to such Residential Mortgage Loans under the related
Servicing Agreement, including, without limitation (but subject to the
restrictions set forth therein) directing who may service such Residential
Mortgage Loans, (c) any and all rights of such Person to servicing fees and
other compensation for servicing such Residential Mortgage Loans, (d) any late
fees, penalties or similar payments with respect to such Residential Mortgage
Loans, (e) all accounts and rights to payment related to any of the property
described in this definition and (f) the right to possess and use any and all
servicing files, servicing records, data tapes, computer records, or other
information pertaining to such Residential Mortgage Loans to the extent relating
to the past, present or prospective servicing of such Residential Mortgage
Loans.

“MSR Acknowledgement Agreement” shall mean an Acknowledgement Agreement, in a
form reasonably satisfactory to the Collateral Agent, among the Collateral
Agent, the respective owner of the Residential Mortgage Loans to which the
applicable MSR relate and the applicable Credit Party pursuant to which the
Collateral Agent acknowledges and agrees that its security interest in the MSR
described in such Acknowledgement Agreement is subject and subordinate to all
rights, powers and prerogatives of such owner on the terms (and subject to the
conditions) set forth in such Acknowledgement Agreement.

“MSR Call Option” shall mean the right of an MSR Lender which is a Government
Sponsored Entity to repurchase MSR from the Borrower or any Restricted
Subsidiary the purchase of which was initially financed by such MSR Lender with
proceeds of Permitted MSR Indebtedness so long as the purchase price in respect
thereof is at Fair Market Value and for cash.

“MSR Facility” shall mean any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities, with
a financial institution or other lender (including, without limitation, Fannie
Mae or any other Government Sponsored Entity) or purchaser, in each case,
exclusively to finance or refinance the purchase or origination by the Borrower
or a Restricted Subsidiary of MSRs originated or purchased by the Borrower or
any Restricted Subsidiary.

“MSR Facility Trust” shall mean any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing notes or
other securities in connection with an MSR Facility, which (i) notes and
securities are backed by specified MSRs originated or purchased by, and/or
contributed to, such Person from the Borrower or any Restricted Subsidiary or
(ii) notes and securities are backed by specified MSRs purchased by, and/or
contributed to, such Person from the Borrower or any Restricted Subsidiary.

“MSR Indebtedness” shall mean Indebtedness in connection with an MSR Facility;
the amount of any particular MSR Indebtedness as of any date of determination
shall be calculated in accordance with GAAP.

 

30



--------------------------------------------------------------------------------

“MSR Lender” shall mean a third party financing source (including, without
limitation, Fannie Mae) which provides financing to the Borrower or a Restricted
Subsidiary the proceeds of which are used exclusively to purchase MSR relating
to Residential Mortgage Loans.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
currently makes or is obligated to make contributions or to which the Borrower
or any ERISA Affiliate has made or was obligated, within the preceding six
years, to make contributions.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a repayment of Term
Loans pursuant to Section 2.13(b) or (e), as the case may be, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such event, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith)
received from any such event and, in the case of a Recovery Event, net of the
amount of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than Indebtedness secured by the Security Documents,
Permitted External Refinancing Debt, Permitted Incremental Equivalent Debt and
any Permitted Refinancing thereof) which is secured by the respective property
or assets destroyed, damaged, taken or otherwise underlying such Recovery Event.

“Net Equity Proceeds” shall mean, with respect to each capital contribution to
any Person or sale or issuance by any Person of its Equity Interests, the cash
proceeds received by such Person therefrom net of reasonable transaction costs
(including, as applicable, any underwriting, brokerage or other customary
discounts and commissions and reasonable legal, advisory and other fees and
expenses associated therewith).

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness secured by the Security Documents, Permitted External Refinancing
Debt, Permitted Incremental Equivalent Debt and any Permitted Refinancing
thereof) which is secured by the respective assets which were sold or otherwise
disposed of, and (iv) the estimated net marginal increase in income taxes which
will be payable by the Borrower’s consolidated group or any Restricted
Subsidiary with respect to the fiscal year of the Borrower in which the sale or
other disposition occurs as a result of such sale or other disposition;
provided, however, that such gross proceeds shall not include any portion of
such gross cash proceeds which the Borrower determines in good faith should be
reserved for post-closing adjustments (to the extent the Borrower delivers to
the Administrative Agent a certificate signed by an Authorized Officer of the
Borrower as to such determination), it being understood and agreed that on the
day that all such post-closing adjustments have been determined (which shall not
be later than 12 months following the date of the respective asset sale), the
amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments payable by the Borrower
or any Restricted Subsidiary shall constitute Net Sale Proceeds on such date
received by the Borrower and/or any Restricted Subsidiary from such sale or
other disposition.

 

31



--------------------------------------------------------------------------------

“NFIP” shall have the meaning assigned to such term in Section 5.12(c).

“Non-Credit Party Investment Amount” shall mean, at any time, an amount equal to
$50,000,000 minus the aggregate amount of all Investments made after the Closing
Date in reliance on Section 6.05(iii), Section 6.05(ix)(C) or clause (A) of the
second proviso of Section 6.05(xii).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.22(b)(iii).

“Non-Recourse Entities” shall mean, collectively, each Non-Recourse Servicer
Advance Debt Entity, each Non-Recourse Warehouse Debt Entity and each
Securitization Entity.

“Non-Recourse Indebtedness” shall mean, with respect to any specified Person or
any of its Subsidiaries, Indebtedness that is specifically advanced to finance
the acquisition of investment assets and secured only by the assets to which
such Indebtedness relates without recourse to such Person or any of its
Subsidiaries (other than subject to such customary carve-out matters for which
such Person or its Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breach of representation and
warranty and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder against such Person (which has
not been satisfied) at which time the obligations with respect to any such
customary carve-out shall not be considered Non-Recourse Indebtedness, to the
extent that such claim is a liability of such Person for GAAP purposes).

“Non-Recourse Servicer Advance Debt Entity” shall mean any special purpose
bankruptcy remote Restricted Subsidiary of the Borrower that is exclusively
engaged in making Servicing Advances and the incurrence of Permitted Servicing
Advance Facility Indebtedness that constitutes Non-Recourse Indebtedness in
connection therewith and activities relating directly thereto.

“Non-Recourse Warehouse Debt Entity” shall mean any special purpose bankruptcy
remote Restricted Subsidiary of the Borrower that is exclusively engaged in the
origination of residential mortgage loans and the incurrence of Permitted
Warehouse Indebtedness that constitutes Non-Recourse Indebtedness in connection
therewith and activities relating directly thereto.

 

32



--------------------------------------------------------------------------------

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.22(b)(iv).

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Notes” shall mean any promissory notes issued from time to time pursuant to
Section 2.04(e).

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender pursuant to the terms of this
Agreement or any other Credit Document, including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding (or which would accrue but for the operation of applicable
bankruptcy or insolvency laws) at the rate provided for herein, whether or not
such interest is an allowed or allowable claim in any such proceeding),
penalties, fees, expenses, indemnifications, reimbursements (including L/C
Disbursements with respect to Letters of Credit), damages and other liabilities,
and guarantees of the foregoing amounts.

“OFAC” shall have the meaning assigned to such term in Section 3.22(a).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes, mortgage recording taxes or any other similar excise or property taxes,
charges or levies arising from any payment made under any Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
any Credit Document, except any such Taxes that are Connection Taxes imposed
with respect to any assignment (other than an assignment made pursuant to
Section 2.21).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.05(xii).

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

 

33



--------------------------------------------------------------------------------

“Permitted Equity Issuance” shall mean any sale or issuance of any Qualified
Equity Interests of the Borrower or a cash capital contribution to the Borrower
in respect of its common Equity Interests.

“Permitted External Refinancing Debt” shall mean any Indebtedness incurred by
the Borrower in the form of one or more series of unsecured or junior lien loans
or unsecured or pari passu or junior secured notes to refinance all or a portion
of any existing Class of Term Loans; provided that (i) the final maturity date
of any such Indebtedness shall be no earlier than 91 days following the Latest
Maturity Date, (ii) such Indebtedness shall not have a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the Term
Loans being refinanced, (iii) in the case of loans, such Indebtedness shall not
provide for any prepayment or amortization terms that are more favorable to the
lenders providing such Indebtedness than the corresponding provisions of the
Term Loans being refinanced, (iv) in the case of notes, such Indebtedness shall
not provide for any scheduled repayment, mandatory redemption, sinking fund
obligations or other payment (other than periodic interest payments) prior to
the date that is 91 days following the Latest Maturity Date, other than
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default,
(v) such Indebtedness shall be unsecured or may either (A) solely in the case of
notes, be secured by the Collateral on a pari passu basis (but without regard to
the control of remedies) with the Obligations, and a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a first lien intercreditor or collateral trust agreement reasonably satisfactory
to the Administrative Agent reflecting the pari passu status of the Liens
securing such Indebtedness or (B) be secured by the Collateral on a junior,
subordinated lien basis (including with respect to the control of remedies) to
the Obligations, and a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of a junior lien intercreditor agreement or collateral trust
agreement reasonably satisfactory to the Administrative Agent reflecting the
second (or more junior) lien status of the Liens securing such Indebtedness,
(vi) if such Indebtedness is secured, such Indebtedness shall not be secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
Collateral and the collateral documents shall be substantially the same as the
applicable Security Documents (with such changes, including, if applicable, to
reflect the junior lien nature thereof and any changes customarily requested by
an indenture trustee, as are reasonably satisfactory to the Administrative
Agent), (vii) no Person, other than a Credit Party, shall be an obligor or
guarantor in respect of such Indebtedness, (viii) the other terms and conditions
of such Indebtedness (excluding pricing, premiums and optional prepayment or
redemption terms) are no more favorable (taken as a whole), as reasonably
determined by the Borrower, to the investors providing such Indebtedness than
those applicable to the Term Loans being refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date),
(ix) the principal amount (or accreted value, if applicable) of such
Indebtedness shall not exceed the principal amount (or accreted value, if
applicable) of the Term Loans being refinanced except by an amount equal to any
interest capitalized in connection with, any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and (x) substantially concurrently with the incurrence or issuance
of such Indebtedness, 100% of the net cash proceeds thereof shall be applied to
repay the refinanced Term Loans, including accrued interest, fees, costs and
expenses relating thereto. Permitted External Refinancing Debt shall include any
Registered Equivalent Notes issued in exchange therefor.

 

34



--------------------------------------------------------------------------------

“Permitted Funding Indebtedness” shall mean (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted Residual Indebtedness, (iv) any Permitted MSR Indebtedness, (v) any
Indebtedness of the type set forth in clauses (i) – (iv) of this definition that
is acquired by the Borrower or any Restricted Subsidiary in connection with a
Permitted Acquisition or Servicing Acquisition, (vi) any facility that combines
any Indebtedness under clauses (i), (ii), (iii), (iv) or (v) of this definition
and (vii) any Permitted Refinancing of the Indebtedness under clauses (i), (ii),
(iii), (iv), (v) or (vi) of this definition and advanced to the Borrower or any
Restricted Subsidiary based upon, and secured by, Servicing Advances, mortgage
related securities, loans, MSRs, consumer receivables, REO Assets or Residual
Interests; provided , however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any, of (x) the
amount of any Indebtedness incurred in accordance with this clause (vii) for
which the holder thereof has contractual recourse to the Borrower or any
Restricted Subsidiary to satisfy claims with respect thereto (excluding
customary carve-out matters such as fraud, misappropriation, breaches of
representations and warranties and misapplication) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Indebtedness shall not be Permitted Funding Indebtedness (but shall not be
deemed to be a new incurrence of Indebtedness subject to Section 6.04 except
with respect to, and solely to the extent of, any such excess that exists upon
the initial incurrence of such Indebtedness incurred under this clause (vii)).

“Permitted Funds” shall mean, collectively, (i) SerVertis Fund I L.P., a
Delaware limited partnership, (ii) SerVertis Master Fund I L.P., an exempted
limited partnership registered under the Exempted Limited Partnership Law
(Revised) of the Cayman Islands, (iii) SerVertis Fund I Ltd., an exempted
company incorporated and existing under the laws of the Cayman Islands,
(iv) SerVertis REO LLC, a Delaware limited liability company, (v) SerVertis
Depositor, LLC, a Delaware limited liability company, (vi) SerVertis SPV
Holdings, LLC, a Delaware limited liability company, (vii) SerVertis Grantor
Trust Holdings, LLC, a Delaware limited liability company, (viii) SerVertis GP,
LLC, a Delaware limited liability company, (ix) any trust or similar Person, the
beneficial interests of which are owned by the entities described in (i) –
(viii) of this definition, (x) any Person electing to be treated as a real
estate investment trust under the Code or any fund (or group of related funds)
(which, in each case, may be managed by the Borrower or any Restricted
Subsidiary) that has as its primary investment objective (a) the origination or
acquisition of Residential Mortgage Loans (performing or non-performing) or
interests therein, including mortgage backed securities and/or (b) the
acquisition and/or origination of MSR or interest therein (including excess
servicing fee spread) and (xi) any similarly structured Affiliate or Subsidiary
of any of the foregoing.

 

35



--------------------------------------------------------------------------------

“Permitted Incremental Equivalent Debt” shall mean any Indebtedness incurred by
the Borrower in the form of one or more series of unsecured or junior lien loans
or unsecured or secured notes; provided that (i) the final maturity date of any
such Indebtedness shall be no earlier than 180 days following the Latest
Maturity Date, (ii) in the case of loans, such Indebtedness shall not provide
for any prepayment or amortization terms that are more favorable to the lenders
providing such Indebtedness than the corresponding provisions hereof, (iii) in
the case of notes, such Indebtedness shall not provide for any scheduled
repayment, mandatory redemption, sinking fund obligations or other payment
(other than periodic interest payments) prior to the date that is 180 days
following the Latest Maturity Date, other than customary offers to purchase upon
a change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default, (iv) such Indebtedness shall be
unsecured or may either (A) solely in the case of notes, be secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, and a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to a first lien
intercreditor or collateral trust agreement reasonably satisfactory to the
Administrative Agent reflecting the pari passu status of the Liens securing such
Indebtedness or (B) be secured by the Collateral on a junior, subordinated lien
basis (including with respect to the control of remedies) to the Obligations,
and a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of a junior
lien intercreditor agreement or collateral trust agreement reasonably
satisfactory to the Administrative Agent reflecting the second (or more junior)
lien status of the Liens securing such Indebtedness, (v) if such Indebtedness is
secured, such Indebtedness shall not be secured by any property or assets of the
Borrower or any Restricted Subsidiary other than Collateral and the collateral
documents shall be substantially the same as the applicable Security Documents
(with such changes, including, if applicable, to reflect the junior lien nature
thereof and any changes customarily requested by an indenture trustee, as are
reasonably satisfactory to the Administrative Agent), (vi) no Person, other than
a Credit Party, shall be an obligor or guarantor in respect of such Indebtedness
and (vii) the covenants and events of default of such Indebtedness, taken as a
whole, shall not be more restrictive on the Credit Parties than the covenants
and events of default hereof (as reasonably determined by the Borrower), except
for covenants and events of default applicable only to periods after the Latest
Maturity Date. Permitted Incremental Equivalent Debt shall include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.01.

“Permitted MSR Indebtedness” shall mean MSR Indebtedness; provided that the
excess (determined as of the most recent date for which internal financial
statements are available), if any, of (x) the amount of any such MSR
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or any Restricted Subsidiary to satisfy claims with respect to such MSR
Indebtedness (excluding pursuant to customary carve-out matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such MSR Indebtedness shall not be Permitted MSR Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.04 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness). The amount
of any particular Permitted MSR Indebtedness as of any date of determination
shall be calculated in accordance with GAAP.

 

36



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean any Indebtedness (the “refinancing
Indebtedness”) issued in exchange for, or the net proceeds of which are used to
refinance, renew, replace, defease, discharge or refund, other Indebtedness (the
“refinanced Indebtedness”); provided that:

(a) the principal amount of such refinancing Indebtedness does not exceed the
principal amount of the refinanced Indebtedness (plus all accrued interest
thereon and the amount of all reasonable fees, expenses and premiums incurred in
connection with such exchange, refinancing, renewal, replacement, defeasance,
discharge or refunding);

(b) such refinancing Indebtedness has a final maturity date later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the refinanced
Indebtedness;

(c) the terms of such refinancing Indebtedness (including as to collateral),
taken as a whole (as reasonably determined by the Borrower), are not more
restrictive to the Credit Parties than the refinanced Indebtedness (other than
with respect to interest rates, fees, premiums and no call periods);

(d) no person, other than a Credit Party, shall be an obligor in respect of such
refinancing Indebtedness;

(e) if the refinanced Indebtedness is subordinated in right of payment or in
lien priority to the Obligations, the refinancing Indebtedness shall be
subordinated in right of payment or in lien priority, as applicable, to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the refinanced Indebtedness; and

(f) no Default or Event shall have occurred and be continuing at the time of
such exchange, refinancing, renewal, replacement, defeasance, discharge or
refunding.

“Permitted Residual Indebtedness” shall mean any Indebtedness of the Borrower or
any Restricted Subsidiary under a Residual Funding Facility; provided that the
excess (determined as of the most recent date for which internal financial
statements are available), if any of (x) the amount of any such Permitted
Residual Indebtedness for which the holder thereof has contractual recourse to
the Borrower or any Restricted Subsidiary to satisfy claims with respect to such
Permitted Residual Indebtedness (excluding pursuant to customary carve-out
matters such as fraud, misappropriation, breaches of representations and
warranties and misapplication) over (y) the aggregate (without duplication of
amounts) Realizable Value of the assets that secure such Permitted Residual
Indebtedness shall be deemed not to be Permitted Residual Indebtedness (but
shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.04 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness).

 

37



--------------------------------------------------------------------------------

“Permitted Securitization Indebtedness” shall mean Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase or origination of
any receivables subject to such Securitization is repaid in connection with such
Securitization to the extent of the net proceeds received by the Borrower and
its Restricted Subsidiaries from the applicable Securitization Entity and
(ii) the excess (determined as of the most recent date for which internal
financial statements are available), if any, of (x) the amount of any such
Securitization Indebtedness for which the holder thereof has contractual
recourse to the Borrower or any Restricted Subsidiary to satisfy claims with
respect to such Securitization Indebtedness (excluding pursuant to customary
carve-out matters such as fraud, misappropriation, breaches of representations
and warranties and misapplication) over (y) the aggregate (without duplication
of amounts) Realizable Value of the assets that secure such Securitization
Indebtedness shall not be Permitted Securitization Indebtedness (but shall not
be deemed to be a new incurrence of Indebtedness subject to Section 6.04 except
with respect to, and solely to the extent of, any such excess that exists upon
the initial incurrence of such Indebtedness).

“Permitted Servicing Advance Facility Indebtedness” shall mean any Indebtedness
of the Borrower or any Restricted Subsidiary incurred under a Servicing Advance
Facility; provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any of (x) the
amount of any such Permitted Servicing Advance Facility Indebtedness for which
the holder thereof has contractual recourse to the Borrower or any Restricted
Subsidiary to satisfy claims with respect to such Permitted Servicing Advance
Facility Indebtedness (excluding pursuant to customary carve-out matters such as
fraud, misappropriation, breaches of representations and warranties and
misapplication) over (y) the aggregate (without duplication of amounts)
Realizable Value of the assets that secure such Permitted Servicing Advance
Facility Indebtedness shall not be Permitted Servicing Advance Facility
Indebtedness (but shall not be deemed to be a new incurrence of Indebtedness
subject to Section 6.04 except with respect to, and solely to the extent of, any
such excess that exists upon the initial incurrence of such Indebtedness).

“Permitted Warehouse Indebtedness” shall mean Warehouse Indebtedness; provided
that the excess (determined as of the most recent date for which internal
financial statements are available), if any, of (x) the amount of any such
Warehouse Indebtedness for which the holder thereof has contractual recourse to
the Borrower or any Restricted Subsidiary to satisfy claims with respect to such
Warehouse Indebtedness (excluding pursuant to customary carve-out matters such
as fraud, misappropriation, breaches of representations and warranties and
misapplication) over (y) the aggregate (without duplication of amounts)
Realizable Value of the assets that secure such Warehouse Indebtedness shall not
be Permitted Warehouse Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.04 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness). The amount of any particular Permitted Warehouse
Indebtedness as of any date of determination shall be calculated in accordance
with GAAP.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

38



--------------------------------------------------------------------------------

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Pledge Agreement” shall have the meaning assigned to such term in
Section 4.02(g).

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

“Pledgee” shall have the meaning assigned to such term in the Pledge Agreement.

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (without duplication) (x) the incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
any Indebtedness (other than (A) revolving Indebtedness, except, in the case of
an incurrence, assumption or guarantee, to the extent same is incurred, assumed
or guaranteed to refinance other outstanding Indebtedness or to finance a
Permitted Acquisition, any purchase of MSRs, Servicing Advances or servicing
rights permitted hereunder or a transaction permitted hereunder that utilizes
the Available Amount or, in the case of a redemption, repayment, retirement or
extinguishment, to the extent all commitments under such revolving Indebtedness
are permanently and correspondingly terminated, and (B) any Permitted MSR
Indebtedness) after the first day of the relevant Calculation Period or Test
Period, as the case may be, as if such Indebtedness had been incurred, assumed,
guaranteed, redeemed, repaid, retired or extinguished (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be) and (y) any Permitted Acquisition, any purchase of MSRs, Servicing
Advances or servicing rights permitted hereunder or any Significant Asset Sale
then being consummated (each, a “Subject Transaction”) as well as any other
Subject Transaction if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Subject Transaction then being effected, as if each such
transaction had been effected on the first day of such Test Period or
Calculation Period, as the case may be with the following rules to apply in
connection therewith:

 

39



--------------------------------------------------------------------------------

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred, assumed or guaranteed to refinance other outstanding
Indebtedness or to finance a Permitted Acquisition, any purchase of MSRs,
Servicing Advances or servicing rights permitted hereunder or a transaction
permitted hereunder that utilizes the Available Amount, and other than Permitted
MSR Indebtedness) incurred, assumed or guaranteed after the first day of the
relevant Test Period or Calculation Period (whether incurred, assumed or
guaranteed to finance a Permitted Acquisition, any purchase of MSRs, Servicing
Advances or servicing rights permitted hereunder, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred, assumed or guaranteed (and the
proceeds thereof applied) on the first day of such Test Period or Calculation
Period, as the case may be, and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
redeemed, repaid, retired or extinguished after the first day of the relevant
Test Period or Calculation Period, as the case may be, shall be deemed to have
been retired or redeemed on the first day of such Test Period or Calculation
Period, as the case may be, and remain redeemed, repaid, retired or extinguished
through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

(iii) whenever pro forma effect is given to any Subject Transaction, the pro
forma calculations shall be made in good faith by an Authorized Officer of the
Borrower and, except as set forth in the next sentence, in a manner consistent
with Article 11 of Regulation S-X of the Securities Act, as set forth in a
certificate of an Authorized Officer of the Borrower (with supporting
calculations) delivered to the Administrative Agent. In addition to any
adjustments consistent with Regulation S-X, such certificate may set forth
additional pro forma adjustments arising out of factually supportable and
identifiable cost savings or business optimization initiatives (including cost
saving synergies) attributable to any such transaction (net of any additional
costs associated with such transaction) and expected in good faith to be
realized within 12 months following such transaction, including, but not limited
to, (w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such transaction and all
other such transaction that have been consummated since the beginning of such
period, and any Indebtedness or other liabilities repaid or incurred in
connection therewith had been consummated and incurred or repaid at the
beginning of such period); provided, that, unless the Administrative Agent shall
otherwise agree in its reasonable discretion, the aggregate amount of
adjustments made pursuant to this sentence shall at no time exceed 10% of
Consolidated EBITDA prior to giving pro forma effect thereto.

 

40



--------------------------------------------------------------------------------

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Projections” shall mean the projections that are contained in the Private
Supplement to the Confidential Information Memorandum and that were prepared by
or on behalf of the Borrower in connection with the Transactions and delivered
to the Administrative Agent and the Lenders on or about October 25, 2012.

“Property” shall mean the Real Property, including the improvements thereon, or
the personal property (tangible and intangible), in either case which are
encumbered pursuant to a Securitization Assets.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Equity Interests” shall mean any Equity Interests of the Borrower so
long as the terms of any such Equity Interests (or the terms of any security
into which it is convertible or for which it is exchangeable) (a) do not contain
any maturity, mandatory put, redemption, repayment, sinking fund or other
similar provision (whether as a result of an asset sale, change of control or
otherwise), (b) do not require the payment of dividends or distributions that
would otherwise be prohibited by the terms of this Agreement and (c) do not
provide that such Equity Interests are or will become convertible into or
exchangeable for Indebtedness or any other Equity Interests (other than
Qualified Equity Interests), in each case of (a), (b) and (c) before the date
that is one year after the Latest Maturity Date.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Realizable Value” of an asset shall mean (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) if
applicable, the face value of such asset and (y) the market value of such asset
as determined by the Borrower in accordance with the agreement governing the
applicable Permitted Servicing Advance Facility Indebtedness, Permitted
Warehouse Indebtedness, Permitted MSR Indebtedness or Permitted Residual
Indebtedness, as the case may be (or, if such agreement does not contain any
related provision, as determined by senior management of the Borrower in good
faith); provided, however, that the realizable value of any asset described in
clause (i) or (ii) above which an unaffiliated third party has a binding
contractual commitment to purchase from the Borrower or any Restricted
Subsidiaries shall be the minimum price payable to the Borrower or such
Restricted Subsidiary for such asset pursuant to such contractual commitment.

 

41



--------------------------------------------------------------------------------

“Recovery Event” shall mean the receipt by the Borrower or any Restricted
Subsidiary of any cash insurance proceeds or condemnation awards payable (i) by
reason of theft, loss, physical destruction, damage, taking or any other similar
event with respect to any property or assets of the Borrower or any Restricted
Subsidiary or (ii) under any policy of insurance required to be maintained under
Section 5.03 (excluding, for the avoidance of doubt, business interruption
insurance).

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 2.27.

“Refinancing Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.27, to make Refinancing Term Loans to the
Borrower.

“Refinancing Term Loan Lender” shall mean a Lender with a Refinancing Term Loan
Commitment or an outstanding Refinancing Term Loan.

“Refinancing Term Loans” shall mean one or more new Classes of Term Loans that
result from an Additional Credit Extension Amendment in accordance with
Section 2.27.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Registered Equivalent Notes” shall mean, with respect to any note originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefore pursuant to an exchange offer
registered with the SEC.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulatory Supervising Organization” shall mean any of (a) the SEC, (b) FINRA,
(c) the New York Stock Exchange, (d) state securities commissions and (e) any
other U.S. or foreign governmental or self-regulatory organization, exchange,
clearing house or financial regulatory authority of which the Borrower or any
Restricted Subsidiary is a member or to whose rules it is subject.

 

42



--------------------------------------------------------------------------------

“REIT Subsidiary” shall mean a Restricted Subsidiary that is intended by the
Borrower to qualify as a real estate investment trust under the Code.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, representatives and advisors of such Person and such Person’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“REO Assets” of a Person shall mean any real property owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a loan, Servicing Advance or other mortgage-related receivables.

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived.

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or any portion of the Tranche B Term Loans concurrently with
the incurrence by the Borrower or any of its Subsidiaries of any Indebtedness
(including, for the avoidance of doubt, Indebtedness incurred pursuant to
Section 2.26 or 2.27) having a lower All-in Yield than, or any amendment
(including, for the avoidance of doubt, any Additional Credit Extension
Amendment) that has the effect of reducing the All-in Yield then applicable to,
the Tranche B Term Loans (including any mandatory assignment in connection
therewith), but excluding a prepayment, refinancing, substitution or replacement
in connection with a Change of Control.

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure,
and unused Revolving Credit Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, L/C Exposure, and unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Loans, L/C Exposure, and unused Revolving Credit Commitments
and Term Loan Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders at any time.

 

43



--------------------------------------------------------------------------------

“Residential Mortgage Loan” shall mean any residential mortgage loan,
manufactured housing installment sale contract and loan agreement, home equity
loan, home improvement loan, consumer installment sale contract or similar loan
evidenced by a Residential Mortgage Note, and any installment sale contract,
loan contract or chattel paper.

“Residential Mortgage Note” shall mean a promissory note, bond or similar
instrument evidencing indebtedness of an obligor under a Residential Mortgage
Loan, including, without limitation, all related security interests and any and
all rights to receive payments due thereunder.

“Residual Funding Facility” shall mean any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Restricted Subsidiary secured by Residual
Interests.

“Residual Interests” shall mean any residual, subordinated, reserve accounts and
retained ownership interest held by the Borrower or a Restricted Subsidiary in
Securitization Assets, Securitization Entities, Warehouse Facility Trusts and/or
MSR Facility Trusts, regardless of whether required to appear on the face of
consolidated financial statements in accordance with GAAP.

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any Restricted Subsidiary, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Restricted Subsidiary (unless such
appearance is related to Liens on the Collateral securing Indebtedness permitted
hereunder to be secured by Liens on the Collateral), (ii) are subject to any
Lien in favor of any Person other than the Collateral Agent for the benefit of
the Secured Creditors and Liens securing Permitted External Refinancing Debt or
Permitted Incremental Equivalent Debt or (iii) are not otherwise generally
available for use by the Borrower or such Restricted Subsidiary.

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.

“Returns” shall have the meaning assigned to such term in Section 3.09.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 1.01(a), or in the Assignment and Acceptance pursuant to which such
Lender assumed its Revolving Credit Commitment, as applicable, as the same may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure.

 

44



--------------------------------------------------------------------------------

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean the day that is five years after the
Closing Date; provided that if such day is not a Business Day, the Revolving
Credit Maturity Date shall be the immediately preceding Business Day.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“SEC” shall have the meaning assigned to such term in Section 5.01(h).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization” shall mean a public or private transfer, sale or financing of
(i) Servicing Advances, (ii) mortgage loans, (iii) installment contracts and/or
(iv) other loans and related assets (clauses (i) – (iv) above, collectively, the
“Securitization Assets”) by which the Borrower or any Restricted Subsidiary
directly or indirectly securitizes a pool of specified Securitization Assets
including, without limitation, any such transaction involving the sale of
specified Servicing Advances or mortgage loans to a Securitization Entity or a
Government Sponsored Entity (including a Securitization Entity established by
such Government Sponsored Entity).

“Securitization Assets” has the meaning specified in the definition of
“Securitization.”

“Securitization Entity” shall mean (i) any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing asset-backed
or mortgaged-backed or mortgage pass-through securities of any kind (including
collateralized mortgage obligations and net interest margin securities),
(ii) any special purpose Subsidiary established for the purpose of selling,
depositing or contributing Securitization Assets into a Person described in
clause (i) or holding securities in any related Securitization Entity,
regardless of whether such person is an issuer of securities; provided that such
Person is not an obligor with respect to any Indebtedness of the Borrower or any
Subsidiary Guarantor and (iii) any special purpose Restricted Subsidiary of the
Borrower formed exclusively for the purpose of satisfying the requirements of
Credit Enhancement Agreements and regardless of whether such Restricted
Subsidiary is an issuer of securities; provided that such Person is not an
obligor with respect to any Indebtedness of the Borrower or any Subsidiary
Guarantor other than under Credit Enhancement Agreements.

 

45



--------------------------------------------------------------------------------

“Securitization Indebtedness” shall mean (i) Indebtedness of the Borrower or any
Restricted Subsidiary incurred pursuant to on-balance sheet Securitizations and
(ii) any Indebtedness consisting of advances made to the Borrower or any
Restricted Subsidiary based upon securities issued by a Securitization Entity
pursuant to a Securitization and acquired or retained by the Borrower or any
Restricted Subsidiary.

“Security Agreement” shall have the meaning assigned to such term in
Section 4.02(h).

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

“Senior Representative” shall mean, with respect to any Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

“Servicing Acquisition” shall mean an acquisition permitted under this Agreement
of MSRs, Servicing Advances or servicing rights.

“Servicing Advance Facility” shall mean any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any Restricted Subsidiaries based on such
collateral.

“Servicing Advances” shall mean advances made by the Borrower or any Restricted
Subsidiary in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any Restricted Subsidiary otherwise advances
in its capacity as servicer pursuant to any Servicing Agreement.

“Servicing Agreements” shall mean any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of either the Borrower or any Restricted Subsidiary, as a servicer, under such
servicing agreements.

“Significant Asset Sale” shall mean each Asset Sale (or series of related Asset
Sales) which generates Net Sale Proceeds of at least $2,500,000.

“Specified Credit Agreement” shall mean the First Lien Credit Agreement dated as
of July 1, 2011 among the Borrower, the lenders party thereto and Credit Suisse
AG, as administrative agent and collateral agent (as in effect on the Closing
Date).

 

46



--------------------------------------------------------------------------------

“Specified Contingent Liabilities” shall mean those contingent liabilities of
Green Tree Servicing LLC existing as of the Closing Date commonly referred to as
the MBIA clean-up call obligation, the Freddie Mac repurchase obligation and the
LOC payment amount and related solely to the acquisition by Green Tree Servicing
LLC of Green Point Credit, LLC in 2004.

“Specified Transactions” shall mean the acquisition of Reverse Mortgage
Solutions, Inc. by the Borrower which was completed on November 1, 2012, the
issuance of common stock of the Borrower on October 23, 2012 and the issuance of
the Convertible Notes and the refinancing of certain outstanding indebtedness
with the proceeds of the Convertible Notes on October 23, 2012.

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subject Transaction” has the meaning specified in the definition of “Pro Forma
Basis”.

“Subsidiaries Guaranty” shall have the meaning assigned to such term in
Section 4.02(e).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association
or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Restricted
Subsidiary (other than the Excluded Subsidiaries) (in each case, whether
existing on the Closing Date or established, created or acquired after the
Closing Date), unless and until such time as the respective Wholly-Owned
Domestic Restricted Subsidiary is released from all of its obligations under the
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

 

47



--------------------------------------------------------------------------------

“Syndication Agent” shall mean Morgan Stanley Senior Funding, acting in its
capacity as syndication agent.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan” shall mean a Tranche B Term Loan, an Incremental Term Loan, a
Refinancing Term Loan or an Extended Term Loan, as applicable.

“Term Loan Commitments” shall mean the Tranche B Term Loan Commitments, any
Incremental Term Loan Commitments and any Refinancing Term Loan Commitments.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of determinations of the Total Leverage Ratio, First Lien
Leverage Ratio and the Interest Expense Coverage Ratio pursuant to this
Agreement, such further adjustments (if any) as described in the provisos to
such definitions contained herein shall be made to the extent applicable.
Subject to the last sentence of this definition, in the case of determinations
of the Total Leverage Ratio, the First Lien Leverage Ratio and the Interest
Expense Coverage Ratio pursuant to this Agreement, if the respective Test Period
(i) includes the fiscal quarter of the Borrower ended December 31, 2011,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $62.0 million,
(ii) includes the fiscal quarter of the Borrower ended March 31, 2012,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $67.0 million,
(iii) includes the fiscal quarter of the Borrower ended June 30, 2012,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $72.0 million
and (iv) includes the fiscal quarter of the Borrower ended September 30, 2012,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $72.0 million.
Subject to the last sentence of this definition, in the case of determinations
of the Interest Expense Coverage Ratio pursuant to this Agreement, (i) in the
case of the Test Period ending on December 31, 2012, Consolidated Interest
Expense for such Test Period shall be the actual Consolidated Interest Expense
for the period commencing on January 1, 2012 and ending on December 31, 2012
(determined on a Pro Forma Basis giving effect to the Specified Transactions and
the Transactions as if same had occurred on January 1, 2012), (ii) in the case
of the Test Period ending on March 31, 2013, Consolidated Interest Expense for
such Test Period shall be the actual Consolidated Interest Expense for the
period commencing on April 1, 2012 and ending on March 31, 2013 (determined on a
Pro Forma Basis giving effect to the Specified Transactions and the Transactions
as if same had occurred on April 1, 2012), (iii) in the case of the Test Period
ending on June 30, 2013, Consolidated Interest Expense for such Test Period
shall be the actual Consolidated Interest Expense for the period commencing on
July 1, 2012 and ending on June 30, 2013 (determined on a Pro Forma Basis giving
effect to the Specified Transactions and the Transactions as if same had
occurred on July 1, 2012) and (iv) in the case of the Test Period ending on
September 30, 2013, Consolidated Interest Expense for such Test Period shall be
the actual Consolidated Interest Expense for the period commencing on October 1,
2012 and ending on September 30, 2013 (determined on a Pro Forma Basis giving
effect to the Specified Transactions and the Transactions as if same had
occurred on October 1, 2012). For the avoidance of doubt, upon the occurrence of
any Subject Transaction after the Closing Date, any amounts set forth in this
definition shall be further modified pursuant to the definition of “Pro Forma
Basis” if and to the extent the conditions set forth in such definition have
been met.

 

48



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that, for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with the definition of “Pro Forma Basis” contained herein.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $125,000,000.

“Tranche B Term Lender” shall mean each Lender that has a Tranche B Term Loan
Commitment or that holds a Tranche B Term Loan.

“Tranche B Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche B Term Loans hereunder as set forth on
Schedule 1.01(a), or in the Assignment and Acceptance pursuant to which such
Lender assumed its Tranche B Term Loan Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Tranche B Term Loan Maturity Date” shall mean the day that is five years after
the Closing Date; provided that if such day is not a Business Day, the Tranche B
Term Loan Maturity Date shall be the immediately preceding Business Day.

“Tranche B Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a). The aggregate outstanding principal amount
of the Tranche B Term Loans as of the Closing Date is $700,000,000.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents to which they are a
party and the making of the Borrowings hereunder, (b) the repayment of all
amounts due or outstanding under or in respect of, and the termination of, the
Specified Credit Agreement and (c) the payment of related fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

49



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any Restricted Subsidiary, that such cash or Cash Equivalents are
not Restricted.

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 1.01(e), (b) a Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 5.21 subsequent to the Closing
Date and (c) a Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Warehouse Facility” shall mean any financing arrangement of any kind,
including, but not limited to, financing arrangements in the form of repurchase
facilities, loan agreements, note issuance facilities and commercial paper
facilities (excluding in all cases, Securitizations), with a financial
institution or other lender or purchaser exclusively to (i) finance or refinance
the purchase or origination by the Borrower or a Restricted Subsidiary of, or
provide funding to the Borrower or a Restricted Subsidiary through the transfer
of, loans, mortgage-related securities and other mortgage-related receivables
purchased or originated by the Borrower or any Restricted Subsidiary of the
Borrower in the ordinary course of business, (ii) finance the funding of or
refinance Servicing Advances; or (iii) finance or refinance the carrying of REO
Assets related to loans and other mortgage-related receivables purchased or
originated by the Borrower or any Restricted Subsidiary; provided that such
purchase or origination is in the ordinary course of business.

“Warehouse Facility Trusts” shall mean any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing notes or
other securities in connection with a Warehouse Facility, which notes and
securities are backed by (i) specified loans, mortgage-related securities and
other mortgage-related receivables purchased by, and/or contributed to, such
Person from the Borrower or any Restricted Subsidiary; (ii) specified Servicing
Advances purchased by, and/or contributed to, such Person from the Borrower or
any other Restricted Subsidiary; or (iii) the carrying of REO Assets related to
loans and other mortgage-related receivables purchased by, and/or contributed
to, such Person or any Restricted Subsidiary.

“Warehouse Indebtedness” shall mean Indebtedness in connection with a Warehouse
Facility; provided that the amount of any particular Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

 

50



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly Owned Restricted Subsidiary of such Person which is a Domestic
Subsidiary.

“Wholly-Owned Foreign Restricted Subsidiary” shall mean, as to any Person, any
Wholly Owned Restricted Subsidiary of such Person which is a Foreign Subsidiary.

“Wholly-Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary of the
Borrower that is a Restricted Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person, and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

“Yield Differential” shall have the meaning assigned to such term in
Section 2.25(c).

 

51



--------------------------------------------------------------------------------

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Credit
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, (b) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (c) all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. Notwithstanding anything to the contrary
contained herein, all financial covenants contained herein or in any other
Credit Document shall be calculated without giving effect to any election under
Accounting Standards Codification 825-10-25 or 470-20 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof or at any amount other than the outstanding principal amount
thereof. Notwithstanding anything to the contrary in this Agreement or any
Credit Document, whenever it is necessary to determine whether a lease is a
capital lease or an operating lease, such determination shall be made on the
basis of GAAP as in effect on January 1, 2012.

Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

Section 1.04. Designated Senior Indebtedness. The Obligations hereunder are
hereby designated by the Borrower as “Designated Senior Indebtedness” (or
similar term) for all purposes of the Convertible Notes, any other subordinated
indebtedness of the Borrower or any Restricted Subsidiary and any Permitted
Refinancing thereof.

Section 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

52



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (a) to make a Tranche B Term Loan to the Borrower on
the Closing Date in a principal amount not to exceed its Tranche B Term Loan
Commitment, and (b) to make Revolving Loans to the Borrower, at any time and
from time to time after the date hereof, and until the earlier of the Revolving
Credit Maturity Date and the termination of the Revolving Credit Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment. Within the
limits set forth in clause (b) of the preceding sentence and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow, pay
or prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect of
Tranche B Term Loans may not be reborrowed.

Section 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $5,000,000 in the case of a Term Borrowing and an integral multiple of
$100,000 and not less than $1,000,000 in the case of a Revolving Borrowing or
(ii) equal to the remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than seven Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

 

53



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f) If the applicable Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.22(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to such Issuing Bank amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent will promptly pay to such Issuing Bank any
amounts received by it from the Borrower pursuant to Section 2.22(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to such Issuing Bank, as their
interests may appear. If any Revolving Credit Lender shall not have made its Pro
Rata Percentage of such L/C Disbursement available to the Administrative Agent
as provided above, such Lender and the Borrower severally agree to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with this paragraph to but excluding the date such
amount is paid, to the Administrative Agent for the account of such Issuing Bank
at (i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.

 

54



--------------------------------------------------------------------------------

Section 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 (noon),
New York City time, one Business Day before a proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery, e-mail or facsimile transmission to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to
be a Eurodollar Borrowing or an ABR Borrowing (provided that, until the
Administrative Agent shall have notified the Borrower that the primary
syndication of the Commitments has been completed (which notice shall be given
as promptly as practicable and, in any event, within 30 days after the Closing
Date), the Borrower shall not be permitted to request a Eurodollar Borrowing
with an Interest Period in excess of one month); (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

Section 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date.

 

55



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

Section 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 0.50% per annum on the daily unused amount of the
Revolving Credit Commitment of such Lender during the preceding quarter (or
other period commencing with the date hereof or ending with the Revolving Credit
Maturity Date or the date on which the Commitments of such Lender shall expire
or be terminated). All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

 

56



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin from time to time
used to determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.06 and (ii) to each Issuing Bank with
respect to each Letter of Credit issued by such Issuing Bank a fronting fee
equal to 0.25% (or such other amount as may be agreed to by such Issuing Bank)
of the aggregate face amount of outstanding Letters of Credit (due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of any
Letter of Credit, and on the Revolving Credit Maturity Date) and the standard
issuance and drawing fees specified from time to time by such Issuing Bank (the
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(d) In the event that, prior to the first anniversary of the Closing Date, the
Borrower (x) prepays, refinances, substitutes or replaces any Tranche B Term
Loans in connection with a Repricing Transaction (including, for the avoidance
of doubt, with any Indebtedness incurred pursuant to Section 2.27 or any
Permitted External Refinancing Indebtedness) or (y) effects any amendment to
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent for the ratable account of each of the applicable
Lenders, (I) in the case of clause (x), a prepayment premium of 1.0% of the
aggregate principal amount of the applicable Tranche B Term Loans so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a
prepayment fee equal to 1.0% of the aggregate principal amount of the applicable
Tranche B Term Loans which are the subject of such amendment. Such amounts shall
be due and payable on the date of effectiveness of such Repricing Transaction.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank. Once paid, none of the Fees shall be refundable under
any circumstances.

Section 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

57



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder or
under any other Credit Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, at all
times) equal to the rate that would be applicable to an ABR Revolving Loan plus
2.00% per annum.

Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Lenders holding more than 50% in principal
amount of the Loans which are to be included in such Eurodollar Borrowing of
making or maintaining such Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

Section 2.09. Termination and Reduction of Commitments. (a) The Tranche B Term
Loan Commitments shall automatically terminate upon the making of the Tranche B
Term Loans on the Closing Date. The Revolving Credit Commitments shall
automatically terminate on the Revolving Credit Maturity Date. The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date 30 days prior
to the Revolving Credit Maturity Date. Notwithstanding the foregoing, all the
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
November 28, 2012, if the initial Credit Event shall not have occurred by such
time.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments; provided, however, that
(i) each partial reduction of the Term Loan Commitments or the Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.

 

58



--------------------------------------------------------------------------------

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;

(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(v) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

 

59



--------------------------------------------------------------------------------

(vi) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vii) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(viii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and

(ix) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.

Section 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on the last Business
Day of each March, June, September and December, commencing on the last Business
Day of December, 2012 (each such date being called a “Repayment Date”), a
principal amount of the Tranche B Term Loans (as adjusted from time to time
pursuant to Section 2.12(b), Section 2.13(g) and Section 9.04(l)) equal to 1.25%
of the aggregate principal amount of the Tranche B Term Loans made on the
Closing Date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

 

60



--------------------------------------------------------------------------------

(ii) Incremental Term Loans. In the event any Incremental Term Loans are made,
such Incremental Term Loans shall be repaid in amounts and on dates as agreed
between the Borrower and the relevant Lenders of such Incremental Term Loans,
subject to the requirements set forth in Section 2.25 and to adjustment from
time to time pursuant to Section 2.12(b), Section 2.13(g) and Section 9.04(l),
together in each case, with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

(iii) Refinancing Term Loans. In the event any Refinancing Term Loans are made,
such Refinancing Term Loans shall be repaid in amounts and on dates as agreed
between the Borrower and the relevant Lenders of such Refinancing Term Loans,
subject to the requirements set forth in Section 2.27 and to adjustment from
time to time pursuant to Section 2.12(b), Section 2.13(g) and Section 9.04(l),
together in each case, with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, all Term Loans of any Class shall be due
and payable on the Maturity Date applicable to the Term Loans of such Class (or,
in the case of Incremental Term Loans, the Maturity Date for such tranche of
Incremental Term Loans), together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

Section 2.12. Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 in the case of a
Term Borrowing and an integral multiple of $100,000 and not less than $1,000,000
in the case of a Revolving Borrowing.

(b) Voluntary prepayments of any Class of Term Loans shall be applied against
the remaining scheduled installments of principal due in respect of the
applicable Class of Term Loans under Section 2.11 as may be specified by the
Borrower, or if not so specified, in direct order of maturity; provided that
such prepayments shall be allocated to the Tranche B Term Loans on a pro rata
basis (or on a greater than pro rata basis) determined by reference to all Term
Loans then outstanding.

 

61



--------------------------------------------------------------------------------

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
(x) revoke such notice prior to the proposed date of prepayment and/or
(y) extend the prepayment date by not more than five Business Days; provided
further, however, that the provisions of Section 2.16 shall apply with respect
to any such revocation or extension. All prepayments under this Section 2.12
shall be subject to Section 2.05(d) and to Section 2.16 but otherwise without
premium or penalty. All prepayments under this Section 2.12 (other than
prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

Section 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
replace or cause to be canceled or Cash Collateralized (or make other
arrangements satisfactory to the Administrative Agent and each Issuing Bank with
respect to) all outstanding Letters of Credit issued by such Issuing Bank. If,
after giving effect to any partial reduction of the Revolving Credit Commitments
or at any other time, the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Revolving Credit Borrowings
and, after the Revolving Credit Borrowings shall have been repaid or prepaid in
full, replace or cause to be canceled or Cash Collateralized (or make other
arrangements satisfactory to the Administrative Agent and each Issuing Bank with
respect to) Letters of Credit issued by such Issuing Bank in an amount
sufficient to eliminate such excess.

(b) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each date on or after the Closing Date upon which the Borrower or any
Restricted Subsidiary receives any cash proceeds from any issuance or incurrence
by the Borrower or any Restricted Subsidiary of Indebtedness for borrowed money
(other than Indebtedness permitted to be incurred pursuant to Section 6.04,
other than Permitted External Refinancing Indebtedness and Refinancing Term
Loans), an amount equal to 100% of the Net Cash Proceeds of the respective
issuance or incurrence of such Indebtedness shall be applied on such date as a
mandatory repayment in accordance with the requirements of Section 2.13(g).

 

62



--------------------------------------------------------------------------------

(c) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each date on or after the Closing Date upon which the Borrower or any
Restricted Subsidiary receives any cash proceeds from any Asset Sale, an amount
equal to 100% of the Net Sale Proceeds therefrom shall be applied on such date
as a mandatory repayment in accordance with the requirements of Section 2.13(g);
provided, however, that with respect to any Net Sale Proceeds received by the
Borrower or the Restricted Subsidiaries from an Asset Sale permitted hereunder
(other than in connection with an Asset Sale pursuant to Section 6.02(xiv) the
Net Sale Proceeds of which shall be applied as provided in this Section 2.13(c)
without regard to this proviso or the following proviso), such Net Sale Proceeds
shall not be required to be so applied on such date so long as no Default or
Event of Default then exists and an Authorized Officer of the Borrower shall
have delivered a certificate to the Administrative Agent setting forth the
Borrower’s or such Restricted Subsidiary’s intention to reinvest such Net Sale
Proceeds as permitted pursuant to this proviso and such Net Sale Proceeds shall
be reinvested (or contractually committed to be reinvested pursuant to a written
binding agreement with a Person that is not an Affiliate of the Borrower or any
Restricted Subsidiary) in the businesses permitted of the Borrower and its
Restricted Subsidiaries pursuant to Section 6.13 within 365 days following the
date of such Asset Sale, and provided further, that (I) if all or any portion of
such Net Sale Proceeds not required to be so applied as provided above in this
Section 2.13(c) are not so reinvested (or contractually committed to be so
reinvested) within such 365-day period (or such earlier date, if any, as the
Borrower or the relevant Restricted Subsidiary determines not to reinvest the
Net Sale Proceeds from such Asset Sale as set forth above), such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 2.13(c) without regard to
the immediately preceding proviso period and (II) if all or any portion of such
Net Sale Proceeds are not required to be applied on the last day of such 365-day
period referred to in clause (I) of this proviso because such amount is
contractually committed within such period to be reinvested and then either
(A) subsequent to such date such contract is terminated or expires without such
portion being so reinvested or (B) such contractually committed portion is not
so reinvested within 180 days after the date of such commitment, such remaining
portion, in the case of either of preceding clause (A) or (B), shall be applied
as a mandatory repayment as provided above in this Section 2.13(c) without
regard to the immediately preceding proviso.

(d) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of (if
positive) (i) the Applicable Excess Cash Flow Prepayment Percentage of the
Excess Cash Flow for the related Excess Cash Flow Payment Period minus (ii) the
aggregate amount of principal prepayments of Loans to the extent (and only to
the extent) that such prepayments were made as a voluntary prepayment pursuant
to Section 2.12(a) other than with proceeds of asset sales (other than from
sales of inventory in the ordinary course of business), sales or issuances of
Equity Interests, capital contributions, insurance or condemnation events or
Indebtedness or other proceeds that would not be included in Adjusted
Consolidated Net Income or utilizing the Available Amount (but in the case of a
voluntary prepayment of Revolving Loans, only to the extent accompanied by a
voluntary reduction to the Total Revolving Credit Commitment in an amount equal
to such prepayment) during the relevant Excess Cash Flow Payment Period, shall
be applied as a mandatory repayment in accordance with the requirements of
Section 2.13(g). Notwithstanding the foregoing, at the option of the Borrower,
all or any portion of any mandatory repayment required pursuant to this clause
(d) for any Excess Cash Flow Payment Period may be paid or applied prior to the
related Excess Cash Flow Payment Date (but no earlier than January 1 of the
fiscal year in which the related Excess Cash Flow Payment Date occurs), provided
that (x) no such mandatory repayment shall be added to the aggregate amount of
principal prepayments described in subclause (ii) above for any succeeding
Excess Cash Flow Payment Period and (y) the Borrower shall pay such additional
amounts (if any) as necessary to pay the full amount of any mandatory repayment
required pursuant to this clause (d) no later than the applicable Excess Cash
Flow Payment Date (it being understood that if such initial prepayment exceeds
such requirement, such excess shall be treated as a voluntary prepayment
pursuant to Section 2.12(a) in the fiscal year in which such prepayment was
made).

 

63



--------------------------------------------------------------------------------

(e) In addition to any other mandatory repayments pursuant to this Section 2.13,
within one Business Day following each date on or after the Closing Date upon
which the Borrower or any Restricted Subsidiary receives any cash proceeds from
any Recovery Event (other than Recovery Events where the Net Cash Proceeds
therefrom do not exceed $250,000), an amount equal to 100% of the Net Cash
Proceeds from such Recovery Event shall be applied on such date as a mandatory
repayment in accordance with the requirements of Section 2.13(g); provided,
however, that such Net Cash Proceeds shall not be required to be so applied on
such date so long as no Default or Event of Default then exists and the Borrower
has delivered a certificate to the Administrative Agent on such date stating
that such Net Cash Proceeds shall be reinvested (or contractually committed to
be reinvested pursuant to a written binding agreement with a Person that is not
an Affiliate of the Borrower or any Restricted Subsidiary) in the businesses
permitted of the Borrower and its Restricted Subsidiaries pursuant to
Section 6.13 within 365 days following the date of the receipt of such Net Cash
Proceeds, and provided further, that (I) if all or any portion of such Net Cash
Proceeds not required to be so applied pursuant to the preceding proviso are not
so reinvested (or contractually committed to be so reinvested) within 365 days
after the date of the receipt of such Net Cash Proceeds (or such earlier date,
if any, as the Borrower or the relevant Restricted Subsidiary determines not to
reinvest the Net Cash Proceeds relating to such Recovery Event as set forth
above), such remaining portion shall be applied on the last day of such period
(or such earlier date, as the case may be) as provided above in this
Section 2.13(e) without regard to the immediately preceding proviso and (II) if
all or any portion of such proceeds are not required to be applied on the last
day of such 365-day period referred to in clause (I) of this proviso because
such amount is contractually committed to be reinvested and then either
(A) subsequent to such date such contract is terminated or expires without such
portion being so reinvested or (B) such contractually committed portion is not
so reinvested within 180 days after the date of such commitment, such remaining
portion, in the case of either of preceding clause (A) or (B), shall be applied
as a mandatory repayment as provided above in this Section 2.13(e) without
regard to the immediately preceding proviso.

(f) [Reserved].

(g) Each amount required to be applied pursuant to Section 2.13(b) through
Section 2.13(e) in accordance with this
Section 2.13(g) shall be applied pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders
(except to the extent that any applicable Additional Credit Extension Amendment
for any Class of Term Loans provides that such Term Loans shall be entitled to
less than pro rata treatment); provided that any prepayment of Term Loans
required as a result of the incurrence of Permitted External Refinancing
Indebtedness or Refinancing Term Loans in respect of any such Class shall be
applied solely to such Class. Each such prepayment of the Tranche B Term Loans
shall be applied first, in direct order of maturity to the next eight scheduled
installments of principal due in respect of Tranche B Term Loans and second, on
a pro rata basis against the remaining scheduled installments of principal due
in respect of the Tranche B Term Loans under Section 2.11(a). Each prepayment of
any other Class of Term Loans shall be applied as agreed between the Borrower
and the Lenders in respect of such Term Loans.

 

64



--------------------------------------------------------------------------------

(h) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by an
Authorized Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three Business
Days prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16 and, in the case of any prepayment pursuant to Section 2.13(b),
Section 2.05(d), but shall otherwise be without premium or penalty, and (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

Section 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or any Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate), shall subject a Lender to Taxes (other than Indemnified
Taxes, Other Taxes and Excluded Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or on its deposits, reserves, other
liabilities or capital attributable thereto or shall impose on such Lender or
such Issuing Bank or the London interbank market any other condition (other than
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or such Issuing Bank of
making or maintaining any Eurodollar Loan or increase the cost to any Lender or
any Issuing Bank of issuing or maintaining any Letter of Credit or purchasing or
maintaining a participation therein or to reduce the amount of any sum received
or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or such
Issuing Bank to be material, then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, upon demand such additional amount or amounts
as will compensate such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by such
Issuing Bank pursuant hereto to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or such Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

65



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 180
days prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this Section
shall be available to each Lender and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

Section 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

66



--------------------------------------------------------------------------------

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

Section 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i)its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

Section 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and as permitted
pursuant to the terms of any Additional Credit Extension Amendment, permitted
under Section 9.04(l) or required under Section 2.15, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of the Commitment Fees, each reduction of the Term Loan
Commitments or the Revolving Credit Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.

 

67



--------------------------------------------------------------------------------

Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Credit Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including any application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than, unless such assignment was
made pursuant to Section 9.04(l), to the Borrower or any of its Affiliates (it
being understood that, unless such assignment was made pursuant to
Section 9.04(l), the provisions of this Section 2.18 shall apply). The Borrower
expressly consents to the foregoing arrangements and agree that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

Section 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Credit Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. Each such payment (other than Issuing Bank Fees,
which shall be paid directly to the applicable Issuing Bank) shall be made to
the Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.

 

68



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Credit Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Credit Party hereunder or under any other Credit
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes except as required by law; provided that, if
the Borrower or any other Credit Party shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions for
Indemnified Taxes or Other Taxes (including deductions for Indemnified Taxes or
Other Taxes applicable to additional sums payable under this Section) the
Administrative Agent, each Lender and each Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Credit Party shall make such
deductions and (iii) the Borrower or such Credit Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) (i) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any other Credit Party hereunder or under any
other Credit Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on
behalf of itself, a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(ii) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(f) relating to the maintenance of the Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (c)(ii).

 

69



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Credit Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.20(e).
If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
any Lender with respect to such Borrower shall, if it is legally eligible to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies reasonably requested by such Borrower and the Administrative Agent) on or
prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is not a Foreign Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

70



--------------------------------------------------------------------------------

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Foreign Lender for which payments under any Credit Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Credit Document (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (e)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide the certificate described in
(D)(2) above on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

71



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable withholding agent, at the time or times
prescribed by law and at such time or times reasonably requested by such
withholding agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the withholding agent as may be necessary
for the withholding agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.20(e)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) For purposes of this Section 2.20, the term “Lender” includes the Issuing
Lender.

 

72



--------------------------------------------------------------------------------

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or any Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Credit Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender or such Issuing Bank, as the case may be, and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement (or, in the case of clause (iv) above, all of its interests,
rights and obligation with respect to the Class of Loans or Commitments that is
the subject of the related consent, amendment, waiver or other modification) to
an Eligible Assignee that shall assume such assigned obligations and, with
respect to clause (iv) above, shall consent to such requested amendment, waiver
or other modification of any Credit Documents (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, of each Issuing Bank), which
consents shall not unreasonably be withheld or delayed, and (z) the Borrower or
such assignee shall have paid to the affected Lender or the affected Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or such Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or such Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16 and, if applicable, the fee pursuant to Section 2.05(d) (with such
assignment being deemed to be a voluntary prepayment for purposes of determining
the applicability of Section 2.05(d), such amount to be payable by the
Borrower)); provided further that, if prior to any such transfer and assignment
the circumstances or event that resulted in such Lender’s or such Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or such Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or such Issuing Bank pursuant to paragraph
(b) below), or if such Lender or such Issuing Bank shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or such Issuing Bank shall
not thereafter be required to make any such transfer and assignment hereunder.
Each Lender and each Issuing Bank hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender or such Issuing Bank, as the case
may be, as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s or such Issuing Bank’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).

(b) If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

 

73



--------------------------------------------------------------------------------

Section 2.22. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Wholly Owned Restricted Subsidiaries (in which case the Borrower and such
Wholly Owned Restricted Subsidiary shall be co-applicants with respect to such
Letter of Credit), in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank, at any time and from time to time while the L/C
Commitment remains in effect as set forth in Section 2.09(a). This Section shall
not be construed to impose an obligation upon any Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that, after giving effect
to such issuance, amendment, renewal or extension (i) the L/C Exposure shall not
exceed $25,000,000 and (ii) the Aggregate Revolving Credit Exposure shall not
exceed the Total Revolving Credit Commitment.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the Issuing Bank, by personal delivery or by any other means acceptable to
the Issuing Bank. Such Letter of Credit Application must be received by the
Issuing Bank and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Bank: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Bank may require.
Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Issuing Bank or the Administrative Agent may require.

 

74



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
written notice from any Lender, the Administrative Agent or any Credit Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article 4 shall not then be satisfied, then, subject to the terms
and conditions hereof, the Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the Issuing
Bank’s usual and customary business practices. Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (A) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.01 is not
then satisfied, and in each such case directing the Issuing Bank not to permit
such extension.

 

75



--------------------------------------------------------------------------------

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the Issuing Bank, the Borrower shall
not be required to make a specific request to the Issuing Bank to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the Issuing Bank to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the Issuing Bank not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(vi) The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if: (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Bank with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or (ii) the
issuance of the Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally. Unless otherwise
expressly agreed by the Issuing Bank and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Bank shall not be responsible to the
Borrower for, and the Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

76



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods as provided in clause (b) of this Section 2.22.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Revolving Credit Lender, and each such Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit (or, in the case of the Continuing Letters of Credit, effective upon
the Closing Date). In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Percentage of each L/C Disbursement made by such Issuing Bank
and not reimbursed by the Borrower (or, if applicable, another party pursuant to
its obligations under any other Credit Document) forthwith on the date due as
provided in Section 2.02(f). Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the Issuing Bank shall
notify the Borrower and the Administrative Agent thereof. The Borrower shall pay
to the Administrative Agent an amount equal to such L/C Disbursement by not
later than 2:00 p.m., New York City time, on the Business Day that the Borrower
shall have received notice from such Issuing Bank that payment of such draft
will be made, or, if the Borrower shall have received such notice later than
12:00 Noon, New York City time, or notice was not received on a Business Day, by
11:00 a.m., New York City time, on the Business Day immediately following the
day that the Borrower received such notice.

 

77



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Credit
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Credit Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Restricted Subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
the applicable Issuing Bank, the Administrative Agent or any Lender or any other
Person, whether in connection with this Agreement, any other Credit Document or
any other related or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

(vi) any other act or omission to act or delay of any kind of the applicable
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the applicable Issuing Bank. However, the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is further understood and agreed that the applicable Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit issued by such Issuing
Bank (i) such Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
such Issuing Bank.

 

78



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Credit Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, then, unless the
Borrower shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of such Issuing Bank, for
each day from and including the date of such L/C Disbursement, to but excluding
the earlier of the date of payment by the Borrower or the date on which interest
shall commence to accrue thereon as provided in Section 2.02(f), at the rate per
annum that would apply to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of an Issuing Bank. Any Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to such Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as an Issuing Bank hereunder by a Lender that
shall agree to serve as a successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of such
retiring Issuing Bank. At the time such removal or resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as an Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of such previous
Issuing Bank under this Agreement and the other Credit Documents and
(ii) references herein and in the other Credit Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

 

79



--------------------------------------------------------------------------------

(j) Cash Collateralization. If the Revolving Loans have become due and payable
(whether at stated maturity, by acceleration or otherwise) and Letters of Credit
are outstanding, the Borrower shall, following notice from the Administrative
Agent or Revolving Credit Lenders holding participations in outstanding Letters
of Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Collateral Agent, for the benefit of the
Revolving Credit Lenders, an amount in cash equal to 103% of L/C Exposure as of
such date; provided that the obligation to deposit such cash will become
effective immediately, and such deposit will become immediately payable in
immediately available funds, without demand or notice of any kind, upon the
occurrence of an Event of Default described in Section 7.01(e) with respect to
the Borrower. Such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the Obligations. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Cash Equivalents, which investments shall be made at the
option and sole discretion of the Collateral Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after the earlier of (x) all Events of
Default have been cured or waived and (y) all Letters of Credit have expired and
the L/C Exposure has been reduced to zero.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

Section 2.23. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

80



--------------------------------------------------------------------------------

(a) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Collateral Agent, for the benefit of the
Issuing Banks, and agrees to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Exposure, to be applied pursuant to clause
(b) below. If at any time the Collateral Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Collateral Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Collateral Agent, pay or provide to the Collateral
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

(b) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.23 or Section 2.24 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.23 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.24 the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.

Section 2.24. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.

 

81



--------------------------------------------------------------------------------

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.23; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.23; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Credit Facility without giving effect
to Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) (A) No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.23.

 

82



--------------------------------------------------------------------------------

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) All or any part of such Defaulting Lender’s participation in L/C Exposure
shall be reallocated among the Non-Defaulting Lenders that are Revolving Credit
Lenders in accordance with their respective Pro Rata Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.01 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.23.

(b) If the Borrower, the Collateral Agent and each Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 2.24(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

83



--------------------------------------------------------------------------------

(c) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 2.25. Incremental Facilities. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Commitments in
an amount such that, after giving effect thereto, (i) the Aggregate Incremental
Amount does not exceed an amount such that the First Lien Leverage Ratio,
determined on an Incremental Pro Forma Basis after giving effect thereto, does
not exceed 2.50 to 1.00 and (ii) the aggregate amount of Incremental Revolving
Credit Commitments and Incremental Revolving Loans does not exceed the
Incremental Revolver Cap. Such notice shall set forth (i) the amount of the
Incremental Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000), (ii) the date on which such
Incremental Commitments are requested to become effective (which shall not be
less than 10 Business Days nor more than 60 days after the date of such notice
(or such shorter periods as the Administrative Agent shall agree)) and
(iii) whether such Incremental Commitments are Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments. The Borrower may seek
Incremental Commitments from existing Lenders (each of which shall be entitled
to agree or decline to participate in its sole discretion) or any Additional
Lender.

(b) It shall be a condition precedent to the effectiveness of any Incremental
Commitment and the incurrence of the Incremental Loans that (i) except as
otherwise agreed by the lenders providing such Incremental Loans to finance a
Permitted Acquisition, no Default or Event of Default shall have occurred and be
continuing immediately prior to or immediately after giving effect to such
Incremental Commitment or the incurrence of such Incremental Term Loans, as
applicable, (ii) (A) the Borrower would be in compliance with the financial
covenants contained in Section 6.08 and 6.09, determined on an Incremental Pro
Forma Basis, and (B) the Total Leverage Ratio shall not exceed 3.75:1.0 at such
time, determined on an Incremental Pro Forma Basis and (iii) the terms of such
Incremental Commitments and the Incremental Loans thereunder shall comply with
Section 2.25(c).

 

84



--------------------------------------------------------------------------------

(c) Each Incremental Revolving Credit Commitment (and the Incremental Revolving
Loans thereunder) shall be implemented as an increase to the Total Revolving
Credit Commitments and shall be on terms identical to the existing Revolving
Credit Commitments (and the Revolving Loans thereunder) (it being understood
that, if required to consummate an Incremental Revolving Credit Commitment, the
interest rate margins, rate floors and undrawn fees on the Revolving Facility
may be increased). The terms of the Incremental Term Loans shall be determined
by the Borrower and the Incremental Term Loan Lenders and set forth in an
Additional Credit Extension Amendment; provided that (i) the final maturity date
of any Incremental Term Loans shall be no earlier than the Tranche B Term Loan
Maturity Date, (ii) the Weighted Average Life to Maturity of the Incremental
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans, (iii) the Incremental Term Loans will rank pari
passu in right of payment and with respect to security with the Tranche B Term
Loans and the Revolving Loans and none of the obligors or guarantors with
respect thereto shall be a Person that is not a Credit Party, (iv) any
Incremental Term Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments or commitment reductions hereunder, as specified in the
applicable Additional Credit Extension Amendment, (v) if the All-in Yield on
such Incremental Term Loans exceeds the All-in Yield for the Tranche B Term
Loans by more than 50 basis points (the amount of such excess above 50 basis
points being referred to herein as the “Yield Differential”), then the
Applicable Margin for Tranche B Term Loans shall automatically be increased by
the Yield Differential, effective upon the making of the Incremental Term Loans
and (vi) to the extent the terms of the Incremental Term Loans are inconsistent
with the terms set forth herein (except as set forth in clause (i) through
(v) above), such terms shall be reasonably satisfactory to the Administrative
Agent.

(d) In connection with any Incremental Commitments, the Borrower, the
Administrative Agent and each applicable Incremental Lender shall execute and
deliver to the Administrative Agent an Additional Credit Extension Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of each Incremental Lender. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Additional Credit Extension Amendment. Any Additional Credit Extension
Amendment may, without consent of any other Lender, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.25, including any
amendments necessary to establish the Incremental Term Loans and/or Incremental
Term Commitments as a new Class or tranche of Term Loans and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Class or tranche, in each case on terms consistent
with this Section 2.25. Upon each increase in the Revolving Credit Commitments
pursuant to this Section 2.25, each Revolving Credit Lender with a Revolving
Credit Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Incremental Revolving
Credit Lender in respect of such increase, and each such Incremental Revolving
Credit Lender will automatically and without further act be deemed to have
assumed, a portion of such existing Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding participations hereunder in Letters of Credit held by
each Revolving Credit Lender (including each such Incremental Revolving Credit
Lender) will equal its Pro Rata Percentage. If, on the date of such increase,
there are any Revolving Loans outstanding, such Revolving Loans shall upon the
effectiveness of such Incremental Revolving Credit Commitment be prepaid from
the proceeds of additional Revolving Loans made hereunder (reflecting such
increase in Revolving Credit Commitments), which prepayment shall be accompanied
by accrued interest on the Revolving Loans being prepaid and any costs incurred
by any Revolving Credit Lender in accordance with Section 2.16. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

85



--------------------------------------------------------------------------------

(e) This Section 2.25 shall supersede any provisions in Section 2.17 or
Section 9.08 to the contrary.

Section 2.26. Amend and Extend Transactions. (a) The Borrower may, by written
notice to the Administrative Agent from time to time, request an extension
(each, an “Extension” and each such notice, an “Extension Request”) of Revolving
Credit Commitments of a Class (which term, for purposes of this provision, shall
also include any tranche of Revolving Credit Commitments outstanding hereunder
pursuant to a previous Amend and Extend Transaction and/or Term Loans of a Class
(which term, for purposes of this provision, shall also include any term loans
outstanding hereunder pursuant to a previous Amend and Extend Transaction or any
Refinancing Term Loans, or any tranche of Incremental Term Loans) to the
extended maturity date specified in such notice. Such notice shall set forth
(i) the amount of the applicable Class of Revolving Credit Commitments and/or
Term Loans to be extended (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000), (ii) the date on which such Extension is
requested to become effective (which shall be not less than 10 Business Days nor
more than 60 days after the date of such Extension Request (or such longer or
shorter periods as the Administrative Agent shall agree)) and (iii) the relevant
Class or Classes of Revolving Credit Commitments and/or Term Loans to which the
Extension Request relates. Each Lender of the applicable Class shall be offered
(an “Extension Offer”) an opportunity to participate in such Extension on a pro
rata basis and on the same terms and conditions as each other Lender of such
Class pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent. If the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, offered to be extended by the Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments, as
applicable, of Lenders of the applicable Class shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii) the representations and warranties set forth in Article 3 and in each other
Credit Document shall be true and correct in all material respects on and as of
the date of such Extension, (iii) the Issuing Bank shall have consented to any
Extension of the Revolving Credit Commitments, to the extent that such extension
provides for the issuance of Letters of Credit at any time during the extended
period and (iv) the terms of such Extended Revolving Credit Commitments and
Extended Term Loans shall comply with Section 2.26(c).

 

86



--------------------------------------------------------------------------------

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lender and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Term Loan
or Extended Revolving Credit Commitment shall be no earlier than the then Latest
Maturity Date applicable to the original Term Loans or Revolving Credit
Commitments, respectively, at the time of Extension, (ii)(A) there shall be no
scheduled amortization of the Extended Revolving Credit Commitments, (B) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans under the
applicable Credit Facility not extended pursuant to such Extension Offer and
(C) any Extended Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments or commitment reductions hereunder, as specified in the
applicable Extension Offer, (iii) the Extended Revolving Loans and the Extended
Term Loans will rank pari passu in right of payment and with respect to security
with the Revolving Loans and the Term Loans and none of the obligors or
guarantors with respect thereto shall be a Person that is not a Credit Party,
(iv) the interest rate margin, rate floors, fees, original issue discounts and
premiums applicable to any Extended Term Loans or Extended Revolving Credit
Commitments (and the Extended Revolving Loans thereunder) shall be determined by
the Borrower and the lenders providing such Extended Term Loans or Extended
Revolving Credit Commitments, as applicable and (v) to the extent the terms of
the Extended Term Loans or the Extended Revolving Credit Commitments are
inconsistent with the terms set forth herein (except as set forth in clause
(i) through (iv) above), such terms shall be reasonably satisfactory to the
Administrative Agent.

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Additional Credit Extension Amendment and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Additional Credit Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to implement the terms of
any such Extension Offer, including any amendments necessary to establish
Extended Term Loans or Extended Revolving Credit Commitments as a new Class or
tranche of Term Loans or Revolving Credit Commitments, as applicable, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Class or tranche (including to preserve the pro rata
treatment of the extended and non-extended Classes or tranches and to provide
for the reallocation of L/C Exposure upon the expiration or termination of the
commitments under any Class or tranche), in each case on terms not inconsistent
with this Section 2.26).

 

87



--------------------------------------------------------------------------------

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Credit Commitments of a given Extension Series, in each case
to a given Lender was incorrectly determined as a result of manifest
administrative error, then the Administrative Agent, the Borrower and such
affected Lender may (and hereby are authorized to), in their sole discretion and
without the consent of any other Lender, enter into an amendment to this
Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the determination of such error, as the
case may be, which Corrective Extension Amendment shall (i) provide for the
conversion and extension of Term Loans under the existing Term Loan Class or
existing Revolving Credit Commitments, as the case may be, in such amount as is
required to cause such Lender to hold Extended Term Loans or Extended Revolving
Credit Commitments (and related Revolving Extensions of Credit) of the
applicable Extension Series into which such other Term Loans or Revolving
Commitments were initially converted, as the case may be, in the amount such
Lender would have held had such administrative error not occurred and had such
Lender received the minimum allocation of the applicable Loans or Commitments to
which it was entitled under the terms of such Extension Amendment, in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the Borrower and such Lender may agree, and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.26(d).

(f) This Section 2.26 shall supersede any provisions in Section 2.17 or
Section 9.08 to the contrary.

Section 2.27. Credit Agreement Refinancing Facilities. (a) The Borrower may, by
written notice to the Administrative Agent from time to time, request
Refinancing Term Loans to refinance all or a portion of any existing Class of
Term Loans (the “Refinanced Term Loans”) in an aggregate principal amount not to
exceed the aggregate principal amount of the Refinanced Term Loans plus any
accrued interest, fees, costs and expenses related thereto (including any
original issue discount or upfront fees). Such notice shall set forth (i) the
amount of the applicable Refinanced Term Loans (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000) and (ii) the date
on which the applicable Additional Credit Extension Amendment is to become
effective (which shall not be less than 10 Business Days nor more than 60 days
after the date of such notice (or such longer or shorter periods as the
Administrative Agent shall agree)). The Borrower may seek Refinancing Term Loans
from existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) or any Additional Lender.

(b) It shall be a condition precedent to the effectiveness of each Additional
Credit Extension Amendment and the incurrence of any Refinancing Term Loans
thereunder that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to or immediately after giving effect to the
incurrence of such Refinancing Term Loans, (ii) the representations and
warranties set forth in Article 3 and in each other Credit Document shall be
true and correct in all material respects on and as of the date such Additional
Credit Extension Amendment becomes effective and the Refinancing Term Loans are
made, (iii) the terms of the Refinancing Term Loans shall comply with
Section 2.27(c) and (iv) substantially concurrently with the incurrence of any
such Refinancing Term Loans, 100% of the proceeds thereof shall be applied to
repay the Refinanced Term Loans (including accrued interest, fees and premiums
(if any) payable in connection therewith).

 

88



--------------------------------------------------------------------------------

(c) The terms of any Refinancing Term Loans shall be determined by the Borrower
and the applicable lenders providing such Refinancing Term Loans and set forth
in an Additional Credit Extension Amendment; provided that (i) the final
maturity date of any Refinancing Term Loans shall not be earlier than 91 days
after the maturity or termination date of the applicable Refinanced Term Loans,
(ii) the Weighted Average Life to Maturity of the Refinancing Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the
Refinanced Term Loans, (iii) the Refinancing Term Loans will rank pari passu in
right of payment and of security with the Revolving Loans and the Term Loans,
none of the obligors or guarantors with respect thereto shall be a Person that
is not a Credit Party, and such Refinancing Term Loans shall not be secured by
any assets other than the Collateral, (iv) the Refinancing Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments or
commitment reductions hereunder, as specified in the applicable Additional
Credit Extension Amendment, (v) the interest rate margin, rate floors, fees,
original issue discount and premiums applicable to the Refinancing Term Loans
shall be determined by the Borrower and the applicable lenders providing such
Refinancing Term Loans and (vi) to the extent the terms of the Credit Agreement
Refinancing Facilities are inconsistent with the terms set forth herein (except
as set forth in clause (i) through (v) above), such terms shall be reasonably
satisfactory to the Administrative Agent.

(d) In connection with any Refinancing Term Loans incurred pursuant to this
Section 2.27, the Borrower, the Administrative Agent and each applicable Lender
or Additional Lender shall execute and deliver to the Administrative Agent an
Additional Credit Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Additional Credit Extension Amendment. Any Additional
Credit Extension Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.27, including any
amendments necessary to establish the applicable Refinancing Term Loans as a new
Class or tranche of Term Loans and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such Classes or
tranches (including to preserve the pro rata treatment of the refinanced and
non-refinanced tranches), in each case on terms consistent with this
Section 2.27. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(e) This Section 2.27 shall supersede any provisions in Section 2.17 or
Section 9.08 to the contrary.

 

89



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations and warranties, in each case
after giving effect to the Transactions, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Closing Date being deemed to constitute a
representation and warranty that the matters specified in this Article 3 are
true and correct in all material respects on and as of the Closing Date and on
the date of each such other Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

Section 3.01. Company Status. The Borrower and each of the Restricted
Subsidiaries (i) is a duly organized and validly existing Company in good
standing under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications, except to the extent all
failures with respect to the foregoing clauses (i) and (ii) (other than, in the
case of clauses (i) and (ii), with respect to the Borrower) and (iii) could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 3.02. Power and Authority. Each Credit Party has the Company power and
authority to execute, deliver and perform its obligations under each of the
Credit Documents to which it is party and, in the case of the Borrower, to
borrow hereunder, and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought by proceedings in equity or at law).

Section 3.03. No Violation. The execution, delivery and performance of this
Agreement and the other Credit Documents, the issuance of Letters of Credit
hereunder, the borrowings hereunder and the use of the proceeds thereof will not
(i) contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or Governmental Authority,
(ii) (x) violate or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase of redemption of
any obligation under, or (y) result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any
Restricted Subsidiary pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other agreement, contract or
instrument, in each case to which any Credit Party or any Restricted Subsidiary
is a party or by which it or any its property or assets is bound or to which it
may be subject or (iii) violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any Restricted Subsidiary, except to the extent all violations or
contraventions with respect to the foregoing clauses (i) and (ii)(x) could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

Section 3.04. Approvals. Except as could not reasonably be expected to have a
Material Adverse Effect, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and (y) filings which
are necessary to perfect the security interests or liens created under the
Security Documents), or exemption or other action by, any Governmental Authority
is required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document or the legality, validity, binding effect or enforceability of any such
Credit Document.

Section 3.05. Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections. (a) (i) The audited consolidated balance sheets of the
Borrower and its Subsidiaries at December 31, 2009, December 31, 2010 and
December 31, 2011 and the related consolidated statements of income and cash
flows and changes in stockholder’s equity of the Borrower for the three fiscal
years of the Borrower ended on such dates, in each case furnished to the
Administrative Agent for delivery to the Lenders prior to the Closing Date,
present fairly in all material respects the consolidated financial position of
the Borrower and its Subsidiaries at the dates of said financial statements and
the results of operations for the respective periods covered thereby and
(ii) the unaudited consolidated balance sheet of the Borrower as at
September 30, 2012 and the related consolidated statements of income and cash
flows and changes in stockholders’ equity of the Borrower for the nine-month
period ended on such date, in each case furnished to the Lenders prior to the
Closing Date, present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries at the date of said financial
statements and the results of operations for the respective periods covered
thereby, subject to normal year-end adjustments and the absence of footnotes.
All such financial statements have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes.

(b) The Borrower has heretofore delivered to the Administrative Agent, for
delivery to the Lenders, in each case on an amortized cost basis, an unaudited
balance sheet of Reverse Mortgage Solutions, Inc. as of September 30, 2012 and
an unaudited statement of income of Reverse Mortgage Solutions, Inc. for the
nine-month period ended September 30, 2012. Such financial statements have been
prepared in good faith by the Borrower and Reverse Mortgage Solutions, Inc. The
assumptions used to prepare the financial information contained in the
Confidential Information Memorandum (which assumptions are believed by the
Borrower on the date thereof and on the Closing Date to be reasonable), are
based on the best information available to the Borrower as of the date of
delivery thereof, accurately reflect all adjustments required to be made to give
effect to the Specified Transactions and the Transactions and present fairly the
estimated financial position of the Borrower and its consolidated Subsidiaries
as of such date and for such period, assuming that the Specified Transactions
and the Transactions had actually occurred at such date or at the beginning of
such period, as the case may be.

 

91



--------------------------------------------------------------------------------

(c) On and as of the Closing Date, and after giving effect to the Transactions
and to all Indebtedness (including the Loans) being incurred or assumed and
Liens created by the Credit Parties in connection therewith, (i) the sum of the
fair value of the assets, at a fair valuation, of the Credit Parties (taken as a
whole) will exceed their debts, (ii) the sum of the present fair salable value
of the assets of the Credit Parties (taken as a whole) will exceed the amount
that will be required to pay their debts as such debts become absolute and
matured, (iii) the Credit Parties (taken as a whole) have not incurred and do
not intend to incur debts beyond their ability to pay such debts as such debts
mature, and (iv) the Credit Parties (taken as a whole) will have sufficient
capital with which to conduct their businesses. For purposes of this
Section 3.05(c), “debt” means any liability on a claim, and “claim” means
(a) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

(d) Except as reflected in the financial statements delivered pursuant to
Section 3.05(a), and except for the Indebtedness incurred under this Agreement
or otherwise incurred in the ordinary course of business, there were as of the
Closing Date no liabilities or obligations that would be required to be
reflected in the consolidated financial statements of the Borrower and its
Subsidiaries by GAAP with respect to the Borrower or any of its Subsidiaries of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(e) The Projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date are based upon good faith estimates and assumptions believed
by management of the Borrower to be reasonable at the time made and to be
reasonable on the Closing Date, it being recognized by the Lenders, however,
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results included in such Projections and that such
differences may be material.

(f) After giving effect to the Transactions, since December 31, 2011, there has
been no change in the business, operations, property, assets or financial
condition of the Borrower or any of its Restricted Subsidiaries that either,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

Section 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits or proceedings at law or in equity pending or, to the Knowledge
of the Borrower, threatened (i) with respect to any Credit Document or (ii) that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 3.07. True and Complete Disclosure. The Confidential Information
Memorandum and all other written information (taken as a whole) other than the
Projections furnished by or on behalf of the Borrower in writing to the
Administrative Agent, any Lead Arranger or any Lender (including, without
limitation, all information contained in the Credit Documents) for purposes of
or in connection with this Agreement, the other Credit Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower in writing to the Administrative Agent, any Lead Arranger or any Lender
will be, complete and correct in all material respects on the date as of which
such information is dated or certified and does not or will not contain any
untrue statement of a material fact or omit a material fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided (giving effect to all supplements and updates provided thereto prior to
the Closing Date); provided that no representation is made with respect to
information of a general economic or general industry nature.

Section 3.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans
and all Letters of Credit will be used by the Borrower only for the purposes
specified in the introductory statement to the Agreement.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, violate or be inconsistent with the provisions of Regulation T, U or
X.

Section 3.09. Tax Returns and Payments. Except as set forth on Schedule 3.09,
(i) the Borrower and each of the Restricted Subsidiaries has timely filed or
caused to be timely filed with the appropriate taxing authority all material
federal, state, local and foreign returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, the Borrower and/or any Restricted Subsidiary,
(ii) the Borrower and each of the Restricted Subsidiaries has paid all material
taxes and assessments payable by it which have become due, other than those that
are being contested in good faith and adequately disclosed and fully provided
for on the financial statements of the Borrower and the Restricted Subsidiaries
in accordance with GAAP and (iii) except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, there is no
action, suit, proceeding, investigation, audit or claim now pending or, to the
Knowledge of the Borrower or any Restricted Subsidiary, threatened by any
authority regarding any taxes relating to the Borrower or any Restricted
Subsidiary.

 

93



--------------------------------------------------------------------------------

Section 3.10. Compliance with ERISA. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except for
non-compliance which, in the aggregate, would not have a Material Adverse
Effect. No ERISA Event has occurred within the past five years or is reasonably
expected to occur that, when taken together with all other ERISA Events that
have occurred or are reasonably likely to occur, could reasonably be expected to
have a Material Adverse Effect.

Section 3.11. Security Documents. (a) The provisions of the Security Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has (or within 30 days following the Closing Date (or within such
longer period as the Collateral Agent may agree in its reasonable discretion)
or, if later, upon the effectiveness of the recordings described herein will
have) a fully perfected security interest in all right, title and interest in
all of the Security Agreement Collateral described therein to the extent
required thereunder (other than (i) any Security Agreement Collateral consisting
of cash not contained in a deposit account or securities account not subject to
the “control” (as defined under the UCC) of the Collateral Agent, (ii) any
Security Agreement Collateral consisting of deposit accounts not subject to the
“control” (as defined under the UCC) of the Collateral Agent and (iii) any other
Security Agreement Collateral to the extent perfection steps are not required to
be taken pursuant to the Security Agreement with respect to such Security
Agreement Collateral), subject to no other Liens other than Permitted Liens. The
recordation of (x) the Grant of Security Interest in U.S. Patents, if applicable
and (y) the Grant of Security Interest in U.S. Trademarks, if applicable, in the
respective form attached to the Security Agreement, in each case in the United
States Patent and Trademark Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Security Agreement, and the recordation of
the Grant of Security Interest in U.S. Copyrights, if applicable, in the form
attached to the Security Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States copyrights covered by the Security
Agreement.

(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person, other than Liens in favor of holders of Permitted External Refinancing
Debt, Permitted Incremental Equivalent Debt and any Permitted Refinancing
thereof.

(c) After the execution, delivery and recordation thereof, in the offices
specified on Schedule 3.11(c), or, if delivered pursuant to Section 5.12, in the
recording office specified by Borrower, each Mortgage will create, as security
for the obligations purported to be secured thereby, a valid and enforceable
perfected security interest in and mortgage lien on all right, title and
interest of the Credit Parties in and to the respective Mortgaged Property (to
the extent such Mortgaged Property constitutes real property or any interest in
real property) in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except that the security
interest and mortgage lien created on such Mortgaged Property may be subject to
the Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Encumbrances related thereto).

 

94



--------------------------------------------------------------------------------

Section 3.12. Properties. All Real Property (other than REO Assets) owned by a
Credit Party as of the Closing Date, with a book value as of September 31, 2012
of at least $2,500,000, is set forth on Schedule 3.12. Except as set forth on
Schedule 3.12, the Borrower and each of the Restricted Subsidiaries has a valid
and marketable title to all material properties (and to all buildings, fixtures
and improvements located thereon) owned by it, and a valid leasehold interest in
the material properties leased by it, in each case free and clear of all Liens
other than Permitted Liens.

Section 3.13. Capitalization. The authorized Equity Interests of the Borrower
consists solely of Qualified Equity Interests. All outstanding Equity Interests
of the Borrower have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights.

Section 3.14. Subsidiaries. On and as of the Closing Date, (a) the Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 3.14 and
(b) Schedule 3.14 sets forth the percentage ownership (direct and indirect) of
the Borrower in each class of Equity Interests of each of its Subsidiaries and
also identifies the direct owner thereof. All outstanding Equity Interests of
each Subsidiary of the Borrower have been duly and validly issued and are fully
paid (except as such rights may arise under mandatory provisions of applicable
statutory law that may not be waived or otherwise agreed) and have been issued
free of preemptive rights, and no Subsidiary of the Borrower has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights except as set forth on Schedule 3.14.

Section 3.15. Compliance with Statutes, Etc. The Borrower and each of the
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.16. Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is required to register as an “investment company”, or is subject to
regulation, under the Investment Company Act of 1940, as amended.

 

95



--------------------------------------------------------------------------------

Section 3.17. Insurance. Schedule 3.17 sets forth a listing of all material
insurance maintained by the Borrower and the Restricted Subsidiaries as of the
Closing Date, with the amounts insured (and any deductibles) set forth therein.
As of the Closing Date, such insurance is in full force and effect and all
premiums have been duly paid. The Borrower and the Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

Section 3.18. Environmental Matters. (a) The Borrower and each of its
Subsidiaries is and has been in compliance with all applicable Environmental
Laws and the requirements of any permits issued under such Environmental Laws.
There are no pending or, to the Knowledge of the Borrower, threatened
Environmental Claims against the Borrower or any of its Subsidiaries or any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
the Borrower or any of its Subsidiaries of any Real Property formerly owned,
leased or operated by the Borrower or any of its Subsidiaries). To the Knowledge
of the Borrower there are no facts, circumstances, conditions or occurrences
with respect to the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries) or any other property that could be reasonably expected (i) to
form the basis of any liability under Environmental Law or an Environmental
Claim against the Borrower or any of its Subsidiaries or any such Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or (ii) to
cause any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy, use or transferability of such Real Property by the Borrower or any
of its Subsidiaries under any applicable Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on, to, or from, any Real
Property presently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries or, to the Knowledge of the Borrower, any other property,
where such generation, use, treatment, storage, transportation or Release has
violated or could be reasonably expected to violate any applicable Environmental
Law or give rise to an Environmental Claim or any liability under Environmental
Law.

(c) Notwithstanding anything to the contrary in this Section 3.18, the
representations and warranties made in this Section 3.18 shall be untrue only if
the effect of any or all facts, circumstances, occurrences, conditions,
violations, claims, restrictions, failures, liabilities or noncompliances of the
types described above could, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

Section 3.19. Employment and Labor Relations. Neither the Borrower nor any
Restricted Subsidiary is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against the Borrower or any Restricted Subsidiary or, to the Knowledge of the
Borrower, threatened against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Borrower or any
Restricted Subsidiary or, to the Knowledge of the Borrower, threatened against
any of them, (ii) no strike, labor dispute, slowdown or stoppage pending against
the Borrower or any Restricted Subsidiary or, to the Knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary, (iii) no union
representation question exists with respect to the employees of the Borrower or
any Restricted Subsidiary, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the Knowledge of the
Borrower, threatened against the Borrower or any Restricted Subsidiary and
(v) no wage and hour department investigation has been made of the Borrower or
any Restricted Subsidiary, except (with respect to any matter specified in
clauses (i) – (v) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.

Section 3.20. Intellectual Property, Etc. The Borrower and each of the
Restricted Subsidiaries owns or has the right to use all the patents, permits,
trademarks, domain names, service marks, trade names, copyrights, licenses,
franchises, inventions, trade secrets, proprietary information and know-how of
any type, whether or not written (including, but not limited to, rights in
computer programs and databases) and formulas, or rights with respect to the
foregoing, necessary for the present conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

Section 3.21. Indebtedness. Schedule 3.21 sets forth a list of all Indebtedness
(including Contingent Obligations, but excluding intercompany Indebtedness
solely between or among the Credit Parties (it being understood that the
representation set forth in this Section 3.21 shall not be deemed to be
incorrect to the extent that Indebtedness in an aggregate amount not exceeding
$10,000,000 is not reflected on Schedule 3.21)) of the Borrower and the
Restricted Subsidiaries as of the Closing Date and which is to remain
outstanding after giving effect to the Transactions (excluding the Loans and the
Letters of Credit, the “Existing Indebtedness”), in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any Credit Party or any Restricted Subsidiary which directly or indirectly
guarantees such debt.

Section 3.22. Anti-Terrorism Law. (a) Neither the Borrower nor any Restricted
Subsidiary is in violation of any legal requirement relating to any laws with
respect to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001
(the “Executive Order”) and the USA PATRIOT Act. Neither the Borrower nor any
Restricted Subsidiary and, to the Knowledge of the Borrower, no agent of the
Borrower or any Restricted Subsidiary acting on behalf of the Borrower or any
Restricted Subsidiary or any director, officer, employee or Affiliate of the
Borrower or any of its Restricted Subsidiaries, as the case may be, is any of
the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

97



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(b) Neither the Borrower nor any of the Restricted Subsidiaries and, to the
Knowledge of the Borrower, no agent of the Borrower or any Restricted Subsidiary
acting on behalf of the Borrower or any Restricted Subsidiary, as the case may
be, (i) conducts any business or engages in making or receiving any contribution
of funds, goods or services to or for the benefit of a Person described in
Section 3.22(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

(c) The Borrower will not directly or indirectly use the proceeds of the Loans
or the Letters of Credit or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

Section 3.23. [Reserved].

Section 3.24. Agreements. None of the Borrower or any Restricted Subsidiary is
in default in any manner under any provision of any indenture or other agreement
or instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

Section 3.25. [Reserved].

 

98



--------------------------------------------------------------------------------

Section 3.26. Foreign Corrupt Practices Act. The Borrower, each Restricted
Subsidiary and each of their directors, officers, agents, employees, and any
person acting for or on behalf of the Borrower or any Restricted Subsidiary has
complied with, and will comply with, the U.S. Foreign Corrupt Practices Act, as
amended from time to time, or any other applicable anti-bribery or
anti­corruption law, and it and they have not made, offered, promised, or
authorized, and will not make, offer, promise, or authorize, whether directly or
indirectly, any payment, of anything of value to: (i) an executive, official,
employee or agent of a governmental department, agency or instrumentality,
(ii) a director, officer, employee or agent of a wholly or partially
government-owned or -controlled company or business, (iii) a political party or
official thereof, or candidate for political office, or (iv) an executive,
official, employee or agent of a public international organization (e.g., the
International Monetary Fund or the World Bank) (“Government Official”); while
knowing or having a reasonable belief that all or some portion will be used for
the purpose of: (a) influencing any act, decision or failure to act by a
Government Official in his or her official capacity, (b) inducing a Government
Official to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity, or (c) securing an
improper advantage; in order to obtain, retain, or direct business.

Section 3.27. Subordination of Convertible Notes. The Obligations constitute
“Designated Senior Indebtedness” (or any comparable term) for all purposes of
the Convertible Notes, any other subordinated indebtedness of the Borrower or
any Restricted Subsidiary and any Permitted Refinancing thereof.

ARTICLE 4

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

Section 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”), in each case including on the Closing Date:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.22(b).

(b) Except in the case of any amendment to a Letter of Credit that is adverse to
the beneficiary thereof or any extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit, the
representations and warranties set forth in Article 3 and in each other Credit
Document shall be true and correct in all material respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(c) Except in the case of any amendment to a Letter of Credit that is adverse to
the beneficiary thereof or any extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit, at the time
of and immediately after such Credit Event, no Default or Event of Default shall
have occurred and be continuing.

 

99



--------------------------------------------------------------------------------

Each Credit Event (other than an amendment to a Letter of Credit that is adverse
to the beneficiary thereof or any extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit) shall be
deemed to constitute a representation and warranty by the Borrower on the date
of such Credit Event as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

Section 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of (i) Simpson
Thacher & Bartlett LLP, counsel for the Borrower, (ii) Stuart Boyd, the Vice
President, General Counsel and Secretary of the Borrower, and (iii) each counsel
listed on Schedule 4.02(a), each such opinion to be in form and substance
reasonably satisfactory to the Administrative Agent, in each case (A) dated the
Closing Date, (B) addressed to the Issuing Banks, the Administrative Agent and
the Lenders, and (C) covering such matters relating to the Credit Documents and
the Transactions as the Administrative Agent shall reasonably request, and the
Borrower hereby requests such counsel to deliver such opinions.

(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or other equivalent formation document, including
all amendments thereto, of each Credit Party, certified as of a recent date by
the Secretary of State (or other similar official) of the state of its
organization, and a certificate as to the good standing of each Credit Party as
of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Credit Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws,
partnership agreement, limited liability company agreement, memorandum and
articles of association or other equivalent governing document of such Credit
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of the Credit Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date, (C) that the certificate or articles of
incorporation or other equivalent formation document of such Credit Party has
not been amended since the date of the last amendment thereto furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection herewith on behalf of such Credit Party; and (iii) the certificate
referred to in the foregoing clause (ii) shall contain a certification by an
Authorized Officer of such Credit Party as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing such certificate
pursuant to clause (ii) above.

 

100



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions precedent set forth in Section 4.01 and in
paragraph (k) (second sentence only) of Section 4.02.

(d) The Administrative Agent, each Lead Arranger and each Lender shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder,
under any other Credit Document or under the Engagement Letter or the Fee Letter
referred to therein (including reasonable fees and expenses of counsel).

(e) (i) The Borrower shall have duly authorized, executed and delivered this
Agreement, and each other party to this Agreement shall have executed and
delivered this Agreement, and this Agreement shall be in full force and effect
and (ii) each Subsidiary Guarantor shall have duly authorized, executed and
delivered the Subsidiaries Guaranty substantially in the form of Exhibit C (as
amended, modified and/or supplemented from time to time, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect.

(f) Each Credit Party and each other Restricted Subsidiary which is an obligee
or obligor with respect to any Intercompany Debt shall have duly authorized,
executed and delivered the Intercompany Subordination Agreement substantially in
the form of Exhibit F (as amended, modified, restated and/or supplemented from
time to time, the “Intercompany Subordination Agreement”), and the Intercompany
Subordination Agreement shall be in full force and effect.

(g) Each Credit Party shall have duly authorized, executed and delivered the
Pledge Agreement substantially in the form of Exhibit D (as amended, modified,
restated and/or supplemented from time to time, the “Pledge Agreement”) and
shall have delivered to the Collateral Agent, as Pledgee thereunder, all of the
Pledge Agreement Collateral, if any, referred to therein and then owned by such
Credit Party, (x) endorsed in blank in the case of promissory notes constituting
Pledge Agreement Collateral and (y) together with executed and undated
endorsements for transfer in the case of Equity Interests constituting
certificated Pledge Agreement Collateral, along with evidence that all other
actions necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests purported to be created by the
Pledge Agreement have been taken, and the Pledge Agreement shall be in full
force and effect.

(h) Each Credit Party shall have duly authorized, executed and delivered the
Security Agreement substantially in the form of Exhibit E (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”)
covering all of such Credit Party’s Security Agreement Collateral, together
with:

(i) proper financing statements (Form UCC-1 or the equivalent) duly authorized
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;

 

101



--------------------------------------------------------------------------------

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any Restricted Subsidiary as debtor and
that are filed in the jurisdictions referred to in clause (i) above and in such
other jurisdictions in which Collateral is located on the Closing Date, together
with copies of such other financing statements that name the Borrower or any
Restricted Subsidiary as debtor (none of which shall cover any of the Collateral
except (x) to the extent evidencing Permitted Liens or (y) those in respect of
which the Collateral Agent shall have received termination statements (Form
UCC-3) or such other termination statements as shall be required by local law
fully executed for filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Security Agreement (other than to the extent such actions are
required or permitted to be performed after the Closing Date) as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests intended to be created by the Security Agreement;
and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken (other than to
the extent such actions are required or permitted to be performed after the
Closing Date), and the Security Agreement shall be in full force and effect.

(i) [Reserved].

(j) [Reserved].

(k) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Specified Credit Agreement shall have been (or
substantially simultaneously with the funding of Loans on the Closing Date shall
be) paid in full, the commitments thereunder terminated and all guarantees and
security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof. Immediately
after giving effect to the Transactions and the other transactions contemplated
hereby, the Borrower and the Restricted Subsidiaries shall have outstanding no
Indebtedness for borrowed money or Preferred Equity other than Indebtedness
outstanding under this Agreement, indebtedness listed on Schedule 3.21 and
Qualified Equity Interests.

(l) The Lenders shall have received the financial statements referred to in
Section 3.05.

(m) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form attached hereto as
Exhibit K certifying that the Borrower and its subsidiaries, on a consolidated
basis after giving effect to the Transactions to occur on the Closing Date, are
solvent.

 

102



--------------------------------------------------------------------------------

(n) The Administrative Agent shall have received, at least five Business Days
prior to the Closing Date, to the extent requested, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(o) [Reserved].

(p) [Reserved].

(q) [Reserved].

(r) [Reserved].

(s) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.03.

(t) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.03 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document shall have been paid in full (other
than contingent indemnification obligations for which no claim has been made)
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full or have been Cash Collateralized
or backstopped in a manner reasonably satisfactory to the applicable Issuing
Bank, unless the Required Lenders shall otherwise consent in writing:

Section 5.01. Information Covenants. The Borrower will furnish to the
Administrative Agent which will promptly furnish to each Lender:

(a) [Reserved].

(b) Quarterly Financial Statements. Within 45 days after the end of the first
three fiscal quarters of each fiscal year of the Borrower, (i) its consolidated
balance sheet and related statements of comprehensive income. shareholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods (or in the case of the
balance sheet, as of the end of the previous fiscal year, and, in the case of
the statement of shareholders’ equity, no comparative disclosure), all of which
shall be certified by an Authorized Officer of the Borrower that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) the information set forth on
Schedule 5.01 for such quarterly period, which shall be certified as being true
and correct in all material respects by an Authorized Officer of the Borrower.

 

103



--------------------------------------------------------------------------------

(c) Annual Financial Statements. Within 90 days after the end of each fiscal
year of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and stockholders’ equity and statement of cash flows for
such fiscal year setting forth comparative figures where applicable for the
preceding fiscal year and reported on by Ernst & Young LLP or other independent
certified public accountants of recognized national standing (which report shall
be without a “going concern” or like qualification or exception and without any
qualification or exception as to scope of audit), together with a report of such
accounting firm stating that in the course of its regular audit of the financial
statements of the Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or an Event of Default relating to
financial or accounting matters which has occurred and is continuing or, if such
accounting firm obtained knowledge of such a Default or an Event of Default, a
statement as to the nature thereof, in each case only to the extent that such
accounting firm is not restricted or prohibited from doing so by its internal
policies or accounting rules or guidelines generally) and (ii) the information
set forth on Schedule 5.01 for such fiscal year, which shall be certified as
being true and correct in all material respects by an Authorized Officer of the
Borrower.

(d) Unrestricted Subsidiaries. At any time the Borrower has designated any of
its Subsidiaries as Unrestricted Subsidiaries pursuant to Section 5.21,
simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(b) and (c), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(e) Budgets. No later than 90 days following the first day of each fiscal year
of the Borrower, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, sources and uses of cash and
balance sheets for the Borrower and its Subsidiaries on a consolidated basis)
for each of the four quarters of such fiscal year prepared in reasonable detail.

 

104



--------------------------------------------------------------------------------

(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 5.01(b) and (c), a compliance certificate
from an Authorized Officer of the Borrower substantially in the form of Exhibit
G certifying on behalf of the Borrower that, to such officer’s knowledge after
due inquiry, no Default or Event of Default has occurred and is continuing or,
if any Default or Event of Default has occurred and is continuing, specifying
the nature and extent thereof, which certificate shall (i) set forth in
reasonable detail the calculations required to establish whether the Borrower
and the Restricted Subsidiaries were in compliance with the provisions of
Sections 2.13(b), 2.13(c) and 2.13(e) and Section 6.08 and 6.09, inclusive, at
the end of such fiscal quarter or year, as the case may be, (ii) if delivered
with the financial statements required by Section 5.01(c), set forth in
reasonable detail the amount of (and the calculations required to establish the
amount of) Excess Cash Flow for the respective Excess Cash Flow Payment Period,
(iii) set forth in reasonable detail the amount of (and the calculations
required to establish the amount of) the Available Amount and the Non-Credit
Party Investment Amount at the end of such fiscal quarter or year, as the case
may be (which calculations also include (x) the amount of transactions effected
pursuant to clause (B) of the second proviso of Section 6.05(xii),
Section 6.05(xxii), Section 6.03(vi) or clause (y) of Section 6.15 (in each
case, to the extent utilizing the Available Amount) and (y) the amount of
transactions effected pursuant to Section 6.05(iii), Section 6.05(ix)(C) or
clause (A) of the second proviso of Section 6.05(xii) (in each case to the
extent utilizing the Non-Credit Party Investment Amount)), (iv) set forth a list
of all Immaterial Subsidiaries and Unrestricted Subsidiaries and (v) certify
that there have been no changes to Schedules 1 through 8 of the Security
Agreement and Annexes A through G of the Pledge Agreement, in each case since
the Closing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 5.01(f), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (v), only to the extent that such changes are required to
be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Borrower and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connections with any such changes.

(g) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any Authorized Officer obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto,
(ii) any litigation or governmental investigation or proceeding pending, or any
threat or notice of intention of any Person to file or commence any litigation
or governmental investigation or proceeding, against the Borrower or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document and (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

(h) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) (which delivery
requirement shall be deemed satisfied by the posting of such information,
materials or reports on EDGAR or any successor website maintained by the SEC so
long as the Administrative Agent shall have been promptly notified in writing by
the Borrower of the posting thereof) or deliver to holders (or any trustee,
agent or other representative therefor) of any Qualified Equity Interests of the
Borrower, or any of its other material Indebtedness pursuant to the terms of the
documentation governing the same.

(i) [Reserved].

 

105



--------------------------------------------------------------------------------

(j) Patriot Act Information. Promptly following the Administrative Agent’s or
any Lender’s request therefor, all documentation and other information that the
Administrative Agent or any Lender reasonably requests in order to comply with
its on-going obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(k) [Reserved].

(l) [Reserved].

(m) [Reserved].

(n) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably request.

Section 5.02. Books, Records and Inspections. The Borrower will, and will cause
each of the Restricted Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of the
Restricted Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or the Required Lenders to visit and inspect, under
guidance of officers of the Borrower or such Restricted Subsidiary, any of the
properties of the Borrower or such Restricted Subsidiary, and to examine the
books of account of the Borrower or such Restricted Subsidiary and discuss the
affairs, finances and accounts of the Borrower or such Restricted Subsidiary
with, and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may reasonably request; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise visitation and
inspection rights of the Administrative Agent and the Lenders under this
sentence.

Section 5.03. Maintenance of Property; Insurance. (a) The Borrower will, and
will cause each of the Restricted Subsidiaries to, (i) keep all material
property necessary to the business of the Borrower and the Restricted
Subsidiaries in good working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty events, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Borrower and the Restricted Subsidiaries,
and (iii) furnish to the Administrative Agent, upon its request therefor, full
information as to the insurance carried. Such insurance to the extent consistent
with the foregoing shall include physical damage insurance on all real and
personal property (whether now owned or hereafter acquired) on an all risk basis
and business interruption insurance.

 

106



--------------------------------------------------------------------------------

(b) The Borrower will, and will cause each of the Restricted Subsidiaries to, at
all times keep its material property insured in favor of the Collateral Agent,
and shall ensure (or, with respect of clauses (ii) and (iii) below, use
commercially reasonable efforts to ensure) that all policies or certificates (or
certified copies thereof) with respect to such insurance (and any other
insurance maintained by the Borrower and/or such Restricted Subsidiaries) (i) be
endorsed to the Collateral Agent’s reasonable satisfaction for the benefit of
the Collateral Agent (including, without limitation, by naming the Collateral
Agent as loss payee and/or additional insured), (ii) state that the insurers
under such insurance policies shall endeavor to provide at least 15 days’ prior
written notice of the cancellation thereof by the respective insurer to the
Collateral Agent, (iii) provide that the respective insurers irrevocably waive
any and all rights of subrogation with respect to the Collateral Agent and the
other Secured Creditors, and (iv) be delivered to the Collateral Agent.

(c) If the Borrower or any Restricted Subsidiary shall fail to maintain
insurance in accordance with this Section 5.03, or if the Borrower or any
Restricted Subsidiary shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) to procure such insurance and the Borrower
agrees to reimburse the Administrative Agent for all costs and expenses of
procuring such insurance, provided that the Administrative Agent shall furnish
written notice to the Borrower of its intent to procure such insurance.

(d) If at any time the area in which the buildings or other improvements (as
defined in the applicable Mortgages) in respect of any Mortgaged Property are
located is designated (1) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the NFIP as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time, or (2) a “Zone 1” area, the Borrower shall obtain earthquake insurance in
such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time reasonably require. Following the Closing
Date, the Borrower shall deliver to the Collateral Agent annual renewals of each
flood insurance policy or annual renewals of each force-placed flood insurance
policy, as applicable. In connection with any amendment to this Agreement
pursuant to which any increase, extension, or renewal of Loans is contemplated,
the Borrower shall cause to be delivered to the Collateral Agent for any
Mortgaged Property, a Flood Determination Form, Borrower Notice and Evidence of
Flood Insurance, as applicable.

(e) With respect to any Mortgaged Property, carry and maintain commercial
general liability insurance and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms reasonably satisfactory
to the Collateral Agent.

 

107



--------------------------------------------------------------------------------

(f) The Borrower shall notify the Administrative Agent and the Collateral Agent
promptly whenever any separate insurance concurrent in form or contributing in
the event of loss with that required to be maintained under this Section 5.03 is
taken out by any Credit Party; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.

Section 5.04. Existence; Franchises. The Borrower will, and will cause each of
the Restricted Subsidiaries to, (x) do or cause to be done all things necessary
to preserve and keep in full force and effect its organizational existence and
(y) take all reasonable action to maintain all rights, privileges, franchises,
licenses, permits, copyrights, trademarks, trade names, and patents necessary or
desirable in the normal conduct of its business; provided, however, that nothing
in this Section 5.04 shall prevent (i) sales of assets and other transactions by
the Borrower or any Restricted Subsidiary in accordance with Section 6.02,
(ii) the discontinuation, abandonment or expiration of any right, franchise,
license, permit, copyright, trademark or patent if such discontinuation,
abandonment or expiration could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (iii) the withdrawal
by the Borrower or any Restricted Subsidiary of its qualification as a foreign
Company in any jurisdiction if such withdrawal could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.05. Compliance with Statutes, Etc. The Borrower will, and will cause
each of the Restricted Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.06. Compliance with Environmental Laws. (a) The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, its operations or the ownership,
lease, occupancy, or use of its Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Subsidiaries, except such noncompliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Laws except, in each case, for Permitted Liens
related thereto. Neither the Borrower nor any of its Subsidiaries will generate,
use, treat, store, Release or dispose of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, or transport Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at or transported from, any such Real Properties (x) in
compliance in all respects with all applicable Environmental Laws and as
required in connection with the normal operation, use and maintenance of the
business or operations of the Borrower or any of its Subsidiaries or (y) as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

(b) (i) At any time that the Borrower or any of its Subsidiaries are not in
compliance with Section 5.06(a), or (ii) in the event that the Administrative
Agent or the Lenders have exercised any of the remedies pursuant to the last
paragraph of Section 7.01, the Borrower will (in each case) provide, at the sole
expense of the Borrower and at the request of the Administrative Agent, a
non-invasive environmental site assessment report concerning the Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries that is in
question, prepared by an environmental consulting firm reasonably approved by
the Administrative Agent, indicating the presence or absence of Hazardous
Materials or noncompliance and the potential cost of any removal or remedial
action required by a Governmental Authority in connection with such Hazardous
Materials or noncompliance on such Real Property. If the Borrower fails to
provide the same within 60 days after such request was made, the Administrative
Agent may order the same, the cost of which shall be borne by the Borrower, and
the Borrower shall grant and hereby grants to the Administrative Agent and the
Lenders and their respective agents access to such Real Property and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.

Section 5.07. ERISA. (a) Furnish written notice to the Administrative Agent
promptly, and in any event within ten days after any responsible officer of
Borrower or any ERISA Affiliate knows, or has reason to know, that any ERISA
Event has occurred or is reasonably likely to occur that, alone or together with
any other ERISA Event could reasonably be expected to result in liability of the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $5,000,000.

(b) The Borrower and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 5.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause
(i) its and each of its Domestic Subsidiaries’ fiscal years to end on
December 31 of each calendar year and (ii) its and each of its Domestic
Subsidiaries’ fiscal quarters to end on March 31, June 30, September 30 and
December 31 of each calendar year.

Section 5.09. [Reserved].

 

109



--------------------------------------------------------------------------------

Section 5.10. Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all material lawful claims which, if
unpaid, might become a Lien or charge upon any properties of the Borrower or any
Restricted Subsidiary not otherwise permitted under Section 6.01(i); provided
that neither the Borrower nor any Restricted Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

Section 5.11. Use of Proceeds. The Borrower will use the proceeds of the Loans
and request the issuance of Letters of Credit only for the purposes specified in
the introductory statement to this Agreement.

Section 5.12. Additional Security; Further Assurances; Etc. (a) The Borrower
will, and will cause each other Credit Party to, grant to the Collateral Agent
for the benefit of the Secured Creditors security interests and Mortgages in
such assets and Real Property of the Borrower and such other Credit Party as are
not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”). All such security interests
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the Collateral Agent and shall constitute valid and
enforceable perfected security interests, hypothecations and Mortgages superior
to and prior to the rights of all third Persons and enforceable against third
parties and subject to no other Liens except for Permitted Liens or, in the case
of Real Property, the Permitted Encumbrances related thereto. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Notwithstanding the foregoing, this Section 5.12(a) shall not (i) apply to
any Excluded Collateral or (ii) require any Credit Party to grant a Mortgage in
(x) any Leasehold, (y) any owned Real Property the book value of which is less
than $2,500,000 or (z) any REO Assets.

(b) [Reserved].

(c) With respect to any owned Real Property with respect to which a Mortgage is
delivered pursuant to this Section 5.12, Borrower will promptly (i) if requested
by the Collateral Agent, provide the Lenders with a Mortgage Policy covering
such real property in an amount at least equal to the purchase price of such
real property (or such other amount as shall be reasonably specified by the
Collateral Agent) as well as an ALTA survey thereof certified to the Collateral
Agent in form reasonably satisfactory to the Collateral Agent and (ii) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent. No later than three Business Days prior to the date on which a Mortgage
is executed and delivered pursuant to this Section 5.12(c), in order to comply
with the Flood Laws, the Collateral Agent shall have received the following
documents (collectively, the “Flood Documents”): (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the improvement(s) to the applicable improved real property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Collateral Agent (any of the foregoing being “Evidence of
Flood Insurance”).

 

110



--------------------------------------------------------------------------------

(d) The Borrower agrees that each action required by clauses (a) through (c) of
this Section 5.12 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders; provided that, in no event will the Borrower or
any Restricted Subsidiary be required to take any action, other than using its
commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 5.12.

Section 5.13. [Reserved].

Section 5.14. [Reserved].

Section 5.15. [Reserved].

Section 5.16. [Reserved].

Section 5.17. [Reserved].

Section 5.18. Maintenance of Company Separateness. The Borrower will cause each
Non-Recourse Entity and each Securitization Entity to satisfy customary
formalities for such entity, including, as applicable, (i) to the extent
required by law, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, (ii) the
maintenance of separate records and (iii) the maintenance of separate bank
accounts in its own name. Neither the Borrower nor any of the Restricted
Subsidiaries shall make any payment to a creditor of any Non-Recourse Entity or
any Securitization Entity in respect of any liability of any Non-Recourse Entity
or any Securitization Entity, and no bank account of any Non-Recourse Entity or
any Securitization Entity shall be commingled with any bank account of the
Borrower or any of the Restricted Subsidiaries. Any financial statements
distributed to any creditors of any Non-Recourse Entity or any Securitization
Entity shall clearly establish or indicate the corporate separateness of such
Non-Recourse Entity or such Securitization Entity from the Borrower and the
other Restricted Subsidiaries. Neither the Borrower nor any of the Restricted
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the separate legal existence of the Borrower or any
Restricted Subsidiary being ignored, or in the assets and liabilities of the
Borrower or any Restricted Subsidiary being substantively consolidated with
those of any other Person in a bankruptcy, reorganization or other insolvency
proceeding.

 

111



--------------------------------------------------------------------------------

Section 5.19. [Reserved].

Section 5.20. Maintenance of Ratings. The Borrower will use its commercially
reasonable efforts to maintain at all times public ratings (of any level) for
the Credit Facilities and public corporate ratings or corporate family ratings
(as applicable) of any level with respect to the Borrower, in each case from
each of S&P and Moody’s.

Section 5.21. Designation of Subsidiaries. The Borrower may at any time
designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) the Borrower and its Restricted Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.08 and 6.09 on a
Pro Forma Basis after giving effect to such designation (and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate of an Authorized Officer
setting forth in reasonable detail the calculations demonstrating such
compliance) and (c) no Subsidiary may be designated as or continue as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purposes of
any other Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Subsidiary’s (as applicable) investment therein. No Unrestricted Subsidiary
shall at any time own any Equity Interests or Indebtedness of, or own or hold
any Lien on, any property of the Borrower or any Restricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time. Any such
designation shall be notified by the Borrower to the Administrative Agent by
promptly delivering to the Administrative Agent a certificate of an Authorized
Officer certifying that such designation complied with the foregoing provisions.

Section 5.22. Post-Closing Items. Notwithstanding anything herein or in the
other Credit Documents to the contrary, the Credit Parties shall be permitted to
deliver, and the Borrower shall, or shall cause each other Credit Party to, take
all necessary actions to deliver, to the Collateral Agent or its legal counsel
within 90 days following the Closing Date the items listed in Schedule 5.22.

 

112



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document have been paid in full (other than
contingent indemnification obligations for which no claim has been made) and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full or have been Cash Collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing Bank,
unless the Required Lenders shall otherwise consent in writing:

Section 6.01. Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible and including Equity Interests or other securities of any Person,
including any Restricted Subsidiary) of the Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, or on any income or
revenues or rights in respect of any thereof; provided that the provisions of
this Section 6.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i) Liens for taxes, assessments or governmental charges or levies not yet due
or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

(ii) Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and in each case (x) which are for
amounts that are not past-due and do not in the aggregate materially detract
from the value of the Borrower’s or such Restricted Subsidiary’s property or
assets or materially impair the use thereof in the operation of the business of
the Borrower or such Restricted Subsidiary or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien, and for which adequate reserves have been established in accordance with
GAAP;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 6.01, plus renewals, replacements and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, or obligations secured by such Liens does not increase
from that amount outstanding at the time of any such renewal, replacement or
extension and (y) any such renewal, replacement or extension does not encumber
any additional assets or properties of the Borrower or any Restricted
Subsidiary;

(iv) Liens created by or pursuant to this Agreement and the Security Documents;

 

113



--------------------------------------------------------------------------------

(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any Restricted Subsidiary to other Persons in the ordinary course of business
and not materially interfering with the conduct of the business of the Borrower
or any Restricted Subsidiary or materially detracting from the value of the
Borrower’s or such Restricted Subsidiary’s property, rights or assets and
(y) any interest or title of a lessor, sublessor or licensor under any operating
lease or license agreement entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business and covering only the assets so
leased or licensed;

(vi) Liens upon assets of the Borrower or any Restricted Subsidiary subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 6.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary;

(vii) Liens placed upon fixed or capital assets used in the ordinary course of
business of the Borrower or any Restricted Subsidiary and placed at the time of
the acquisition thereof by the Borrower or such Restricted Subsidiary or within
90 days thereafter to secure Indebtedness incurred to pay all or a portion of
the purchase price thereof or to secure Indebtedness incurred solely for the
purpose of financing the acquisition of any such assets, or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount,
provided that (x) the Indebtedness secured by such Liens is permitted by
Section 6.04(iv) and (y) in all events, the Lien encumbering the assets so
acquired does not encumber any other asset of the Borrower or such Restricted
Subsidiary (other than property financed by such Indebtedness and proceeds
thereof);

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any Restricted Subsidiary;

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into or dispositions of assets consummated in the
ordinary course of business;

(x) Liens arising out of the existence of judgments or awards not constituting
an Event of Default under Section 7.01(i) and in respect of which the Borrower
or any Restricted Subsidiary shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;

(xi) statutory and common law landlords’ liens under leases entered into in the
ordinary course of business by the Borrower or any Restricted Subsidiary;

 

114



--------------------------------------------------------------------------------

(xii) (A) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and other social security legislation and (B) Liens securing the
performance of bids, trade contracts, performance and completion guarantees,
tenders, leases and contracts in the ordinary course of business, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business (in each case exclusive of
obligations in respect of Indebtedness);

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary in existence at the time
such Restricted Subsidiary is acquired pursuant to a Permitted Acquisition,
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under Section 6.04(vii), and (y) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any other asset of the Borrower or any Restricted Subsidiary;

(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business;

(xvii) (A) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business and are customary in the banking
industry in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank or banks with respect to cash management and
operating account arrangements and (B) Liens of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection;

(xviii) Liens securing Non-Recourse Indebtedness so long as any such Lien shall
encumber only (i) the assets originated, acquired or funded with the proceeds of
such Non-Recourse Indebtedness and (ii) any intangible contract rights and other
accounts, documents, records and other property directly related to the assets
set forth in clause (i) and any proceeds thereof;

 

115



--------------------------------------------------------------------------------

(xix) Liens securing Permitted Funding Indebtedness other than Permitted
Servicing Advance Facility Indebtedness so long as any such Lien shall encumber
only (i) the assets originated, acquired or funded with the proceeds of such
Indebtedness and (ii) any intangible contract rights and other accounts,
documents, records and other property directly related to the assets set forth
in clause (i) and any proceeds thereof and Liens in any cash collateral or
restricted accounts securing Permitted Funding Indebtedness;

(xx) Liens on Servicing Advances, any intangible contract rights and other
accounts, documents, records and property directly related to the foregoing
assets and any proceeds thereof securing Permitted Servicing Advance Facility
Indebtedness, Permitted Securitization Indebtedness or Non-Recourse
Indebtedness;

(xxi) Liens on Servicing Advances, Residential Mortgage Loans or MSR and any
intangible contract rights and other accounts, documents, records and property
directly related to the foregoing assets and any proceeds thereof, in each case
that are the subject of an Excess Spread Sale entered into in the ordinary
course of business securing obligations under such Excess Spread Sale;

(xxii) Liens on the Equity Interests of any Unrestricted Subsidiary and the
proceeds thereof securing Non-Recourse Indebtedness of such Unrestricted
Subsidiary;

(xxiii) Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto; provided such Liens shall not exceed
the amount of such premiums so financed;

(xxiv) Liens on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(xxv) Liens on Securitization Assets, any intangible contract rights and other
accounts, documents, records and assets directly related to the foregoing assets
and any proceeds thereof incurred in connection with Permitted Securitization
Indebtedness or permitted guarantees thereof;

(xxvi) Liens on the Collateral securing Permitted Incremental Equivalent Debt,
Permitted External Refinancing Debt or any Permitted Refinancing thereof; and

(xxvii) additional Liens of the Borrower or any Restricted Subsidiary not
otherwise permitted by this Section 6.01 so long as neither the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto nor the aggregate outstanding principal amount of the
obligations secured thereby exceed $35,000,000 in the aggregate for all such
Liens at any time.

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (xiv), (xviii), (xix), (xx), (xxi) and (xxv) of this Section 6.01
by the Borrower of any of the Restricted Subsidiaries, the Administrative Agent
and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith without approval of any Lender
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

 

116



--------------------------------------------------------------------------------

Section 6.02. Consolidation, Merger, Sale of Assets, Etc. The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any merger or consolidation, or convey, sell,
lease or otherwise dispose of all or any part of its property or assets (other
than sales of inventory in the ordinary course of business), or enter into any
sale-leaseback transactions with any Person (or agree to do any of the foregoing
at any future time), except that:

(i) Capital Expenditures made in the ordinary course of business shall be
permitted;

(ii) the Borrower and the Restricted Subsidiaries may liquidate or otherwise
dispose of obsolete or worn-out property in the ordinary course of business;

(iii) Investments may be made to the extent permitted by Section 6.05;

(iv) the Borrower and the Restricted Subsidiaries may sell assets (provided that
any sale of less than all the capital stock or other Equity Interests of any
Restricted Subsidiary in accordance with this clause (iv) shall be deemed to be
an Investment by the Borrower or the applicable Restricted Subsidiary in the
capital stock or other Equity Interests not so sold in an amount equal to the
Fair Market Value of such capital stock or other Equity Interests and upon such
sale the Borrower or such Restricted Subsidiary shall be deemed to have made an
Investment in the applicable Subsidiary pursuant to Section 6.05(ix)(C) in an
amount equal to all Investments in such Subsidiary outstanding at such time), so
long as (v) no Default or Event of Default then exists or would result therefrom
(including as a result of any such deemed investment), (w) the Borrower or the
respective Restricted Subsidiary receives at least Fair Market Value, (x) the
consideration received by the Borrower or such Restricted Subsidiary consists of
at least 75% cash or Cash Equivalents and is paid at the time of the closing of
such sale; provided that, solely for the purposes of this clause (x), up to
$40,000,000 in the aggregate of Designated Non-Cash Consideration for all asset
sales received by the Borrower or such Restricted Subsidiary after the Closing
Date and not disposed of (and without giving effect to any subsequent change in
value thereof), shall be deemed to be cash, (y) the Net Sale Proceeds therefrom
are applied and/or reinvested as (and to the extent) required by Section 2.13(c)
and (z) the aggregate amount of the cash and non-cash proceeds received from all
assets sold pursuant to this clause (iv) shall not exceed $50,000,000 in any
fiscal year of the Borrower (for this purpose, using the Fair Market Value of
property other than cash); provided that clause (z) shall not apply to any such
sale if, after giving effect to such sale, the Total Leverage Ratio, on a Pro
Forma Basis, is less than 2.00 to 1.00;

 

117



--------------------------------------------------------------------------------

(v) the Borrower and each of the Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property in the ordinary course of
business (so long as any such lease or license does not create a Capitalized
Lease Obligation except to the extent permitted by Section 6.04(iv));

(vi) the Borrower and each of the Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

(vii) the Borrower and each of the Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons in the ordinary course of
business and not materially interfering with the conduct of the business of the
Borrower or any Restricted Subsidiary;

(viii) the Borrower or any Restricted Subsidiary may convey, sell or otherwise
transfer all or any part of its business, properties and assets to the Borrower
or to any Wholly-Owned Domestic Restricted Subsidiary which is a Subsidiary
Guarantor;

(ix) any Restricted Subsidiary that is a Subsidiary Guarantor may merge or
consolidate with and into, or be dissolved or liquidated into, the Borrower or
any Wholly-Owned Domestic Restricted Subsidiary which is a Subsidiary Guarantor,
so long as (A) in the case of any such merger, consolidation, dissolution or
liquidation involving the Borrower, the Borrower is the surviving or continuing
entity of any such merger, consolidation, dissolution or liquidation and (B) in
all other cases, a Subsidiary Guarantor is the surviving or continuing entity of
any such merger, consolidation, dissolution or liquidation;

(x) any Restricted Subsidiary that is not a Subsidiary Guarantor (other than a
Non-Recourse Entity) may convey, sell, lease or otherwise dispose of all or any
part of its property or assets to, or merge or consolidate with and into, or be
dissolved or liquidated into, the Borrower or any other Restricted Subsidiary,
in each case so long as (A) no Event of Default shall result therefrom, (B) in
the case of any such merger, consolidation, dissolution or liquidation involving
the Borrower, the Borrower is the surviving or continuing entity of any such
merger, consolidation, dissolution or liquidation and (C) in the case of any
such merger, consolidation, dissolution or liquidation involving a Subsidiary
Guarantor (but not involving the Borrower), such Subsidiary Guarantor is the
surviving or continuing entity of any such merger, consolidation, dissolution or
liquidation;

(xi) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 6.05(xii);

(xii) the Borrower and the Restricted Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business for cash or Cash
Equivalents;

 

118



--------------------------------------------------------------------------------

(xiii) sales, contributions, assignments or other transfers in the ordinary
course of business and for Fair Market Value of Servicing Advances or
Residential Mortgage Loans pursuant to the terms of Permitted Funding
Indebtedness or Non-Recourse Indebtedness shall be permitted;

(xiv) to the extent that any MSR Lender which is a Government Sponsored Entity
exercises its MSR Call Option, the Borrower or the applicable Restricted
Subsidiary may sell the MSR subject to such MSR Call Option so long as the Net
Sale Proceeds therefrom are applied in accordance with Section 2.13(c);

(xv) Green Tree SerVertis Acquisition LLC or a similarly structured Restricted
Subsidiary may acquire Residential Mortgage Loans for the sole purpose of,
simultaneously with such acquisition, assigning (and may assign) all of its
right, title and interest in such Residential Mortgage Loans to either (x) a
trust or other securitization entity or a similarly structured entity created on
behalf of the Permitted Funds or a similarly structured entity or (y) any
Affiliate of the Permitted Funds or a similarly structured entity (other than
the Borrower or any Restricted Subsidiary), including without limitation,
SerVertis REO LLC, a Delaware limited liability company, provided that such
acquisition is funded solely with cash or other proceeds received, either
directly or indirectly, by Green Tree SerVertis Acquisition LLC or such other
similarly structured Restricted Subsidiary from the Permitted Funds or any
Affiliate of the Permitted Funds or a similarly structured entity (other than
the Borrower or any Restricted Subsidiary);

(xvi) sales, contributions, assignments or other transfers (in one or more
transactions) for Fair Market Value of Servicing Advances, Residential Mortgage
Loans or MSR or any parts thereof (a) in the ordinary course of business, (b) in
connection with the transfer or termination of the related MSRs or (c) in
connection with Excess Spread Sales in the ordinary course of business shall be
permitted;

(xvii) sales, contributions, assignments or other transfers in the ordinary
course of business and for Fair Market Value of Servicing Advances, Residential
Mortgage Loans or MSRs to Securitization Entities and Warehouse Facility Trusts
in connection with Securitizations or Warehouse Facilities shall be permitted;

(xviii) sales, contributions, assignments or other transfers of Investments or
other assets and disposition or compromise of loans or other receivables, in
each case, in connection with the workout, compromise, settlement or collection
thereof or exercise of remedies with respect thereto, in the ordinary course of
business or in bankruptcy, foreclosure or similar proceedings, including
foreclosure, repossession and disposition of REO Assets and other collateral for
loans serviced and/or originated by the Borrower or any of the Restricted
Subsidiaries shall be permitted;

(xix) the modification of any loans owned by the Borrower or any of the
Restricted Subsidiaries in the ordinary course of business shall be permitted;

 

119



--------------------------------------------------------------------------------

(xx) sales, contributions, assignments or other transfers of Securitization
Assets in the ordinary course of business and for Fair Market Value by the
Borrower or any of the Restricted Subsidiaries in connection with the
origination, acquisition, securitization and/or sale of loans that are
purchased, insured, guaranteed, or securitized shall be permitted;

(xxi) sales, contributions, assignments or other transfers in the ordinary
course of business of MSRs in connection with MSR Facilities and Warehouse
Facilities and of REO Assets shall be permitted;

(xxii) sales, contributions, assignments or other transfers of Residual
Interests in the ordinary course of business and for Fair Market Value shall be
permitted; provided that the Fair Market Value of Residual Interests sold,
contributed, assigned or otherwise transferred pursuant to this clause
(xxii) shall not exceed $75,000,000 in the aggregate; and

(xxiii) sales or other transfers of a minority interest in any Investment
otherwise permitted under Section 6.05; provided that (x) the majority interests
in such Investment shall also be concurrently sold or transferred on the same
terms and the holder or holders of such majority interests shall have required
such sale or disposition of such minority interest pursuant to the exercise of
any applicable drag-along rights and (y) the Net Sale Proceeds from the sale or
transfer of such minority interest are applied in accordance with
Section 2.13(c).

For the avoidance of doubt, any sale, contribution, assignment or other transfer
otherwise permitted pursuant to Section 6.02(xiii), (xvi) or (xvii) shall not be
deemed to be for less than Fair Market Value solely because such sale,
contribution, assignment or transfer was made at a discount to par.

To the extent the Required Lenders waive the provisions of this Section 6.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.02 (other than to the Borrower or a Restricted
Subsidiary), such Collateral shall be sold free and clear of the Liens created
by the Security Documents and, in the case of the sale of all of the Equity
Interests of a Subsidiary Guarantor permitted by this Section 6.02 (other than
to the Borrower or a Restricted Subsidiary), such Subsidiary Guarantor shall be
released from the Subsidiaries Guaranty, and the Administrative Agent and the
Collateral Agent shall be authorized without any further action on behalf of any
Lender or other Secured Creditor to take any actions deemed appropriate in order
to effect the foregoing release.

Section 6.03. Dividends. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, authorize, declare or pay
any Dividends with respect to the Borrower or any Restricted Subsidiary, except
that:

(i) any Restricted Subsidiary may pay Dividends to the Borrower or to any
Wholly-Owned Domestic Restricted Subsidiary and any Subsidiary of the Borrower
that is not a Credit Party may pay Dividends to any Wholly-Owned Restricted
Subsidiary;

 

120



--------------------------------------------------------------------------------

(ii) any Non-Wholly-Owned Restricted Subsidiary may pay Dividends to its
shareholders, members or partners generally so long as the Borrower or a
Restricted Subsidiary which owns the Equity Interests in the Restricted
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interests in the
Restricted Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Restricted Subsidiary);

(iii) the Borrower may redeem, repurchase or otherwise acquire for value,
outstanding shares of its Qualified Equity Interests (or options or warrants to
purchase its Qualified Equity Interests) following the death, disability or
termination of employment of officers, directors or employees of the Borrower or
any Restricted Subsidiary, provided that (x) the aggregate amount of all
Dividends paid or made pursuant to this clause (iii) shall not exceed $5,000,000
in any fiscal year of the Borrower and (y) at the time of any Dividend permitted
to be made pursuant to this clause (iii), no Default or Event of Default shall
then exist or would result therefrom;

(iv) the Borrower may pay Dividends on its Qualified Equity Interests solely
through the issuance of additional shares of Qualified Equity Interests of the
Borrower (but not in cash), provided that in lieu of issuing additional shares
of Qualified Equity Interests as Dividends, the Borrower may increase the
liquidation preference of the shares of Qualified Equity Interests in respect of
which such Dividends have accrued;

(v) the Borrower may pay cash Dividends so long as (A) the aggregate amount of
Dividends paid pursuant to this clause (v), plus the aggregate amount of
payments made pursuant to clause (x) of Section 6.15, does not exceed
$15,000,000 in any fiscal year of the Borrower; provided that any unused portion
of this basket may be utilized in any succeeding fiscal year of the Borrower and
(B) no Default or Event of Default then exists or would result therefrom; and

(vi) the Borrower may pay additional cash Dividends pursuant to this clause
(vi) in an aggregate amount not to exceed the Available Amount at such time (as
determined immediately before giving effect to the making of such Dividend) so
long as (A) no Default or Event of Default then exists or would result
therefrom, (B) the Total Leverage Ratio at the time of such Dividend, determined
on a Pro Forma Basis, is no greater than 2.50 to 1.00 and (C) prior to the
payment of such Dividend, the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying compliance with preceding sub-clauses (A) and (B) and containing the
calculations (in reasonable detail) required to establish compliance with
preceding sub-clause (B).

 

121



--------------------------------------------------------------------------------

Section 6.04. Indebtedness. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Existing Indebtedness outstanding on the Closing Date and listed on
Schedule 6.04 (as reduced by any permanent repayments of principal thereof) and
in respect of any Continuing Letter of Credit and, in each case, any subsequent
extension, renewal or refinancing thereof, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding (or, in the case of a revolving line of
credit, the amount committed on the Closing Date (as reduced by any permanent
commitment reductions thereunder)) at the time of any such extension, renewal or
refinancing, and neither the final maturity nor the Weighted Average Life to
Maturity of such Indebtedness is decreased, such Indebtedness, if subordinated
to the Obligations, remains so subordinated on terms no less favorable to the
Lenders, and the original obligors in respect of such Indebtedness remain the
only obligors thereon;

(iii) Indebtedness of the Borrower and the Restricted Subsidiaries under
Interest Rate Protection Agreements or Other Hedging Agreements, so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

(iv) Indebtedness of the Borrower and the Restricted Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 6.01(vii), provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (iv) exceed $50,000,000 at any time
outstanding;

(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 6.05(viii);

(vi) Indebtedness consisting of guaranties or other Contingent Obligations
(x) by the Borrower and the Wholly-Owned Restricted Subsidiaries that are
Subsidiary Guarantors of each other’s Indebtedness and other obligations
permitted under this Agreement (other than guaranties of Non-Recourse
Indebtedness, Permitted Funding Indebtedness or any Indebtedness permitted under
Section 6.04(xvii); provided that the Borrower (but no other Credit Party) may,
on an unsecured basis, guarantee the Permitted Funding Indebtedness of a
Subsidiary Guarantor), (y) by Wholly-Owned Restricted Subsidiaries that are not
Credit Parties of each other’s Indebtedness or other contractual obligations
permitted under this Agreement (in each case other than guaranties of
Non-Recourse Indebtedness or Securitization Indebtedness) and (z) of
Indebtedness and other obligations (including any Permitted Funding
Indebtedness) so long as such guaranty or other Contingent Obligation is
otherwise permitted as an Investment under Section 6.05 (other than
Section 6.05(xi));

 

122



--------------------------------------------------------------------------------

(vii) Indebtedness of a Restricted Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness), provided that (x) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, (y) such Indebtedness is not guaranteed in any respect by
the Borrower or any Restricted Subsidiary (other than any acquired Person that
becomes a Restricted Subsidiary) and (z) the aggregate principal amount of all
Indebtedness permitted by this clause (vii) (other than Permitted Funding
Indebtedness) shall not exceed $50,000,000 at any one time outstanding;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within three Business Days of its incurrence;

(ix) Indebtedness of the Borrower and the Restricted Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds or customs bonds required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Borrower or any Restricted Subsidiary or in connection with
judgments that do not result in a Default or an Event of Default;

(x) Indebtedness of the Borrower or any Restricted Subsidiary which may be
deemed to exist in connection with customary agreements providing for
indemnification, purchase price adjustments and similar obligations in
connection with the acquisition or disposition of assets in connection with
transactions otherwise permitted hereunder, so long as any such obligations are
those of the Person making the respective acquisition or sale, and are not
guaranteed by any other Person except as permitted by Section 6.04(vi);

(xi) Permitted Funding Indebtedness; provided that, if the aggregate amount of
such Indebtedness is in excess of $10,000,000, the Borrower and its Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Sections 6.08 and Section 6.09 on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and any Permitted Acquisition consummated with
the proceeds of such Indebtedness as of the last day of the most recently ended
Calculation Period;

(xii) Non-Recourse Indebtedness; provided that, if the aggregate amount of such
Indebtedness is in excess of $10,000,000, the Borrower and its Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Sections 6.08 and Section 6.09 on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and any Permitted Acquisition consummated with
the proceeds of such Indebtedness) as of the last day of the most recently ended
Calculation Period;

(xiii) to the extent constituting Indebtedness, Indebtedness under Excess Spread
Sales incurred in the ordinary course of business;

 

123



--------------------------------------------------------------------------------

(xiv) Indebtedness of the Borrower or any Restricted Subsidiary which may be
deemed to exist pursuant to earn-out arrangements upon the achievement of
certain future performance goals of the respective Acquired Entity in connection
with Permitted Acquisitions, so long as any such obligations are those of the
Person making the respective Permitted Acquisition and are not guaranteed by any
other Person except as permitted by Section 6.04(vi);

(xv) Indebtedness of the Credit Parties in respect of the Convertible Notes in
an aggregate principal amount of up to $290,000,000 at any time outstanding,
less the aggregate amount of any principal payments made thereon after the
Closing Date (other than in connection with a refinancing or replacement thereof
permitted hereunder) and any portion thereof converted to common stock of the
Borrower, and any Permitted Refinancing thereof;

(xvi) Indebtedness of Restricted Subsidiaries that are not Credit Parties;
provided that the aggregate amount of Indebtedness incurred pursuant to this
clause (xvi) shall not exceed $50,000,000 at any one time;

(xvii) Indebtedness of any Restricted Subsidiary that is a general partner of a
Permitted Fund solely as a result of such Restricted Subsidiary being a general
partner of a Permitted Fund but only so long as such Restricted Subsidiary is in
compliance with Section 6.13;

(xviii) Permitted Securitization Indebtedness and Indebtedness under Credit
Enhancement Agreements, in each case incurred in the ordinary course of
business;

(xix) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and the
Restricted Subsidiaries (other than a Non-Recourse Entity) in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding;

(xx) Permitted Incremental Equivalent Debt of any Credit Party; provided that
(x) immediately prior to and immediately after giving effect to the incurrence
thereof, no Default or Event of Default shall exist and (y) on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness, (1) the Borrower
shall be in compliance with the financial covenants set forth in Section 6.08
and Section 6.09, (2) the First Lien Leverage Ratio shall not exceed 2.50:1.00
and (3) the Total Leverage Ratio shall not exceed 3.75:1.00, and any Permitted
Refinancing thereof; and

(xxi) Permitted External Refinancing Debt of any Credit Party, and any Permitted
Refinancing thereof.

 

124



--------------------------------------------------------------------------------

Section 6.05. Advances, Investments and Loans. The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, directly or indirectly, make
or permit to exist any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase, hold or acquire any Equity
Interest, bonds, notes, debentures, evidence of indebtedness or other securities
of, or acquire any assets constituting all or substantially all of the assets of
or assets constituting all or substantially all of the assets of a business,
division or product line of, or make or permit to exist any investment or any
other interest in, any Person (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

(i) the Borrower and the Restricted Subsidiaries may acquire and hold accounts
or notes receivables owing to any of them, if created or acquired in the
ordinary course of business;

(ii) the Borrower and the Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii) Investments in Persons that are not Credit Parties (other than
Unrestricted Subsidiaries) in an aggregate amount not to exceed the Non-Credit
Party Investment Amount available at such time;

(iv) the Borrower and the Restricted Subsidiaries may acquire and own REO Assets
and other investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(v) the Borrower and the Restricted Subsidiaries may make loans and advances to
their officers and employees in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount not to
exceed $3,500,000 at any time outstanding;

(vi) the Borrower and the Restricted Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of Qualified Equity Interests of the
Borrower (so long as no cash is actually advanced by the Borrower or any
Restricted Subsidiary in connection with the acquisition of such obligations);

(vii) the Borrower and the Restricted Subsidiaries may enter into Interest Rate
Protection Agreements and Other Hedging Agreements to the extent permitted by
Section 6.04(iii);

 

125



--------------------------------------------------------------------------------

(viii) (A) the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances between or among one another and (B) any Restricted
Subsidiary which is not a Credit Party may make intercompany loans and advances
to the Borrower or a Wholly-Owned Restricted Subsidiary (such intercompany loans
and advances referred to in preceding clauses (A) and (B), collectively, the
“Intercompany Loans”), provided that (v) each Intercompany Loan made by a Credit
Party shall be evidenced by an Intercompany Note, (w) each such Intercompany
Note owned or held by a Credit Party shall be pledged to the Collateral Agent
pursuant to the Pledge Agreement, (x) each Intercompany Loan made by any
Restricted Subsidiary that is not a Credit Party to a Credit Party shall be
subject to the subordination provisions contained in the Intercompany
Subordination Agreement and (y) any Intercompany Loans made to any Subsidiary
Guarantor or any Wholly-Owned Restricted Subsidiary pursuant to this clause
(viii) shall cease to be permitted by this clause (viii) if such Subsidiary
Guarantor or Wholly-Owned Restricted Subsidiary, as the case may be, ceases to
constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic Restricted
Subsidiary or a Wholly-Owned Restricted Subsidiary, as the case may be;

(ix) (A) the Borrower and any Subsidiary Guarantor may make capital
contributions to, or acquire Equity Interests of, any Subsidiary Guarantor which
is a Wholly-Owned Restricted Subsidiary, (B) any Restricted Subsidiary which is
not a Credit Party may make capital contributions to, or acquire Equity
Interests of, any other Wholly-Owned Restricted Subsidiary, and may capitalize
or forgive any Indebtedness owed to it by a Wholly-Owned Restricted Subsidiary
and (C) the Borrower and any Restricted Subsidiary may make Investments in any
Subsidiary that is not a Credit Party; provided that the aggregate amount of
Investments made (or deemed pursuant to Section 6.02(iv) to have been made) at
any time after the Closing Date pursuant to the preceding subclause (C) shall
not exceed the Non-Credit Party Investment Amount at such time;

(x) the Borrower and the Restricted Subsidiaries may own the Equity Interests of
their respective Restricted Subsidiaries created or acquired in accordance with
the terms of this Agreement (so long as all amounts invested in such Restricted
Subsidiaries are independently justified under another provision of this
Section 6.05);

(xi) Contingent Obligations permitted by Section 6.04, to the extent
constituting Investments;

 

126



--------------------------------------------------------------------------------

(xii) the Borrower or any Restricted Subsidiary may acquire all or substantially
all the assets of a Person or line of business or business unit of such Person,
or not less than the majority of the Equity Interests of a Person (referred to
herein as the “Acquired Entity”; and any acquisition of an Acquired Entity
meeting all the criteria of this Section 6.05(xii) being referred to herein as a
“Permitted Acquisition”)); provided that (A) no Default or Event of Default
shall have occurred and be continuing at the time of the consummation of the
proposed acquisition or immediately after giving effect thereto,
(B) calculations are made by the Borrower with respect to the financial
covenants contained in Section 6.08 and 6.09 for the respective Calculation
Period on a Pro Forma Basis as if the respective acquisition (as well as all
other Subject Transactions theretofore consummated after the first day of such
Calculation Period) had occurred on the first day of such Calculation Period,
and such calculations shall show that such financial covenants would have been
complied with as of the last day of such Calculation Period, (C) in the case of
any acquisition with respect to which the aggregate consideration (including any
Indebtedness that is assumed by the Borrower or any Restricted Subsidiary
following such acquisition and any payments following such acquisition pursuant
to earn-out provisions or similar obligations) to be incurred is expected to be
$25,000,000 or more, the Borrower shall have (x) given to the Administrative
Agent at least three Business Days’ prior written notice of such acquisition (or
such shorter period of time as may be reasonably acceptable to the
Administrative Agent), which notice shall describe in reasonable detail the
principal terms and conditions of such acquisition and (y) delivered to the
Administrative Agent a certificate executed by an Authorized Officer, certifying
to the best of such officer’s knowledge, compliance with the requirements of
preceding clauses (A) and (B), inclusive, and containing the calculations (in
reasonable detail) required to establish compliance with preceding clause (B),
(D) the Acquired Entity shall be in a business permitted by Section 6.13 and
(E) the Borrower will cause each Restricted Subsidiary (except any Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, such
acquisition to comply with, and to execute and deliver all of the documentation
as and to the extent required by, Section 5.12 and 6.14; provided further that
the aggregate amount of such consideration paid or provided by or on behalf of
any Credit Party (including any Indebtedness incurred or assumed by any such
Person to finance any portion of such consideration) at any time after the
Closing Date in reliance on this Section 6.05(xii) attributable to acquisitions
of Persons that do not become Credit Parties or of assets by Subsidiaries that
are not or do not become Credit Parties (including as a result of a merger or
consolidation) shall not exceed an amount in the aggregate equal to the sum of
(A) the Non-Credit Party Investment Amount at such time plus (B) the Available
Amount at such time (as determined immediately before making such acquisition);
provided that the Available Amount may be used for such purpose only if (1) the
Total Leverage Ratio at the time of such acquisition, determined on a Pro Forma
Basis, is no greater than the ratio required to be complied with under
Section 6.09 for the respective Calculation Period so that no Default or Event
of Default will exist and (2) prior to the making of such acquisition, the
Borrower shall have delivered to the Administrative Agent a certificate of an
Authorized Officer of the Borrower certifying compliance with preceding
sub-clause (1) and containing the calculations (in reasonable detail) required
to establish compliance with preceding sub-clause (1);

(xiii) the Borrower and the Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 6.02(iv);

(xiv) the Borrower and the Restricted Subsidiaries may in the ordinary course of
business make advances in the form of a prepayment of expenses to vendors,
suppliers and trade creditors, so long as such expenses were incurred in the
ordinary course of business of the Borrower or such Restricted Subsidiary;

(xv) Investments by the Borrower or any Restricted Subsidiary in Securitization
Entities, Warehouse Facility Trusts, MSR Facility Trusts, Investments in
mortgage-related securities or charge-off receivables, in each case in the
ordinary course of business;

 

127



--------------------------------------------------------------------------------

(xvi) Investments arising out of purchases in the ordinary course of business of
all remaining outstanding asset-backed securities of any Securitization Entity
and/or Securitization Assets of any Securitization Entity;

(xvii) Investment in MSRs (including in the form of repurchases of MSRs), in
each case in the ordinary course of business;

(xviii) Investments in Residual Interests in connection with any Securitization,
Warehouse Facility or MSR Facility in the ordinary course of business;

(xix) Investments in and making or origination of Servicing Advances,
residential or commercial mortgage loans and Securitization Assets (whether or
not made in conjunction with the acquisition of MSRs) (including in the form of
repurchases of any of the foregoing), in each case in the ordinary course of
business;

(xx) [Reserved];

(xxi) Green Tree SerVertis Acquisition LLC or a similarly structured Restricted
Subsidiary may assign all of its right, title and interest in Residential
Mortgage Loans simultaneously with the purchase of such Residential Mortgage
Loans permitted by Section 6.02(xv) to either (x) a trust or other
securitization entity or a similarly structured entity created on behalf of the
Permitted Funds or a similarly structured entity, or (y) any Affiliate of the
Permitted Funds or a similarly structured entity (other than the Borrower or any
Restricted Subsidiary), including without limitation, SerVertis REO LLC;

(xxii) the Borrower and the Restricted Subsidiaries may make additional
Investments in an aggregate amount not to exceed at any time outstanding
(determined without regard to any write-downs or write-offs of such Investments)
the Available Amount at such time (as determined immediately before giving
effect to the making of such Investment) so long as (A) no Default or Event of
Default then exists or would result therefrom, (B) the Total Leverage Ratio at
the time of such Investment, determined on a Pro Forma Basis, is no greater than
the ratio required to be complied with under Section 6.09 for the respective
Calculation Period so that no Default or Event of Default will exist and
(C) prior to the making of such Investment, the Borrower shall have delivered to
the Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying compliance with preceding sub-clauses (A) and (B) and containing the
calculations (in reasonable detail) required to establish compliance with
preceding sub-clause (B);

 

128



--------------------------------------------------------------------------------

(xxiii) in addition to Investments permitted by clauses (i) through (xxii) of
this Section 6.05, the Borrower and the Restricted Subsidiaries may make
additional loans, advances and other Investments to or in a Person (other than a
Non-Recourse Entity) in an aggregate amount for all loans, advances and other
Investments made pursuant to this clause (xxiii) (determined without regard to
any write-downs or write-offs thereof), net of cash repayments of principal in
the case of loans, sale proceeds in the case of Investments in the form of debt
instruments and cash equity returns (whether as a distribution, dividend,
redemption or sale) in the case of equity investments, not to exceed the greater
of (x) $75,000,000 and (y) 25% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the period of four consecutive fiscal quarters ended
on the last day of the most recent fiscal period for which financial statements
have been delivered pursuant to Section 5.01;

(xxiv) Investments by the Borrower or any Restricted Subsidiary existing on the
date hereof and set forth on Schedule 6.05; and

(xxv) the contribution of (x) all plant, property and equipment, employees and
intellectual property (hardware and software) directly relating to the consumer
lending platform, (y) the WALT system Eclipse, loan optimize and any and all
intellectual property relating to the consumer lending platform and (z) other
assets directly relating to the residential mortgage loan origination operations
acquired in connection with the Bankruptcy Court sponsored auction of
Residential Capital, LLC to a Non-Wholly Owned Subsidiary or any other Person in
which the Borrower directly or indirectly holds an Equity Interest (it being
agreed that any subsequent Investment by the Borrower or any Restricted
Subsidiary in such Non-Wholly Owned Subsidiary or other Person shall be
permitted only to the extent such Investment is independently justified under
another provision of this Section 6.05).

The amount, as of any date of determination, of (i) any Investment in the form
of a loan, advance or extension of credit shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
applicable investor representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan, advance or extension after the date of such loan, advance
or extension, (ii) any Investment in the form of a guarantee shall be equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property as of
the time of the transfer or capital contribution, minus any payments actually
received by such investor representing a return of capital of such Investment,
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition of any Equity Interests, bonds, notes,
debentures, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.

 

129



--------------------------------------------------------------------------------

Section 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate (other than the Borrower or
any Wholly-Owned Restricted Subsidiary), other than on terms and conditions
substantially as favorable to the Borrower or such Restricted Subsidiary as
would reasonably be obtained by the Borrower or such Restricted Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that the following in any event shall be permitted:

(i) Dividends may be paid to the extent provided in Section 6.03;

(ii) loans may be made and other transactions may be entered into by the
Borrower and the Restricted Subsidiaries to the extent permitted by
Section 6.02, 6.04 and 6.05;

(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and the Restricted Subsidiaries; and

(iv) the Borrower and the Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the Borrower and the Restricted
Subsidiaries in the ordinary course of business.

Section 6.07. [Reserved].

Section 6.08. Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of
any fiscal quarter of the Borrower set forth below to be less than the ratio set
forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Ratio  

March 31, 2013

     2.25:1.00   

June 30, 2013

     2.25:1.00   

September 30, 2013

     2.25:1.00   

December 31, 2013

     2.25:1.00   

March 31, 2014

     2.25:1.00   

June 30, 2014

     2.25:1.00   

September 30, 2014

     2.25:1.00   

December 31, 2014

     2.25:1.00   

March 31, 2015

     2.25:1.00   

June 30, 2015

     2.25:1.00   

September 30, 2015

     2.25:1.00   

December 31, 2015 and the last day of each fiscal quarter of the Borrower
thereafter

     2.50:1.00   

 

130



--------------------------------------------------------------------------------

Any provision of this Agreement that requires the Borrower to be in compliance
or compliance on a Pro Forma Basis with this Section 6.08 prior to the time that
this covenant is otherwise applicable shall be deemed to require that the
Interest Expense Coverage Ratio for the applicable period not be less than
2.25:1.00.

Section 6.09. Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio as determined on the last day of any Test Period ending on the
last day of a fiscal quarter of the Borrower set forth below to be greater than
the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

   Ratio  

March 31, 2013

     5.00:1.00   

June 30, 2013

     5.00:1.00   

September 30, 2013

     5.00:1.00   

December 31, 2013

     4.75:1.00   

March 31, 2014

     4.75:1.00   

June 30, 2014

     4.50:1.00   

September 30, 2014

     4.50:1.00   

December 31, 2014

     4.25:1.00   

March 31, 2015

     4.25:1.00   

June 30, 2015

     4.25:1.00   

September 30, 2015

     4.25:1.00   

December 31, 2015 and the last day of each fiscal quarter of the Borrower
thereafter

     4.00:1.00   

Any provision of this Agreement that requires the Borrower to be in compliance
or compliance on a Pro Forma Basis with this Section 6.09 prior to the time that
this covenant is otherwise applicable shall be deemed to require that the Total
Leverage Ratio not be greater than 5.00:1.00.

Section 6.10. Modifications of Certain Agreements. The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, amend, modify, change or
waive, or permit the amendment, modification or changing of, any terms of
(x) any Permitted Incremental Equivalent Debt, Permitted External Refinancing
Debt or any Permitted Refinancing thereof, if, after giving effect to such
amendment, modification, change or waiver, such Indebtedness would not
constitute Permitted Incremental Equivalent Debt or Permitted External
Refinancing Debt, as applicable or (y) the Convertible Notes or any Permitted
Refinancing thereof if such amendment, modification, change or waiver could
reasonably be expected to materially increase the obligations of the obligors
thereunder, confer any additional material rights on the holders of the
Convertible Notes or any Permitted Refinancing thereof or result in the
subordination provisions thereof being less favorable in any material respect to
the Lenders, in each case other than in connection with a Permitted Refinancing
thereof.

 

131



--------------------------------------------------------------------------------

Section 6.11. Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest or participation in its profits owned by the Borrower or
any Restricted Subsidiary, or pay any Indebtedness owed to the Borrower or any
Restricted Subsidiary, (b) make loans or advances to the Borrower or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) agreements which (x) exist on
the Closing Date and (to the extent not otherwise permitted by this
Section 6.11) are listed on Schedule 6.11 and (y) to the extent agreements
permitted by preceding sub-clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of the restrictions described in clause
(a), (b) or (c) that are contained in such existing agreement, (iv) agreements
that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary is acquired by the Borrower or any Restricted Subsidiary, so long as
such agreements were not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (v) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
Restricted Subsidiary, (vi) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or any Restricted Subsidiary is the
licensee) or other contract entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business, (vii) restrictions on the
transfer of any asset or any Restricted Subsidiary pending the close of the sale
of such asset or such Restricted Subsidiary, (viii) restrictions on the transfer
of any asset subject to a Lien permitted by Section 6.01(iii), (vi), (vii),
(xv), (xvi), (xviii), (xix), (xx), (xxv) and (xxvii)); provided that such
restrictions are limited to the applicable individual agreements and/or the
property or assets subject to such agreements, (ix) customary provisions
applicable to a Securitization Entity; provided that such restrictions are
limited to the applicable individual agreements and/or the property or assets
subject to such agreements and (x) provisions in documentation with respect to
Permitted Incremental Equivalent Debt, Permitted External Refinancing Debt or
any Permitted Refinancing thereof, in each case so long as such provisions are
no more restrictive than the corresponding provisions hereof.

Section 6.12. Limitation on Issuance of Equity Interests. The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, issue (i) any
Preferred Equity (other than (x) in the case of the Borrower, Preferred Equity
that constitutes Qualified Equity Interests and (y) in the case of any such
Restricted Subsidiary, Preferred Equity issued to the Borrower or a Subsidiary
Guarantor) or (ii) any redeemable common stock or other redeemable common Equity
Interests other than (x) in the case of the Borrower, common Qualified Equity
Interests and (y) in the case of any such Restricted Subsidiary, common stock or
other redeemable common Equity Interests that is or are redeemable at the sole
option of such Restricted Subsidiary.

 

132



--------------------------------------------------------------------------------

Section 6.13. Business; Etc. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, engage directly or indirectly in any business
other than the businesses engaged in by the Borrower and the Restricted
Subsidiaries as of the Closing Date and reasonable extensions and developments
thereof and businesses reasonably similar, ancillary or complimentary thereto.

Section 6.14. Limitation on Creation of Subsidiaries. (a) The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, establish, create or
acquire after the Closing Date any Restricted Subsidiary, provided that the
Borrower and its Wholly-Owned Restricted Subsidiaries (other than Non-Recourse
Entities) shall be permitted to establish, create and, to the extent permitted
by this Agreement, acquire Wholly-Owned Restricted Subsidiaries, so long as, in
each case, (i) the capital stock or other Equity Interests of such new
Restricted Subsidiary are promptly pledged pursuant to, and to the extent
required by, the Pledge Agreement and the certificates, if any, representing
such stock or other Equity Interests, together with stock or other appropriate
powers duly executed in blank, are promptly delivered to the Collateral Agent,
(ii) each such new Wholly-Owned Domestic Restricted Subsidiary (other than an
Excluded Subsidiary) promptly executes a counterpart of the Subsidiaries
Guaranty, the Security Agreement and the Pledge Agreement, (iii) each such new
Wholly-Owned Domestic Restricted Subsidiary (other than any Non-Recourse Entity
or Securitization Entities) promptly executes a counterpart of the Intercompany
Subordination Agreement and (iv) each such new Wholly-Owned Domestic Restricted
Subsidiary (other than an Excluded Subsidiary), to the extent requested by the
Administrative Agent or the Required Lenders, promptly takes all actions
required pursuant to Section 5.12. In addition, each new Wholly-Owned Restricted
Subsidiary that is required to execute any Credit Document shall promptly
execute and deliver, or cause to be promptly executed and delivered, all other
relevant documentation (including opinions of counsel) of the type described in
Section 4.02 as such new Restricted Subsidiary would have had to deliver if such
new Restricted Subsidiary were a Credit Party on the Closing Date, in each case
to the extent reasonably requested by the Administrative Agent; provided further
that Non-Wholly Owned Subsidiaries may be established, created or acquired in
accordance with the requirements of Section 6.14(b).

(b) In addition to Restricted Subsidiaries created pursuant to preceding clause
(a), the Borrower and the Restricted Subsidiaries may establish, acquire or
create, and make Investments in, Non-Wholly Owned Subsidiaries after the Closing
Date as a result of Permitted Acquisitions (subject to the limitations contained
in the definitions thereof) and Investments expressly permitted to be made
pursuant to Section 6.05, provided that all of the capital stock or other Equity
Interests of each such Non-Wholly Owned Subsidiary shall be pledged by any
Credit Party which owns same as, and to the extent, required by the Pledge
Agreement.

 

133



--------------------------------------------------------------------------------

Section 6.15. Prepayments of Other Indebtedness. So long as any Term Loans
remain outstanding, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, voluntarily or optionally
prepay, repurchase, redeem or otherwise optionally or voluntarily satisfy or
defease, or make any payment in violation of any subordination terms of, whether
in cash, property, securities or a combination thereof, or otherwise acquire for
consideration (including as a result of any asset sale, change of control or
similar event or any purchase or assignment pursuant to any provision similar to
Section 9.04(l) hereunder), or set apart any sum for the aforesaid purposes (it
being agreed that any payment in cash in connection with the conversion or
exchange of any Convertible Notes or any Permitted Refinancing thereof shall be
deemed to be a voluntary prepayment thereof for purposes hereof), any
Indebtedness constituting Convertible Notes, Permitted Incremental Equivalent
Debt, Permitted External Refinancing Debt or any Permitted Refinancing thereof,
except (v) pursuant to a Permitted Refinancing thereof, (w) the conversion or
exchange of any such Indebtedness to or for Qualified Equity Interests of the
Borrower, (x) additional payments so long as (A) the aggregate amount of
payments made pursuant to this clause (x), plus the aggregate amount of
Dividends paid pursuant to Section 6.03(v), does not exceed $15,000,000 in any
fiscal year of the Borrower; provided that any unused portion of this basket may
be utilized in any succeeding fiscal year of the Borrower and (B) no Default or
Event of Default then exists or would result therefrom, (y) additional payments
in an aggregate amount not to exceed the Available Amount at such time (as
determined immediately before giving effect to the making of such payment) so
long as (A) no Default or Event of Default then exists or would result
therefrom, (B) the Total Leverage Ratio at the time of and immediately after
giving effect to such payment, determined on a Pro Forma Basis, is no greater
than 2.50 to 1.00 and (C) prior to the making of such payment, the Borrower
shall have delivered to the Administrative Agent a certificate of an Authorized
Officer of the Borrower certifying compliance with preceding sub-clauses (A) and
(B) and containing the calculations (in reasonable detail) required to establish
compliance with preceding sub-clause (B) and (z) additional payments so long as
(A) no Default or Event of Default then exists or would result therefrom,
(B) the Total Leverage Ratio at the time of and immediately after giving effect
to such payment, determined on a Pro Forma Basis, is no greater than 1.75 to
1.00, (C) after giving effect to such payment, the Aggregate Revolving Credit
Exposure shall not exceed 25.0% of the Total Revolving Credit Commitments at
such time and (D) prior to the making of such payment, the Borrower shall have
delivered to the Administrative Agent a certificate of an Authorized Officer of
the Borrower certifying compliance with preceding sub-clauses (A), (B) and
(C) and containing the calculations (in reasonable detail) required to establish
compliance with preceding sub-clause (B).

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

(a) Payments. (i) Default shall be made in the payment of any principal of any
Loan or the reimbursement with respect to any L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise or
(ii) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
clause (i)) due under any Credit Document, when and as the same shall become due
and payable, and in the case of this clause (ii) such default shall continue
unremedied for a period of three Business Days; or

 

134



--------------------------------------------------------------------------------

(b) Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
report, certificate, financial statement or other instrument delivered to the
Administrative Agent or any Lender pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made or
delivered; or

(c) Covenants. The Borrower or any Restricted Subsidiary shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 5.01(g)(i), 5.04 (with respect to the existence of the
Borrower or any material Subsidiary Guarantor), 5.11, 5.18 or Article 6, or
(ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than those set forth in
Section 7.01(a) and 7.01(b)) and such default shall continue unremedied for a
period of 30 days after the earlier of (x) written notice thereof to the
Borrower by the Administrative Agent or the Required Lenders and (y) knowledge
thereof by the Borrower or any Authorized Officer of the Borrower; or

(d) Default Under Other Agreements. (i) The Borrower or any Restricted
Subsidiary (other than a Securitization Entity) shall (x) default in any payment
of any Indebtedness (other than the Obligations) beyond the period of grace, if
any, provided in an instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations or
obligations under any Interest Rate Protection Agreement or Other Hedging
Agreement (it being understood that clause (i)(x) shall only apply to any
failure to make any payment in respect of any Interest Rate Protection Agreement
or Other Hedging Agreement as a result of such default)) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required and without
regard to the passage of time), any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its stated maturity, or (ii) any Indebtedness (other than the Obligations or
obligations under any Interest Rate Protection Agreement or Other Hedging
Agreement (it being understood that clause (i)(x) shall only apply to any
failure to make any payment in respect of any Interest Rate Protection Agreement
or Other Hedging Agreement as a result of such event)) of the Borrower or any
Restricted Subsidiary shall be declared to be (or shall become) due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof, provided that it shall not be
a Default or an Event of Default under this Section 7.01(d) unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least $50,000,000; provided, further, that neither the conversion of
any Convertible Notes into cash or shares of common stock of the Borrower (or
any combination thereof), in each case, to the extent permitted by this
Agreement, nor the occurrence of an event that would permit such a conversion
pursuant to the terms of such Convertible Notes, shall constitute a Default or
an Event of Default under this Section 7.01(d); or

 

135



--------------------------------------------------------------------------------

(e) Bankruptcy, etc. (i) An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(x) relief in respect of the Borrower or any Restricted Subsidiary (other than a
Securitization Entity), or of a substantial part of the property or assets of
the Borrower or a Restricted Subsidiary (other than a Securitization Entity),
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (y) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary (other than a Securitization Entity) or for a substantial
part of the property or assets of the Borrower or a Restricted Subsidiary (other
than a Securitization Entity) or (z) the winding-up or liquidation of the
Borrower or any Restricted Subsidiary (other than a Securitization Entity); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered; or
(ii) the Borrower or any Restricted Subsidiary (other than a Securitization
Entity) shall (t) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (u) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (i) above, (v) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any such Restricted Subsidiary or for a
substantial part of the property or assets of the Borrower or any such
Restricted Subsidiary, (w) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (x) make a general
assignment for the benefit of creditors, (y) become unable, admit in writing its
inability or fail generally to pay its debts as they become due or (z) take any
action for the purpose of effecting any of the foregoing; or

(f) ERISA. An ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other such ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; or

(g) Security Documents. Any of the Security Documents shall cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral (other than, in the aggregate, immaterial
portions of the Collateral), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 6.01),
and subject to no other Liens (except as permitted by Section 6.01), or any
Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
such Security Document and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document or the Borrower or any other Credit Party shall assert that
any security interest purported to be created by any Security Document is not a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby; or

(h) Guaranties. Any Subsidiaries Guaranty or any provision thereof shall cease
to be in full force or effect as to any Subsidiary Guarantor (except as a result
of a release of any Subsidiary Guarantor in accordance with the terms thereof),
or any Subsidiary Guarantor or any Person acting for or on behalf of such
Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty;
or

 

136



--------------------------------------------------------------------------------

(i) Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Restricted Subsidiary (other than any Securitization Entity)
involving in the aggregate for the Borrower and the Restricted Subsidiaries a
liability (not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 30 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $50,000,000; or

(j) Intercreditor Agreement. Any Intercreditor Agreement shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Indebtedness whose Liens are subject to
such Intercreditor Agreement; or

(k) Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by written notice to the Borrower, take
any or all of the following actions (provided that, if an Event of Default
specified in Section 7.01(e) shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately
and any Commitment Fees shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest and
Fees in respect of all Loans and the Notes and all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party, anything contained herein or in any
other Credit Document to the contrary notwithstanding; (iii) terminate any
Letter of Credit which may be terminated in accordance with its terms;
(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 7.01(e) with respect to the Borrower, it will pay) to the Collateral
Agent cash or Cash Equivalents, to be held as security by the Collateral Agent
as contemplated in Section 2.22(j); (v) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents;
(vi) enforce the Subsidiaries Guaranty; and (vii) apply any cash collateral held
by the Administrative Agent pursuant to Section 2.22 or Section 2.23 to the
repayment of the Obligations.

 

137



--------------------------------------------------------------------------------

ARTICLE 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each Lender and each Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article 8, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
of the Credit Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Creditors
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents and (ii) negotiate, enforce or
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender. Without limiting the
generality of the foregoing, the Lenders hereby specifically authorize the
Agents to enter into one or more MSR Acknowledgement Agreements in connection
with the Agents’ security interest, for the benefit of the Secured Creditors, in
those MSR relating to Residential Mortgage Loans owned or held by the respective
owner of the Residential Mortgage Loans to which such MSR relate (in each case
to the extent required to do so by such owner). If any provision hereof permits
the Borrower or any Restricted Subsidiary to incur any secured Indebtedness so
long as any Liens securing such Indebtedness are subject to an intercreditor
agreement that is reasonably satisfactory to the Administrative Agent (each, an
“Intercreditor Agreement”), then (x) each such intercreditor agreement shall be
deemed to also be satisfactory to the Lenders and the Issuing Bank if the same
is not objected to in writing by the Required Lenders within five Business Days
after notice thereof and (y) each Lender and each Issuing Bank hereby authorizes
any Agent from time to time to enter into and perform its obligations under any
such intercreditor agreement. Each of the Lenders and the Issuing Bank
acknowledges and agrees that an Agent may also act as the collateral agent or as
collateral trustee for the lenders under certain other Indebtedness permitted
hereunder and each Lender and the Issuing Bank hereby waives any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against Credit Suisse AG or any of its Related Parties any
claims, causes of action, damages or liabilities of whatever kind or nature
relating thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

138



--------------------------------------------------------------------------------

Neither Agent shall have any duties or obligations except those expressly set
forth in the Credit Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08); provided that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and (c) except as expressly set forth in the Credit Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to such Agent
by the Borrower or a Lender, and neither Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Credit Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Credit
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Credit Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Credit
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

 

139



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Agent which shall be a bank with an
office in the United States, or an Affiliate of any such bank. If no successor
Agent has been appointed pursuant to the immediately preceding sentence by the
30th day after the date such notice of resignation was given by such Agent, such
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent and/or Collateral Agent, as the case may be. Any
such resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank, in which case such resigning
Agent (x) shall not be required to issue any further Letters of Credit hereunder
and (y) shall maintain all of its rights as Issuing Bank with respect to any
Letters of Credit issued by it prior to the date of such resignation. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Credit Document, any related agreement or any document
furnished hereunder or thereunder.

Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

 

140



--------------------------------------------------------------------------------

The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 6.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 9.08) or (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Article 9.

Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, each of the Lead Arrangers and the Joint Bookrunners, the
Syndication Agent and each of the Co-Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Credit Document and are entitled to the benefit of the Lender
acknowledgment made in paragraph seven of this Article 8; it being understood
and agreed that each of the Lead Arrangers and the Joint Bookrunners, the
Syndication Agent and each of the Co-Documentation Agents and each of their
respective Related Parties shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Credit Documents. Without limitation of the foregoing, none of the Lead
Arrangers, the Joint Bookrunners, the Syndication Agent or the Co-Documentation
Agents in their respective capacities as such shall, by reason of this Agreement
or any other Credit Document, have any fiduciary relationship in respect of any
Lender, Credit Party or any other Person.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile transmission, as follows:

 

(a) if to the Borrower, to Walter Investment Management Corp., Attention of:
Cheryl Collins, Senior Vice President and Treasurer, 345 St. Peter Street, St.
Paul, MN 55102 Fax Number 866-210-6192, Phone: 651-293-3410 Email:
cheryl.collins@greentreecreditsolutions.com;

 

141



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Credit Suisse AG, Attention of: Sean
Portrait, Eleven Madison Avenue, New York, NY 10010, Fax Number 212-322-2291,
Email: agency.loanops@credit-suisse.com;

(c) if to the Collateral Agent, to Credit Suisse AG, Attention of: Loan
Operations – Boutique Management, Primary Contact: Nirmala Durgana, Eleven
Madison Avenue, New York, NY 10010, Fax Number 212-325-8315, Email:
ops-collateral@credit-suisse.com; and

(d) if to a Lender, to it at its address (including email address or facsimile
number) set forth on Schedule 1.01(b) or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile transmission (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents or to the Lenders
under Article 5, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Borrowing Request,
a notice pursuant to Section 2.10 or a notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit pursuant to Section 2.22,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Credit Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, the Borrower agrees, and agrees to cause the
Restricted Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Credit Documents but only to the extent requested by the Administrative
Agent.

 

142



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Credit Documents and (2) notification
of changes in the terms of the Credit Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

143



--------------------------------------------------------------------------------

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the Lenders and the Issuing Banks and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Lenders or the Issuing Banks or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Credit Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Credit Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank.

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Agents, the Lenders and the
Issuing Bank and when the Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto.

 

144



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Banks or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) and with notice to the Administrative Agent and, in the case of any
assignment of a Revolving Credit Commitment, the prior written consent of the
Administrative Agent (not to be unreasonably withheld or delayed); provided,
however, that (i) (A) in the case of an assignment of a Revolving Credit
Commitment, each Issuing Bank must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(B) the consent of the Borrower (1) shall not be required to any such assignment
made (x) to another Lender, an Affiliate of a Lender or a Related Fund of a
Lender, (y) in connection with the initial syndication of the Credit Facilities
to institutions previously identified to the Borrower and acceptable to the
Borrower or (z) after the occurrence and during the continuance of any Event of
Default and (2) shall be deemed to have been given if the Borrower has not
responded with five Business Days of a request for such consent), (C) the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
integral multiple of, and not less than, $1,000,000 in the case of Term Loans
and in an integral multiple of $500,000 and not less than $2,500,000 in the case
of Revolving Credit Commitments (or, if less, the entire remaining amount of
such Lender’s Commitment or Loans of the relevant Class); provided that
simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met,
(ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws) and all applicable forms described in Section 2.20(e). Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

145



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Restricted Subsidiary
or the performance or observance by the Borrower or any Restricted Subsidiary of
any of its obligations under this Agreement, any other Credit Document or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is an Eligible Assignee legally authorized to
enter into such Assignment and Acceptance; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 or delivered pursuant to
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; (vii) [reserved]; and (viii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

146



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Borrower, the Administrative Agent, the
Issuing Banks, the Collateral Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and each Issuing Bank to
such assignment and any applicable forms described in Section 2.20(e), the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f) Each Lender may without the consent of the Borrower, any Issuing Bank or the
Administrative Agent sell participations to one or more banks or other Persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other Persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 (subject to the
requirements and limitations therein, including the requirements under
Section 2.20(e) (it being understood that the documentation required under
Section 2.20(e) shall be delivered to the participating Lender)) to the same
extent as if they were Lenders (but, with respect to any particular participant,
to no greater extent than the Lender that sold the participation to such
participant) and (iv) the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing any Subsidiary
Guarantor (other than in connection with the sale of such Subsidiary Guarantor
in a transaction permitted by Section 6.02) or all or substantially all of the
Collateral). To the extent permitted by law, each participating bank or other
Person also shall be entitled to the benefits of Section 9.06 as though it were
a Lender, provided such participating bank or other Person agrees to be subject
to Section 2.18 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower, the Lenders and the
Administrative Agent shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding any notice to the contrary.

 

147



--------------------------------------------------------------------------------

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender (including any such assignment or pledge in
support of obligations owed to a Federal Reserve Bank or any other central
banking authority); provided that no such assignment shall release a Lender from
any of its obligations hereunder or substitute any such assignee for such Lender
as a party hereto.

 

148



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, each
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

(k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, any Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then such Issuing
Bank shall have the right, but not the obligation, at its own expense, upon
notice to such Lender and the Administrative Agent, to replace such Lender with
an assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) such Issuing Bank or such assignee, as the case
may be, shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.

 

149



--------------------------------------------------------------------------------

(l) So long as no Default or Event of Default has occurred or is continuing or
would result therefrom, any Lender may, at any time, assign all or a portion of
its rights and obligations under this Agreement in respect of its Term Loans to
the Borrower on a non-pro rata basis through (and solely through) Dutch Auctions
open to all Lenders, subject to the following limitations and other provisions:

(i) the maximum principal amount (calculated on the face amount thereof) of all
Term Loans that the Borrower may offer to purchase or take assignment of shall
not exceed 10% of the aggregate principal amount of Term Loans made on the
Closing Date;

(ii) the Borrower will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent;

(iii) no proceeds of any Revolving Loans may be used to directly or indirectly
fund any such purchase or assignment;

(iv) any Term Loans purchased by the Borrower shall be automatically and
permanently cancelled immediately upon acquisition by the Borrower;

(v) notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any noncash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Borrower shall be excluded from
the determination of Consolidated Net Income and Consolidated EBITDA;

(vi) the cancellation of Term Loans in connection with a Dutch Auction shall not
constitute a voluntary or mandatory prepayment for purposes of Section 2.12 or
Section 2.13, but the face amount of Term Loans cancelled as provided for in
clause (iv) above shall be applied on a pro rata basis to the remaining
scheduled installments of principal due in respect of the Term Loans;

(vii) the Borrower shall represent and warrant as of the date of any such
purchase and assignment that neither the Borrower nor any of its officers has
any material non-public information with respect to the Borrower or any of its
Subsidiaries or securities that has not been disclosed to the assigning Lender
(other than because such assigning Lender does not wish to receive material
non-public information with respect to the Borrower and its Subsidiaries or
securities) prior to such date to the extent such information could reasonably
be expected to have a material effect upon, or otherwise be material, to a Term
Lender’s decision to assign Term Loans to the Borrower;

 

150



--------------------------------------------------------------------------------

(viii) after giving effect to any purchase or assignment of Term Loans pursuant
to this Section 9.04(l), the sum of (x) the excess of the Revolving Credit
Commitments over the Aggregate Revolving Credit Exposure as of such date and
(y) the aggregate amount of all Unrestricted cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries as of such date shall not be less than
$15,000,000; and

(ix) at the time of the consummation of each purchase and assignment of Term
Loans pursuant to this Section 9.04(l), the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer as to compliance
with the preceding clauses (iii), (vii) and (viii).

Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Lead Arranger and each Related Party
of any of the foregoing Persons in connection with the syndication of the Credit
Facilities and the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) (but limited,
with respect to legal expenses, to the reasonable and documented fees,
disbursements and other charges of one single firm of primary counsel, one
single firm of special counsel and one firm of additional local counsel for each
applicable jurisdiction) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, each Issuing Bank, each Lead
Arranger, each Lender and each Related Party of any of the foregoing Persons in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Credit Documents or in connection with the Loans
made or Letters of Credit issued hereunder or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(but limited, with respect to legal expenses, to the reasonable and documented
fees, disbursements and other charges of one single firm of primary counsel, one
firm of special counsel and one firm of additional local counsel for each
applicable jurisdiction to the Administrative Agent, the Collateral Agent, each
Issuing Bank and each Lead Arranger, taken as a whole, and one additional single
firm of primary counsel and one firm of additional local counsel for each
applicable jurisdiction to the Lenders, taken as a whole).

 

151



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lead Arranger, each Lender, each Issuing Bank and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses,
penalties, claims, damages, liabilities, obligations, fines and related
expenses, including reasonable counsel fees, charges and disbursements (but
limited, with respect to legal expenses, to the reasonable and documented fees,
disbursements and other charges of one single firm of primary counsel, one firm
of special counsel and one additional firm of local counsel for each applicable
jurisdiction for all similarly situated Indemnitees (it being agreed that, in
the case of any actual or perceived conflict of interest between or among any
Indemnitees, such Indemnitees shall be deemed not to be similarly situated and
each such group of Indemnitees shall be entitled to additional counsel as set
forth herein), incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of or by reason of (i) the execution or
delivery of this Agreement or any other Credit Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Credit Facilities), (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Credit Party or any of their respective Affiliates)
or (iv) the actual or alleged presence of or exposure to Hazardous Materials in
the indoor or outdoor air, surface water or groundwater or on the surface or
subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling, Release or disposal of Hazardous Materials by the Borrower or any of
its Subsidiaries at any location, whether or not owned, leased or operated by
the Borrower or any of its Subsidiaries, the non-compliance by, or liability of
or relating to, the Borrower, any of its Subsidiaries or any Real Property at
any time owned, leased or operated by the Borrower or any of its Subsidiaries
with, relating to, or under any Environmental Law (including applicable permits
thereunder), or any Environmental Claim threatened or asserted against or
relating to the Borrower, any of its Subsidiaries or any Real Property at any
time owned, leased or operated by the Borrower or any of its Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence, bad faith or
willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lead Arranger under paragraph (a) or (b) of this Section (including, without
limitation, as a result of entering into of one or more MSR Acknowledgement
Agreements), each Lender severally agrees to pay to the Administrative Agent,
the Collateral Agent, such Issuing Bank or such Lead Arranger, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, such Issuing Bank or
such Lead Arranger in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time (in each case, determined as if no Lender were a Defaulting Lender).

 

152



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential, incidental or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section 9.05 shall be payable on written demand
therefor.

Section 9.06. Right of Setoff. (a) If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement and other Credit
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Credit Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (B) IS FOR THE SOLE BENEFIT OF THE LENDERS AND SHALL NOT AFFORD ANY
RIGHT TO, OR CONSTITUTE A DEFENSE AVAILABLE TO, ANY CREDIT PARTY.

 

153



--------------------------------------------------------------------------------

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER CREDIT
DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT OR ANY SUCH OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN
EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

Section 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Credit Document and no course of
dealing between the Borrower or any other Credit Party and the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Credit Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Credit Document or consent to any departure by the
Borrower or any other Credit Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

154



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or any date for the payment of any
interest on any Loan or any date for reimbursement of an L/C Disbursement, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release any Subsidiary Guarantor (other than in
connection with the sale of such Subsidiary Guarantor in a transaction permitted
by Section 6.02) or all or substantially all of the Collateral, without the
prior written consent of each Lender, (iv) change the provisions of any Credit
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(i) without the
written consent of such SPV or (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent or any Issuing Bank hereunder or under any other Credit
Document without the prior written consent of the Administrative Agent, the
Collateral Agent or such Issuing Bank.

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and Revolving Credit Exposure and the accrued interest and fees in respect
thereof, (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (iii) to permit any
such additional credit facilities which are term facilities to share ratably
with the Term Loans in the application of prepayments and to permit any such
credit facilities which are revolving credit facilities to share ratably with
any revolving credit facility hereunder in the application of prepayments (it
being understood that the foregoing shall not restrict any amendments effected
pursuant to an Additional Credit Extension Amendment).

(d) Notwithstanding anything to the contrary contained in this Section 9.08, the
Borrower and the Administrative Agent may, without the input or consent of any
Lender, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Section 2.25, Section 2.26 and Section 2.27.

(e) In addition, notwithstanding the foregoing, if the Administrative Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any provision of the Credit
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Credit Document if the same
is not objected to in writing by the Required Lenders within five Business Days
after notice thereof.

 

155



--------------------------------------------------------------------------------

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Credit Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Credit Documents. Nothing in this Agreement or in the other Credit
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Banks, the Lead Arrangers and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Credit Documents.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

156



--------------------------------------------------------------------------------

Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
form of electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York state court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Credit Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state or, to the extent
permitted by law, in such federal court; provided that suit for the recognition
or enforcement of any judgment obtained in any such New York state or federal
court may be brought in any other court of competent jurisdiction. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Credit Documents against the Borrower or
its properties in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Credit Documents in any New
York state or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

157



--------------------------------------------------------------------------------

Section 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors, and to numbering,
administration and settlement service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Credit Documents or any suit, action
or proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16 to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Credit Documents (it being agreed that any such actual or prospective
assignee or participant shall be deemed to have entered into such an agreement
if such assignee or participant “clicks through” or takes other affirmative
action to electronically acknowledge its agreement to any electronic
notification containing provisions substantially the same as those in this
Section 9.16 in accordance with the standard syndication processes of the Person
disclosing such Information or customary market standards for dissemination of
such type of information) or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Restricted Subsidiary or any of their respective obligations, (f) with the
consent of the Borrower or (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 9.16. For the
purposes of this Section, “Information” shall mean all information received from
the Borrower and related to the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower; provided that, in the case of Information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

Section 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.

 

158



--------------------------------------------------------------------------------

Section 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

 

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WALTER INVESTMENT

MANAGEMENT CORP., as Borrower

By:      

Name:

Title:



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent, Collateral
Agent, Term Lender, a Revolving Lender and an
Issuing Bank By:      

Name:

Title:

 

By:       

Name:

Title:



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,
as a Revolving Lender By       Name:   Title:

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Lender By       Name:   Title:



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as a Revolving Lender By       Name:   Title:



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a
Revolving Lender By       Name:   Title: